Opening of annual session
I declare the 1997-1998 session of the European Parliament open.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, I would like to point out that I was present yesterday. I am not on the attendance register. I probably forgot to sign in but I took part in the roll-call vote, which you can check.
Mr President, Mr Pasty is not on the attendence list for the same reason that that my name and the names of at least fifty people are not on the list today. I have discovered that I appear under a different name: Mayera Ortega. But that applies to most Members. For example my good friend Mr Falconer appears as Falconero; my colleague from our party Mr Dührkop Dührkop is down as Donnerp Dührkop. The President of Parliament has come out half intact as Gil-Roblee instead of Gil-Robles. Mrs Bennasar Tous is down as Bazinrsar Tous and Mr Cohn-Bendit is down as CoatesBendit. I have the impression, Mr President, that some wicked virus crept into the attendance list yesterday.
Mr President, I am now called 'Marcet s' .
Mr President, it is simply that I do not find my name anywhere, despite the fact that I signed in. You had better check the lists as well, please.
Mr President, this business is even more bizarre. I have just seen in Wilfried Martens' Minutes, i.e., in the Dutch edition, that my name is listed, although spelt rather oddly, but it is listed. Let me state quite explicitly that I was not present yesterday, did not put my name down on any list and am not claiming the daily allowance!
Mr President, just to say that unlike Mr Poettering I am not listed, yet I am absolutely sure I signed in and took part in the debate.
Mr President, my name was not misspelt, for the simple reason that it does not appear in the Minutes even though I was not in two places at once and was sure I was there yesterday.
Mr President, I was present too but am not on the list.
Mr President, in my case, Mrs Guigou and Mrs Guinebertière have been cloned, so she should come first and I second!
Mr President, my name is listed too. Perhaps someone thought it is Theatos in Greek. I am actually called Theato, but I was not present either. Could you please have my name deleted.
Mr President, I was not only present, but am sure that I signed and I am not on the attendence list either.
Mr President, I have a proposal to make. In view of this complete mess, it would be best if we declared for the first time that all the Members were present. That would settle the matter.
Mr President, let me start with the good news: my name is on the attendance list. But it is also mentioned in Item 14, in the debate on the information society, whereas in fact the speaker was my colleague Wim van Velzen. Perhaps this could be amended.
Mr President, I am not mentioned in the list of those present, but I am listed among those who took part in the nominal vote.
Yesterday's voting list is correct and the names have been corrected. The matter could therefore easily be rectified by using the voting list.
Mr President, I was present. I signed in and I voted in a roll-call vote but my name is not there.
Ladies and gentlemen, I note the problem, which is one that affects many Members. We will prepare a revised version of yesterday's attendance list, to deal with all the problems that have arisen. This, of course, is the first time the new computer program has been used. We will see how it turns out once it has settled.
(Parliament approved the Minutes)
Decision on urgency
I have to tell this House that the Committee has decided to vote against this urgent procedure, that is it does not accept the urgency requested by the Council because it does not find that reasons put forward by the Council to be well founded.
(Parliament rejected the request for urgent procedure)
Mr President, the Committee is in favour of the urgent procedure and already reported yesterday that the subject could be debated in the plenary session.
(Parliament approved the request for urgent procedure)
Cloning animals and human beings
The next item is the debate on the statement by the Commission on cloning animals and human beings.
Mr President, ladies and gentlemen, the new developments as a result of the experiments in cloning which have been carried out in Scotland raise a range of new questions of law and ethics, which have to be considered with great care and attention.
This is the first scientific success of its kind in the world for it is the first time an adult mammal has been cloned successfully. It is a major leap ahead in the field of basic science and our understanding of living beings. It opens up real prospects in the medical and agricultural fields. Yet this new technique also gives rise to a great many questions and anxieties, as shown by the mobilization of the press and the number of letters sent to the Commission.
You were keen to include this subject in today's agenda and I welcome that initiative. This is a most important event and the European Union must on no account disregard its effects.
As you know, the Commission reacted immediately and consulted the Advisory Group on Ethics and Biotechnology, an independent Commission body. That Group is due to submit its opinion in May. We do indeed need to consider in depth the ethical implications of cloning in general, in the light of the recent experiments.
The Advisory Group has decided to organize a round table on the subject. It will include Members of the European Parliament and the Commission's services, senior researchers and the parties concerned. The Commission is actively encouraging the Advisory Group in this project, which ensures dialogue and transparency.
Furthermore, the Commission services have been instructed to examine the possible implications for Community policies and consider what action it is in our power to take. It should be pointed out that these experiments raise an entirely new set of problems, in relation to the transfer of genetic information from an adult mammal into a receptor cell which is an unfertilized ovocyte - which had been thought totally impossible until now.
Following this surprise result, we need to give ourselves the time to consider how far existing legislation at both national and Community level covers this kind of practice and whether there are any legal loopholes.
It is important at this point to distinguish clearly between cloning animals and the potential cloning of human beings. For obvious ethical reasons there is at present a consensus within the international scientific community on banning research into human cloning.
In this context, the Commission's Fourth Framework Programme specifically excludes this kind of research, following a resolution tabled by the European Parliament in 1993. Some Member States have also specifically banned it. The question is whether we need a strict moratorium at international level, in forums such as the United Nations and the Council of Europe.
Turning to animal cloning, we need consider the ethical implications in greater depth, especially in relation to respect for the principles of animal welfare and biodiversity and, of course, the possible risks of extending this technique to human beings. At the same time we should not underestimate the potential benefits of this discovery for human health.
It is clear that in the light of all the on-going discussions and, in particular, the opinion to be delivered by the Advisory Group, the Commission will adopt a clearly-defined position and take the appropriate measures within its powers.
It is evident at this stage that the proposed Fifth Framework Programme of Research and Technological Development will take account of today's debate and ban any research that does not respect ethical principles.
For the time being, it is important for us to allow room for an analysis of the possible repercussions of this discovery. In that context I believe we must emphasize the need for structured dialogue based on entirely reliable and objective information, leaving aside the legitimate feelings this event has inspired. I think that is of capital importance in a field such as this, which has profound philosophical implications and touches on everyone's most deeply-held beliefs.
Mr President, Commissioner, ' Dolly' would no doubt have been a good subject for a Robert Louis Stevenson, H. G. Wells or Aldous Huxley novel and our colleagues in the Green Group have cleverly reminded us of that with the sense of drama typical of them today.
The subject of cloning is fuelling the irrational speculations that tend to find their way into and sometimes cloud our debates whenever we address questions of bioethics. As responsible politicians it is our duty to keep a cool head, to look at and evaluate the scientific risk, without which no progress is possible for mankind, while initially upholding a few basic principles and elementary precautionary measures - no doubt there will be other reactions later.
My group is in favour of affirming clearly that all human cloning must be banned. In fact I note that we go even further in the Rothley report where we propose banning the patenting of any intervention relating to reproductive genetic cells, which goes beyond cloning as such. So we support the Commission line in this regard.
We clearly affirm the principles of the dignity and integrity of the human body and must reaffirm them here this week. We believe that the Advisory Group on bioethics, to whose work Mrs Cresson just referred and to which I pay tribute, needs to be transformed into a genuine European Union committee on ethics in order to give the politicians a clearer choice, without however taking their place. This is no trifling matter, for our diversity of our traditions and cultures becomes manifest when we come up against bioethical questions; yet this is a necessary progress.
Mrs Cresson raised the question of a moratorium, although this does not apply to interventions with the human body where we have to impose an immediate ban. Perhaps one solution could be to impose an initial, limited moratorium on animal research.
Finally, we believe we need transparent and effective information to guarantee that the debate remains calm, to avoid any panic reactions or deadlocks that could prejudice the future of mankind.
Mr President, I appreciated Mrs Cresson's speech and I agree with Mr Cot. This really is a very delicate matter, and a clear distinction needs to be made between cloning human beings and cloning animals and plants generally. Obviously cloning presents problems in this latter area too, but they are different problems.
I believe cloning of human beings should be totally banned and that is nothing new, because it was already the position of the European Parliament on 22 November 1993, and indeed in 1989, and it is already the law in some of our States. Here it is also right to recall that every committee of inquiry set up by the governments and parliaments of our countries - the Warnock Committee, the Benda Committee, the Santosuosso Committee, the Palacio Committee - has recommended a ban on cloning of human beings, for obvious reasons. The human species must be protected against the risk of damage to principle of equality - cloning could put those with political or economic power in a position to manipulate the human species to discriminate against individuals. But above all, as regards human beings, the person must be protected from risk, as an essential nucleus of freedom and individuality. As Mr Rothley pointed out in his 1989 report, freedom is also dependent on the fact that a known and definite future is impossible. It may seem a mysterious concept, but that is freedom too!
I believe respect for human beings demands a clear 'no' . I believe Parliament must uphold this 'no' , and I believe the Commission must be supported in this aim. The Commission says we should go even further; well, let me go even further and repeat what the European Parliament already called for in a decision addressed to the Council of Europe last September: ' no' to cloning, but 'no' to experiments on human embryos too, because that is where cloning begins! We must say 'no' , for the sake of human dignity, respect for the species and the principle of equality. I would be delighted if we said 'no' unanimously.
There are problems of protecting biological diversity and safeguarding the environment in the animal and plant worlds too. To the extent that research is directed not to scoops for the newspapers, but to improvements in the human condition - thinking of all the research on medication - it cannot be stopped. We must not be against science. Instead we must be more cautious and demand strict and, above all, enforceable rules, because the fundamental problem in this area is enforcement.
For all these reasons, I hope Parliament will immediately incorporate my remarks, which are in line with Mr Cot's, into a document and that the Commission will also promote an international agreement so that the human being is inviolable not only in Europe, but throughout the world, and that any manipulation of nature is done in the service of the human being.
Mr President, Commissioner, ladies and gentlemen, a clone is a collection of cells all born from the same parent cell; their genetic stock is totally identical and gives them the same appearance.
In the case of plants, reproduction by cloning is a natural process. In the case of animals and humans, the real twin, known as a 'homozygote' , which is the result of the splitting of a single egg, represents a natural clone. There is nothing disturbing or shocking about all that. However, are we allowed to manufacture artificially human clones by fusing the genetic stocks of two parent cells in order to reproduce identical individuals, given that individuals are by definition different one from the other since every human being is unique?
Why does our Western society feel so strongly about this? A team of researchers in Scotland has just managed to produce a cloned sheep from the single somatic cell of an adult, parent sheep, i.e., without any sexual reproduction. The possibility of producing an individual that is entirely identical to its precedent, without any fusion of the parental gametes, is an assault on biodiversity, on the hazard of birth, which makes each of us a unique being. It is becoming possible to apply it to human beings, which opens the door to all sorts of aberrations. Yet we must not diabolize a technique that can bring progress if used on animals for the preparation of vaccines and medicines that are useful if not vital to human beings.
In the United States, despite the proposals of the political leaders, some scientists are reluctant to advise a moratorium. One such is Professor Harold Varmus, Nobel Prize winner and director of the NIH.
Mr President, Commissioner, ladies and gentlemen, it is in the nature of scientists always to doubt, but the politician who is aware of the vagaries of human behaviour must, in his capacity of legislator, attempt to evaluate them more closely. Here in Europe we must consult the bodies responsible for bioethics, the Council of Europe, Unesco, the United Nations, and proclaim that we must ban all cloning of human beings, whether directly from the nuclei of embryo cells or indirectly by whatever method of asexual reproduction, using ovocytes from which the nucleus is removed as vectors and the nuclei of somatic cells as the basis of the genetic patrimony.
So we must forbid any financing of this kind of research on human beings. That means we must set up the necessary monitoring system so that we can apply dissuasive and even penal measures, which could even include economic sanctions. These would be imposed on any states linked to the European Union that embark on this road, which is a minefield of risks and traps.
Mr President, ever since the cloning of an innocent little animal has been so widely publicized in the media, we have plunged into the most breathtaking simplifications, as shown, incidentally, by the fact that some of our colleagues rigged themselves out in extremely misplaced and even grotesque masks a few minutes ago.
People are referring to the monstrous experiments carried out fifty years ago without pointing out that it is not warped scientists who produce totalitarian regimes but quite the reverse. A democratic state has the means to protect society from abuses in every area and to ensure respect for the rights and freedoms of the individual, in biotechnology as in other research fields.
In our view, research on living beings is a source of progress. Tomorrow we will have eradicated genetic diseases such as mucoviscidosis and phenylketonuria. Tomorrow, transplants of animal organs - a field in which cloning can in fact prove useful - will enable us to make up for the shortage of human organ donors.
Given the rapid progress of this kind of research, it is important for the state to define the limits of and monitor rather than block this research; it must monitor the effects of this research on health and monitor respect for the integrity of the human being.
At national level, scientific and medical ethical committees would act as guarantees in every research centre.
At international level, as has been said, a number of conventions, from the 1946 Nuremberg Code to the 1996 European Convention on Bioethics, have already banned any useless genetic manipulation that conflicts with our concept of the human being, such as cloning, implanting a human embryo in the uterus of a different species or vice versa, and so forth.
All we need do is to introduce systematic bans, within limits, under an international convention or under agreements with other countries such as the United States or Japan, where genetic research is very advanced.
Ladies and gentlemen, on the eve of the third millennium let us not give way to the irrational fears of the first millennium in face of research which can have its dark side but which can also promise a future to men and women afflicted by disease. Man's greatness resides in his constant desire to know the world around him and to know himself.
Mr President, it is essential that the political decision-makers must take up a position without delay on the cloning of human beings and animals. Otherwise we will be too late once again. Science has already overtaken us.
The knowledge of how to clone a mammal from a cell from an adult individual came as a complete surprise to the decision-makers. The technology now exists for this purpose, and is moreover very simple and cheap. The practice of cloning will therefore spread, whether we want it or not. We must ensure now that human beings will never under any circumstances be cloned and that research to this end will not be permitted, because it would be equivalent to inhuman experiments on living human beings. After all, 277 unsuccessful attempts were needed to produce the first living cloned sheep.
The cloning of animals must be kept under close surveillance as a part of scientific research. Means must be found to prevent this technology from spreading into commercial use which could for example lead to the gene pool of cattle becoming dangerously weakened with incalculable consequences. It must be remembered that in manipulating genes we are dealing with forces that we do not even yet know and cannot control. We must not be naive. We must remember how mad cow disease came about.
Mr President, the cloning of Dolly the sheep has opened a Pandora's Box. What can in practice be done with mammals will soon be done to humans. It seems that the nightmare of human beings as a stock of spare parts and a reserve of children stored in the cold box is becoming a reality. In cloning mammals we are taking the first step into Huxley's Brave New World. To clone people would be horrific, a violation of human dignity, an attack on the individuality and integrity of man.
Man would be degraded into an object, into biological material. This breach of ethics must be prevented. But ethics cannot just begin with our own species. Cloning animals is also reprehensible. It degrades animals into mass products, living conveyor belts. Live animals are regarded as mass-produced goods, as machines, which will give a boost to the intensive stock-farming that is so cruel to animals.
Today we are all talking about ethics and the risk of breeding humans. But the individual and unique quality of life does not just begin with humans. Dolly and other animals are also living beings. We agree on calling for a ban on cloning humans. But how do we as the European Parliament stand on the cloning of animals? We must ban that too. We must not simply become accustomed to the plague and warn against cholera. The cloning of mammals already represents a shift of ethical boundaries. The cloning of animals and humans must be taboo. This insidious ethical breach is a step into a future that fills us with horror.
In 1993, following Jerry Hall's experiments in cloning human embryos, the European Parliament called unanimously for a ban on cloning. Yet nothing happened. The statement by the Commissioner and the position of the EU Commission are pitiful. It has refrained from taking comprehensive political measures. Today the Commissioner merely said that it was considering taking action.
EU money continues to flow directly or indirectly into ethically dubious projects. Although cloning infringes a basic ethical consensus in our society, the EU Commission delegates the question of cloning animals to the Biotechnology Advisory Group. What a demonstration of political impoverishment and eyewash! The advisory group has even been instructed by the Commission to ensure that gene technology gains acceptance. Society must set ethical limits for science and not the reverse. Shifting the ethical discussion to committees that have no democratic legitimacy is merely at attempt to tranquillize the public. We must not remain silent on the matter of the economic basis for this either. To ban cloning while at the same time permitting cloning and cloned living beings is absurd!
Mr President, I quite agree that one minute is not enough, but since I only have one minute I shall try to keep within it.
First of all, we must surely pay tribute to the success of this very high-quality technical and scientific research. To pay tribute to this success is the first thing we must do. Secondly, we must be a little careful not to be too emotional. This emotion is quite natural and entirely acceptable, but the way the media is now fuelling it is turning these discoveries and achievements into a kind of comic strip. And we have indeed seen in this Chamber that there may be secret links between clones and clowns. So let us beware a little of our own emotions.
Secondly, I believe we must recognize the fact that animal cloning will continue. Of course we must set limits, monitor it, but I cannot agree with those Members who say that we risk turning animals into production machines. Animals obviously are production machines! They produce meat, they produce leather, they will produce proteins and they will produce medicines to save humans. I think that is the only acceptable humanist approach to this question. That is how things are and will continue to be.
What we must do now its to impose a permanent ban on human cloning. That is self-evident. And we will have to crate safeguards not just at European but at international level. It will be up to the United Nations to take decisions in this regard.
Mr President, ladies and gentlemen, I appeal to you to discuss this matter a little more calmly and to try to differentiate between what we agree on, namely to ban human cloning, and what we perhaps do not yet agree on, namely our position on other cloning in nature. When I listened to the Commissioner a moment ago, I was rather taken aback to hear her refer to a surprise result. For if we were honest, we would admit that of course we realised long ago that we would be facing this situation one day.
This is a clear sign that there is no dialogue between the political and the research level. But we must have one in future. Our task, your task, Mrs Cresson, and ours as the European Parliament is to discuss this matter with the researchers: what do we want, what is the purpose of research, what is the ethical responsibility of research in our society? And that is just what we are discussing today. That is why I am convinced that we need to have a world-wide moratorium on the cloning of animals, and that does not mean I am convinced that there will be no more cloning of animals. Nature does it by itself. Nature reproduces itself asexually and clones itself without our intervention. I am also convinced that in individual cases cloning can be ethically valuable and very important for people; but we must define the limits of the usefulness of experiments.
We must clearly define where they could be useful to humans. To what extent are they morally and ethically acceptable to society? It is our task to establish that. A round table between the Commission and the European Parliament is not sufficient. What we need is a world-wide round table at government level. That is why I would ask you, Mrs Cresson, to urge the governments of North America, Canada, the United States and Japan to send responsible representatives who would then also have the authority to issue directives and take decisions. We must be able to state clearly what our views are, what moral responsibility we must assume and where we draw the limits. And then laws will have to be decided.
We will then have to pass laws that apply throughout the world. At present it is not a question of saying what we lack in the Union but of saying where our ethical limits are in the world. I ask you, Mrs Cresson, to assume your responsibility in relation to this question for the European Union, together with North America and Japan and the rest of the world.
Mr President, ladies and gentlemen, modern biotechnology offers us great opportunities. This afternoon we will be discussing the Trakatellis report on the use of micro-organisms for producing medicines and other substances. I am in favour of being very liberal about this because we have to support the undertakings in making advances here.
But now comes the big 'but' . When it is a question of applying this to human beings, of manipulating human beings, I think we cannot be strict enough. Mrs Cresson referred to a consensus against human cloning. This consensus still seems to exist. But unless we are very careful, it will very quickly be eroded and I have already heard some disturbing statements made. Just as in the case of seed manipulation, people will argue that surely exceptions can be made in many individual cases, so that in the end we will no longer be able to avoid an ethical breach.
And let me openly ask this: why should a society have the power to stop cloning once and for all if it is not in a position to stop parents in Europe from aborting their child if it is a girl and they wanted a boy? This is intolerable and shows that we have already gone too far in many areas. That is why I agree with those speakers who say that we must act very quickly and very strictly now, using every available means at European level and at UNESCO level. What we are discussing now is not progress for human dignity but a threat to human dignity, so we have to take very strong action.
A final comment on the Advisory Group on Biotechnology and Ethics. It has been said here that it should deal with the question. If my information is correct - and this is my last question - the situation is that this advisory group will only be working until June and that it has a whole lot of other jobs to do too. Then it is to stop for six months, after which it will be set up again. I do not think we can allow ourselves that at this stage. The group has to continue working and if it is to have a new membership, perhaps this can be done at the same time. But then Parliament should also be involved in the appointment of its new membership.
Mr President, ladies and gentlemen, the subject is not a new one, and has not suddenly descended from the skies like a thunderbolt. We have known about it for 15 years. At that time certain restrictions were imposed, but they have not proved sufficient to halt this uncontrolled advance. This raises a number of questions:
Who has been financing this research? Governments, or the private sector? Who monitored the research protocols, especially those funded by governments, so that today we can say with certainty that those experiments were carried out only with animals? Nobody has so far been able convincingly to disprove information that such experiments have also been carried out with human beings. Neither has anybody so far disproved what we all read the other day in one of the United Kingdom's major newspapers, that there is a four-year old child in Belgium who is the product of cloning. And we, ladies and gentlemen, are still sitting here and talking at the theoretical level. Very well, the Committee will be formed, and I favour its formation. However, Madam Commissioner, I have not heard what sanctions we as the European Parliament will be imposing in the event that researchers exceed the permitted limits and the experiments are extended to human beings. Will those penalties be theoretical? Will they only be penal? Or should there be huge financial penalties, especially when the experiments are funded by governments? I very much fear that the same thing may happen as in the case of BSE. We will debate, debate, debate, and when the tragic outcome of experiments in human beings appear before us, then like the foolish virgins in the Bible, we will shed tears over the ruins that we ourselves, through our own incapabilities, will have created.
Mr President, a clear 'no' to human cloning is emerging from the debate; but I believe that an unequivocal 'no' to cloning of animals is needed too, because where there is cloning of animals, there is almost bound to be cloning of human beings as well, and we really ought to be wondering today how we ever came to be talking about cloning.
Here we must stress the link with the development of genetic engineering and the links with the patenting of transgenic animals. The consequence will be series production of living beings outside the laws of nature, and instead of animals being bred by natural reproduction they will be produced non-sexually, like plant cuttings.
The laws of nature are clearly being overthrown, just as they were with BSE. The purpose of such techniques is not scientific knowledge, but industrial production of a commercial product, for example, animal organs to be used as spare parts for human beings. But human beings and animals are not machines whose organs can be automatically replaced by organs adapted from other animals.
As regards scientific knowledge, we have already known a great deal about cloning for fifty years, so the technique is well known; but it does not mean everything that is possible has to be done. That mistake has already been made by applying knowledge of the nuclear structure of matter to make the atomic bomb. Freedom of research cannot be confused with the free will that led man to use that deadly bomb, that led to Chernobyl incident and BSE. How many more incidents have to happen?
Experiments in cloning may have succeeded in establishing a new frontier in bio-genetic research, but they have opened up the problem of the limits that should or should not be set on experimental scientific research.
In fact, while cloning represents an important scientific achievement, in a society where there are great needs to be met by scarce resources, it is ethically necessary to study, classify and regulate such experiments. So in our view a high-ranking scientific committee should be set up to study the ethical and legal implications and the possible scenarios opened up by genetic cloning.
We should also support the conclusions of the European Council's resolution of 16 March 1989, as well as the results of the first Convention on Bio-ethics, approved in December 1996, which banned both human and animal cloning, and we should work to impose limits on the scientific process that respect ethical values and serve to shield the human being from possible manipulation by science.
Mr President, there is no limit on the curiosity of scientists. There is nothing they do not want to know but there has to be a limit put by society on that curiosity. Fifty years ago or more there was no limit and we know what the results were of allowing scientists to discover anything they wanted to. There is consensus this morning amongst us from fifteen different countries that there has to be a limit on the cloning of human beings until we have thought about it. There has to be control on animal cloning.
I come from the country where this experiment took place. In the United Kingdom there are limits, there is legislation and there is a regulatory body but the average citizen of the United Kingdom was not aware that this sort of work was being carried on. The average citizen must be aware of what work is being carried on when we get near to the frontiers of what is acceptable and in some cases beyond those frontiers.
The European Union exists partly so that we can work together and give value and share our experiences. Therefore I am delighted that when we look at the fifth framework programme, as we looked at the fourth, we from all those fifteen countries say: ' That is enough. You may be curious but you are not going to work on that subject.' The consensus this morning amongst most groups shows that the Commissioner is quite right to take further the regulatory body that she has in mind and she has seen that there is a wish to have that strengthened. I can assure you that the Committee on Research, Technological Development and Energy will be looking very carefully at the ethical dimensions of the fifth framework programme.
Mr President, I am glad I can speak in this debate. I suspect that, including the Commissioner, I am the only person taking part in the debate this morning, who has actually been to the Roslin Research Institute. I went there in November with Mr Martin, Vice-President of Parliament. I must say that one of the things wrong with this debate is that nobody has paid tribute to the talented research team at Roslin which has conducted these experiments. It is time somebody did so.
It is also time that some people read Brave New World by Aldous Huxley. The point of this book is that it is the brainwashing that matters, not the cloning so I wish people who refer to it would read the book. The technology is important. It brings benefits: it brings problems. There is no question about that. There are implications for science and implications for medicine and we would be well advised to recognize that there are ethical problems in using the technology. There are ethical problems in not using the technology as well. Both sides of the argument need to be examined.
I am aware that under the Commission presidency of Jacques Delors the Biotechnology Advisory Group was set up. I took part in discussions leading to it being set up and I am pleased that Mr Delors at the time took that brave new initiative. But the problem with this Group is that it does not have a high enough profile. Most people in this Parliament do not know of its existence. They do not know who are members, how people become members, what its agenda is and how that agenda is set and they have not seen its reports.
If we are going to take this whole question of ethics seriously, we need to give the Biotechnology Advisory Group a much higher profile. We need to know all these things. We need to know who the members are. We need to know how they are appointed. We need to read their reports and we need to give them the responsibility not just of investigating the ethical problems but also of making recommendations for the future conduct of this kind of science.
Mrs Roth-Behrendt and others made reference to the fact that there are international implications. Of course there are. We cannot assume that because we have something under control in the European Union it is universally under control. It is not. Therefore, when Mrs Roth-Behrendt suggested that Commissioner Cresson should have responsibility for promoting discussions among the Americans and Japanese and so on, she is absolutely right. How quickly that can be done is another matter but I have no doubt whatsoever that we need a global solution to what is a global problem even if it has all arisen from a nine-month old sheep that is living in the equivalent of a sheep's Hilton Hotel at the moment. I should like to assure Mrs Breyer that there is no cruelty involved in Dolly. She is a very happy sheep and probably rather happier than are Members in this Assembly.
Ladies and gentlemen, I have listened to you very carefully. Firstly, everyone agrees on the need to ban human cloning, which is hardly surprising. We must reaffirm this and make quite sure this ban is not overturned. So we must take very strict measures to ensure that.
Let me immediately reassure those who asked the question. The European Union certainly did not finance the cloning of Dolly the sheep. This was financed at local level. Furthermore, in relation to the rather risky comparisons made with mad cow disease, let me remind you that BSE is not s much a scientific but more of a commercial and financial problem. Nor is it a research problem; rather, the problem lies in the lack of strict veterinary controls and the laxity of some of these controls. This is not at all a research problem.
A number of you spoke of the Advisory Committee on Ethics and Biotechnology. That committee exists, it has been set up, it is extremely active and has done some very thorough work. That said, I do admit that this work should be more accessible. I quite agree that the ethical committee's work needs to be publicized more widely and that the Members of the European Parliament should have wider access to it. Furthermore, as I said in my opening statement, I agree that MEPs should take their due place at the round table side by side with the ethical committee and high-level scientists, to ensure that this is a democratic debate.
There are indeed scientific issues on the one hand and issues of democracy on the other. What was said a moment ago is quite right: the aberrations we have witnessed during certain periods of our history, and which we are of course right to fear for the future, are due to an absence of democracy. Science is obviously an issue, not just science however, but also the social and political system in which science evolves. That is why this social and political system has to be extremely careful about scientific advances and why scientific advances must be publicized in such a way as to ensure that they can be monitored and if necessary anticipated by imposing bans such as the ban on cloning human beings. That is how to prevent and stop any prejudicial philosophical and ethical excesses.
Before drafting any international agreement, which would indeed be entirely desirable, I think it is important for us to reach agreement at European level. Quite apart from the question of cloning, I find that the ethical principles in the field of biotechnology are not the same in the various Member States. I have always regretted the fact that we do not have an ethical committee in every Member State, as I have often said to the Council of Research Ministers. Some of the major European Union countries do not have an ethical committee, probably because they have not managed to define certain basic principles. If every Member State, like France for example, had an ethical committee that brought together scientists, philosophers, specialists in biotechnology, jurists, magistrates, humanists, in short a committee of this kind chaired by someone with an unblemished reputation, that would be a good step forward.
I am not suggesting that all our states would then agree on everything, but I am saying that we should agree on a platform and that would be a big step forward. We would then be in a much stronger position to discuss these matters with the Americans and the Japanese and to establish principles. After all, we must not be blinkered: for instance, if we ban certain scientific practices in Europe, then European researchers, especially those working for major laboratories, will go and do their research in the United States. So it is entirely in our interest - and you are quite right here - to reach agreement with our major international competitors. But if we are to do so we must first reach agreement among ourselves. Today, however, there is every indication that aside from extreme cases such as human cloning, on which everyone agrees, we have not yet quite managed to do so.
I would therefore hope that such national ethical committees will he be set up very rapidly and that you, who relay what has been said here to your own Member States, will plead the cause of these national ethical committees at home too. That would give the ethical committee set up by the Commission, under President Santer, far more influence. It would also give far more influence to an ethical committee that is chaired by a person of unblemished reputation, Mrs Nöelle Lenoir, who also works for the Council of Europe and who has a very wide following, even outside Europe. So we must underpin this structure, improve its image, not just in Europe but internationally. That is one measure to be taken by each of our Member States.
Thank you for your extremely useful contributions to this debate. Once again, I am entirely in favour of the European Parliament taking part in the activities that will commence in the next few weeks.
The debate is closed.
I have received seven motions for resolutions pursuant to Rule 37 of the Rules of Procedure .
The votes on those motions will be taken on Wednesday at 12 noon.
Closing of the Renault plant in Belgium
The next item is the debate on the statement by the Commission on the closure of the Renault plant in Belgium.
Mr President, the announcement by Renault to close its plant in Vilvoorde has caused shock and consternation. This is a reaction that I fully understand. The loss of 3, 100 jobs is a disaster for the workers concerned, for their families and for Vilvoorde itself.
The decision by Renault has also provoked outrage because of its abruptness and its apparent lack of concern for the rights of the employees. Renault management, in a manner which I can only describe as irresponsible, did not comply with its obligations as regards information and consultation of workers' representatives prior to its decision. In this respect the provisions of the European Works Council Directive and the Collective Redundancies Directive have been completely ignored.
There are many calls for new European legislation. I understand this. But we must also appreciate the present situation is fully covered by the two existing directives. The relevant national measures contain machinery to ensure their enforcement. However, there has to be a serious question mark over whether the scale of sanctions envisaged under national law is sufficient to act as a real deterrent against non-compliance. In this regard it is useful to recall that in 1992 the Member States rejected the Commission's proposals for tougher sanctions on noncompliance by companies with the worker consultation and information procedures.
I believe that we have now reached the situation where we need to complement the existing Community rules with more general rules to make information and consultation compulsory on a permanent basis for all relevant aspects of the management of companies at national level. In this context, the issue of adequate sanctions for non-respect will be a crucial one. I will propose to the Commission that we proceed in the coming weeks with the first-stage consultation of the social partners at European level on this issue. I sincerely hope that we are able, through this action, to strengthen the protection of workers.
I know that the European Parliament has been asking for such rules for quite a long time, and in your recent report on the Commission Communication of 14 November 1995 on worker information and consultation you again supported this idea. So I can count on you to help to obtain this objective. But the most important lesson to be drawn from the situation concerns the credibility of the European process. The Vilvoorde case shows that we still have some way to go to strike the right balance between corporate and economic needs on the one hand and the social requirements of workers and society as a whole on the other. Getting that balance right is crucial to ensuring popular acceptance of the integration process. This is why I believe that the incorporation of the social protocol in the Treaty is vital in this respect: to ensure that social legislation applies and is implemented across the territory of the Union as a whole. Without this the internal market will not function.
This case raises other issues too: questions regarding the need for tighter monitoring of state aids, closer coordination of fiscal and social charges. These are very sensitive issues. The Commission will examine them attentively to see what can be done. It is ironic, however, in this respect, that Renault was one of the first companies to conclude in 1993 a voluntary agreement with workers' representatives in anticipation of the implementation of the European Works Council Directive. I believe that Renault's conduct in this matter may do much to poison the position and hinder the hitherto non-legislative approach to implementation of the European Works Council Directive.
We all know that companies are called upon to make hard commercial decisions, but if industry loses its ability to make those decisions as transparent as possible and fails even to attempt to explain the reasons to the workforce, or to seek to negotiate alternatives to closures, then the very core of our social consensus is under attack. Such an attitude would be reprehensible enough within one country, but when the issues are transnational in nature, then the need for openness and consultation is even greater.
The threatened closure of the Vilvoorde plant is a huge blow to the workers and their families. I can only hope that out of this tragedy might come a renewed awareness of the need for adequate social measures to accompany the internal market and a renewed determination to implement those measures in an effective way. If this is so then all will not have been in vain.
Mr President, how can it be that Renault, a car manufacturer in which the French Government has a major shareholding, can decide virtually overnight to close its factory in Vilvoorde? How can it be that the same company is planning to open a new plant in Spain shortly, with EU and Spanish Government support? How can it be that Renault can overtly and blatantly ignore European directives on collective redundancies and the European works councils, when the French Government put its signature to those same directives?
These are the questions which the workers from Vilvoorde were asking when my group met with them at their demonstration in Brussels last Monday. Today Renault workers are marching in Paris. Since the announcement of the closure Renault workers in France and Spain have acted together in a signal of support for those workers and their families who will be thrown out of work in Belgium. Today, my group sends its support for those families; but frankly that is not enough. Pious words, solidarity, support and sympathy may make us feel better; they may also make it more difficult for those individuals affected to express their bitterness and anger towards a system which is destroying them, their families' fortunes, their hopes for the future.
But for us, Mr President, the challenge is clear: is the Europe we are trying to build, the Europe we believe in, going to defend these people's rights or not? Is our Europe going to insist that its laws are respected and enforced? Is Europe going to make it easier for the working people of the Union to take part in a discussion of their future?
Mr President, on this occasion it is the car industry and Renault which are concerned. Tomorrow, who knows? We in this House cannot stop industry making decisions to close or relocate plants, but we can insist that when a company is in receipt of European Union subsidies, then that company must have a clear sense of responsibility and commitment both for the funds which it has been given and for the workforce whose labour and livelihoods are entrusted to them as a result of that investment.
In the view of my group, Mr President, subsidies should be linked to a long-term plan for the development of the industry concerned; and we call on the European Commission to ensure that that link is developed, industry by industry, in a structured way. We in this House should look to our own decisions and make sure that we are not accomplices through our budgetary allocations. And if it is so easy to ignore directives, with virtually no repercussions on the businesses involved, then we must urgently ask for and insist on a review of the effectiveness of the two directives concerned.
Let us start insisting on the repayment of subsidies where it is clear that a company has reneged on the spirit of an investment - after all that is what we do with projects funded under the European Social Fund: we demand the money back if they are found to be in breach of their agreement. Why not the Renaults of this world too? We are told all too often that there is no longer any morality in politics. Surely there has to be ethics in business too. There has to be a sense of responsibility towards the workforce. If painful decisions have to be made - and we know they do from time to time - then it behoves the managers to make them in a fair way, with full discussion with the workforce, enabling them to take part in the search for solutions for their shared future.
(Applause )
Mr President, Commissioner, the decision to close the Renault plant at Vilvoorde at short notice and without any consultation has rightly caused a great deal of ill-feeling not only among those directly affected, but also among large sections of the general public.
On behalf of the PPE Group, I should like to express our solidarity with today's demonstration in Paris and with those affected in Vilvoorde.
We are angered and shocked not just by the closure itself, but also - and perhaps more than anything else - by the cynicism of a foreign management which, without any preliminary consultation, suddenly announces that a major plant is to shut within a matter of five months.
Industrial reorganization is not unusual in Europe, and people say that the relocations, downsizing, redeployment and closures we are seeing are all the result of competitiveness within the various sectors and competition on the world market.
I have two basic points to make here. First, it is not right that we should establish freedom of movement for goods and services and abolish frontiers for workers and employers, only to find that those same frontiers determine which firms survive and which go under, not because of their productivity or performance, but because of their nationality.
There can be absolutely no justification for the fact that the Commission has indirectly supported or even encouraged this decision by allowing the firm in question to receive a national subsidy to extend another of its plants. We are bitterly opposed to the use of European funding to subsidize relocations: European funding should be used to create jobs, not to eliminate them. An economic and monetary union without effective and adequate social adjustment is not acceptable and would be intolerable for all workers, both white- and blue-collar. It is a sad fact that social Europe is ten years behind the single market and economic and monetary union.
My second point is this: closure without consultation is politically, socially and morally wrong. Unfortunately, no matter which way you look at it, European legislation on information and consultation is not strong enough. Thanks to the Council's lax attitude, the 1992 revision of the directive on collective redundancies did not go as far as it should have done or as the European Parliament and the Commission wanted. The Council's responsibility here cannot be overstated. We would urge the Commission to prepare a further revision, and we can only hope that the Council will not sidestep the issue this time. We need an amendment which makes it possible for closures and other such measures to be declared null and void if there is no consultation. The right of workers to be consulted and involved is not just a matter of courtesy or form. It is a matter of using opportunities to try to find ways of preventing closures or of limiting or overcoming the negative effects they bring with them.
Three years ago, Volkswagen in Germany set a very different example, in which solidarity between the workers enabled 30 000 to keep their jobs. We would call on Renault to follow this example and to reverse its decision. The European Council constantly maintains that fighting unemployment is still Europe's main priority, but the Union's efforts to guarantee or create jobs are non-existent, constantly being postponed or so modest as to be invisible. Europe is doing more for animals than for people, so it is no surprise that people are rejecting it.
Mr President, ladies and gentlemen, Renault, which for a long time was nationalized and which served as a social show-piece, was recently privatized. Most of its capital is owned by private investors and it now faces competition from world markets and has to adapt its industrial plant, which is too widely dispersed and diversified in Europe. Hoover and JVC in fact did the same recently.
We must look at the decision to close the Vilvorde site in this context, not as an isolated measure or a sanction but quite certainly as a strategic industrial decision that will enable Renault to cope with the fact that European automobile market has declined more than expected from the Commission's forecasts - based on the fact that in 1996 less than three million vehicles were sold - and, in the long term, to protect the jobs of 140 000 Renault employees who would have suffered the consequences if this decision had not been taken.
In the eyes of public opinion, it is indeed difficult to see why a French undertaking should decide to close down one of its sites outside its own country; but this decision, for which the Renault management is entirely responsible, was certainly encouraged by a relative and comparative analysis of the production costs.
That is why this decision, which disturbs us so much, must induce all those who are responsible for the future of Europe to realise the need to create a European social area. It was indeed in that spirit that Jacques Chirac submitted a memorandum to our European partners more than a year ago concerning the adoption of a European social model. The creation of a European social model and a European social area is as important as social dialogue.
Pending that, the heads of undertakings must, however, apply the instruments at their disposal properly; for in this situation of merciless competition they cannot, for economic reasons, not observe the rules of the game in relation to human beings. Unless they do so, revocation action will have to be taken in the absence of agreement or dialogue. At the same time, in the framework of the intergovernmental conference, it is important for the social protocol to be incorporated in the treaty.
Mr President, the brutal and unilateral decision taken by the management of Renault to close its subsidiary in Vilvorde profoundly shocked European public opinion. This attitude, which reflects the most savage form of capitalism and which I cannot accept, has thrown 3 100 workers and their families on the streets.
Yet Renault was one of the first companies in Europe to conclude voluntary agreements on worker information and consultation, as the Commissioner pointed out. So why did it infringe the directive setting up European works councils and the one of collective redundancies? Do the laws of the market in themselves justify the shameful dismissal of skilled workers, the victims of globalization and pitiless competition? I am a liberal, but I cannot tolerate the law of the jungle. I have always been in favour of an economy in the service of man and not vice versa. Today the people of Europe no longer understand and, in particular, will no longer tolerate unjustified closures of companies and the lack of solidarity between the Member States of the Union.
Europe cannot progress unless the governments that make it up demonstrate a genuine social and collective conscience. This crisis, one among many, one too many, will, we hope, be the long-awaited spark that will fire the creation of a social Europe. The solidarity of the Renault workers, be they Belgian, French or Spanish, will have set a good example to everybody. It is up to us, and above all to our heads of government, to do their utmost to incorporate the social protocol and the provisions on promoting employment in the coming treaty.
I believe in Europe, in union among our peoples, in our human resources, which constitute our wealth. Let us not sacrifice them on the altar of pure profit.
Mr President, I have little time so I will confine myself to a few comments. First, regarding the Renault decision, clearly the method is unacceptable. An undertaking or a company cannot decide the social and economic collapse of a region without any kind of consultation or redevelopment programme. Renault did not respect the two directives, on collective redundancies and on works councils.
What do we conclude from that? Of course the Commission has no way of enforcing respect for these directives. There is no provision for sanctions. However, it could ask Renault to review its decision and, if it does not, to refuse it and other firms that pursue the same practice access to a whole range of potential benefits. I am thinking of access to Community programmes, to R&D programmes and to any structural fund assistance.
Turning to the structural funds, my first comment is that it is unacceptable for undertakings to apply a specific method that consists of aggregating the advantages offered by the use of the structural funds or the cohesion fund and delocalizing in relation to this cohesion fund and these structural funds. In short, it is unacceptable to play on social disparities. Of course, this calls for action by the European Union at the current intergovernmental conference.
My second comment is that it is essential to encourage an extensive economy and to discourage an intensive economy, just as we are against intensive farming. Let me point out in this regard that the OECD is currently considering a multilateral agreement on investment, which promises us lots of new Renault cases. I think we must be extremely careful here.
Mr President, the announcement of the closure of the Renault plant in Vilvorde has aroused very strong feelings. 3 100 workers will lose their jobs, a modern factory that cost 8.5 billion in investment will be put up for auction: this is an intolerable waste. Yet the same day Renault shares soared by 13 % on the Paris stock market. What kind of symbol of French and European policy is it to give precedence to finance and show contempt for people, sacrificing employment and industrial plant to dividends? Lives destroyed, prospects gone: the financiers could not care less, provided they earn money!
Redundancies, more redundancies, to reduce the cost of labour and become more competitive: that is the sole recipe of the European single market and single currency. It is not just inhumane, it is also an economic disaster. The share of wages and salaries in a Renault car fell from 23 % to 12 % between 1980 and 1995. Over the same period, Renault's market shares fell by one third, both in France and in Europe. Since 1986, Renault has made profits of 40 billion. What did it do with them?
But the workers, the people, will not necessarily go on accepting being sacrificed for much longer. There are signs of increasing protest, reaction and solidarity. The first European strike on 7 March made that very clear. This morning, a rally in Boulogne-Billancourt will reflect this and there will be a number of other actions.
Let me pay tribute here to the determination and courage of the Vilvorde workers and to the combative spirit they have shown, as also to their French colleagues, who have also been affected by dismissals and who have, by their action, defeated the management's attempt to create divisiveness in order to impose its plan.
Our group demands the withdrawal in its entirety of the Schweitzer plan and the opening of negotiations with the trade unions. The Renault management must be made to choose other options. For instance, we must object to the 2.6 million in financial levies in order to improve purchasing power, reduce working hours without any fall in wages and finally give a say to the workers by giving them new rights. Through our proposals, our actions, our solidarity with the Renault workers, we want to do all we can to help build a Europe that is genuinely social and democratic, unlike the Europe of today.
Mr President, ladies and gentlemen, ten days ago more than 3000 workers fell victim to capitalist terrorism. What else can we call Renault's decision to close its plant at Vilvoorde? Even specialists in the car-making sector have been absolutely stunned by the developments, since Renault Vilvoorde was regarded as a model plant. It was modern and productive, and its workforce had been extremely cooperative, accepting greater accountability, more flexibility, longer working hours and above all lower wages. It all goes to show just how scandalous this decision is, and Vilvoorde has become the latest in a long line of plant closures.
In 1986, we had a debate here in Parliament about the tyre manufacturer Michelin, which had made its workers collectively redundant on the last day before the summer holidays. That must never be allowed to happen again. Ten years further on, pitifully few of the promised social improvements have actually been made. What good is Europe for the millions of unemployed if it does not recognize the right to work as a basic human right? What good is the Union if it cannot even ensure that its own legislation is properly enforced? The planned closure of Renault Vilvoorde actually contravenes two directives, the 1984 directive on works councils and the 1975 directive on collective redundancies, as well as Belgium's implementing legislation. The second of these two directives was tightened up after what happened at Michelin, but by no means enough, since it simply introduced sanctions for anyone failing to comply with the European legislation. In 1991, Parliament adopted a text which would have made collective redundancies by multinationals invalid if they did not follow the provisions of the directive, but once again the Council of Ministers refused to follow our lead. So now the multinationals have carte blanche , but the fact is that even the European multinationals could not care less about the Council, the Commission or the European Parliament. For them, the only voice they need to listen to is that of their shareholders. Nobody else. And who holds a 48 % share in Renault? The French State. That is why I propose that the French Government should use its position of power to force Renault to hold an extraordinary general meeting as soon as possible, with only one item on the agenda: the reversal of the decision to close Renault Vilvoorde. The French Government claims that it is serious about Europe, so it should use its share ownership to force Renault to obey the European directives.
The Renault decision has proved that the unanimity rule in the Council needs to be abolished. The Amsterdam summit must change things so that decisions with social implications are taken by a qualified majority, if the Treaty is finally to be taken seriously. Today, social Europe is an empty vessel. Over the last 21 years, only three European directives have been introduced on works councils. Two of them are involved in this issue today, and both have been flouted. Seven other directives have been held up in the Council for years. The Commission too needs to do more than just keep an official record of how directives are transposed, and the motion for a resolution which I have tabled on behalf of my group puts forward a number of practical proposals in this respect.
Ladies and gentlemen, tomorrow marks Europe's fortieth anniversary. We have now had ten days to consider Renault Vilvoorde's problems, ten days in which we have seen just how little progress has been made in those 40 years.
Mr President, let me say at the outset that it is always a tragedy when a workplace closes or moves to another country, not least for the employees. In this particular case, the closure of the Renault plant at Vilvoorde in Belgium, the EU Commission has shown an enormous amount of interest. One might wish that such interest were always shown when a workplace closes or moves, and perhaps especially when the reason for the closure has something to do with money from the EU Structural Funds.
I would like to inform Parliament of a concrete case in Denmark. It concerns the American-owned Boston Scientific Corporation at Stenløse, where 258 employees will be put out onto the street at the end of 1997, because the firm is moving to Ireland with support from the EU Structural Funds. It is quite unreasonable and does not constitute a proper use of EU funds. Money from the Structural Funds should not be used to switch unemployment from one Member State to another. That is surely a distortion of competition.
Mr President, there is more to this whole question of who is responsible for thousands of Flemish workers at Vilvoorde being made redundant without even the slightest attempt at consultation. It is all too easy just to point the finger at the Renault management, but in fact the European Commission and the Belgian Government must also take their share of the blame.
Firstly the Commission, whose indignation at the closure of the Renault plant had a very hollow ring, in my opinion. It is the Commission which is always saying that the car industry needs to be moved to cheaper countries such as Spain or Portugal in order to put up stronger competition against non-European producers. It is the Commission which grants billions in subsidies for these relocations. And it is the Commission more than anyone else which turns a blind eye to unfair competition from third countries.
So if it is true that Renault is to transfer a large proportion of its production to Turkey and Brazil, we should now be asking ourselves what measures the Commission intends to take to prevent many other companies from doing the same in future, leaving Europe an industrial graveyard. Do not think that I am in favour of out-and-out protectionism. I am simply saying that there is absolutely no point in making European firms, which pay their workers relatively high wages and are subject to all kinds of rules and regulations, compete with countries where social legislation, environmental regulations and so forth are virtually non-existent. This is not free trade, it is suicide. Blame must also, and above all, be laid on the shoulders of the Belgian Government under Jean-Luc Dehaene, which has allowed our wage costs to become some of the highest in the world, which for years has scorned our demands for more firms to have their financial and economic base in Flanders, and which has sold out practically the entire Belgian economy to exclusively foreign and French interest groups. It is also the Belgian Government which has meekly accepted the Walloon socialists' demands and has prevented the Flemish economy from bringing its wage costs down. We are now counting the cost of this policy. The fact that Dehaene knew about the closure days in advance and chose to make monkeys out of the Vilvoorde workforce shows just what sort of a man he is. It is as well to know these things about someone whose ambition it is to become a member of the European Commission.
Finally, I have to say that the manner in which Renault is carrying out this closure is also absolutely scandalous. We know Mr Schweitzer to be a typical example of the French socialist apparatchiks . So this is the human face of socialism!
Mr President, unlike Mr Vanhecke, who has just given us a laughable account of who he thinks is to blame for all this, I should like to thank the Commission for its severe condemnation of the sudden closure of Renault Vilvoorde, and for its commitment regarding the measures which it has just announced.
Commissioner, I hope that you will act on what you have said, and that Renault Vilvoorde and the international solidarity we are currently seeing will give new impetus to progress on social Europe. I agree with you that Europe's credibility is at stake here more than ever, because how are we to explain to people that the Commission can intervene to prevent firms from receiving government aid, but not to prevent closures where even the most basic rules of worker consultation have been flouted? That is why I am particularly pleased that you are proposing to tighten up the directive, and I hope that you will press on with this as quickly as possible. I would urge you not to leave it up to the Member States to decide on the sanctions to be introduced, but to establish them at European level, because everyone knows that if you leave it up to the Member States, it will simply lead to more competition in terms of attracting investment. I would also urge the Commission to establish instruments which it can itself use in future to intervene in cases where legislation is as blatantly flouted as it has been with Renault Vilvoorde. I also expect the Commission to use all its political and legislative powers to enforce the existing directives, to force the management to reverse its decision and to seek alternative solutions such as shorter working hours, which have already been proposed. I hope that all the government leaders and politicians who are now so indignant about the Renault Vilvoorde closure will refuse to accept a revised version of the Treaty which does not focus on employment and social policy, and will force the negotiators to arrive at a new agreement.
Mr President, let me say one thing at the outset. While we all deplore the absence of a social Europe, it is worth pointing out that, apart from the statement by Mrs Green, this debate has so far been entirely binational. I think that is a pity and shows that within this Chamber there is still a lack of European spirit.
Speakers were right to criticize the attitude of Renault, which decided to close the Vilvorde plant for no clearly explained economic reason, without any prior consultation with the organizations representing the workers and with no flanking social and reconversion plan for the workers who will be left high and dry.
This has been said and the Commissioner has shed tears, sincere ones I believe, about the fact that Renault has infringed or ignored the spirit if not the letter of the European directives. Yet I think it is perhaps a sign of a certain collective hypocrisy to suggest that the problem would have been resolved if the announcement had been made under better conditions, if there had been consultation, if there had been respect for the procedures set out in the European directives. I think anyone who believes that the problem created by Renault's brutal decision could have been resolved simply by adopting a more severe approach, however welcome that might be, and imposing certain social rules is making a big mistake.
This business obviously reflects a lack of solidarity, the lack of a social Europe, but there is also a fundamental economic problem, namely that at present the automobile industry is faced with a 30 % surplus capacity, with a 7 % annual increase in productivity and a 1 % rise in demand. In other words, unless we take measures, we will automatically create a rise in unemployment of 6 % a year. That is the economic reality facing us.
What approach should we take? We should certainly not take state capitalism measures and make the tax-payer pay for the loss of productivity; on the other hand we should certainly pursue a concerted policy of boosting demand and take support, reconversion and flanking measures, making more use of the structural funds, as was done for the mining and shipbuilding industries.
Ladies and gentlemen of the Commission, do not confine yourselves to deploring the lack of solidarity or social correctness. What is needed here is economic action. You cannot escape the need to take serious economic action in this sector.
Mr President, Renault's sudden decision to close its Belgian plant at Vilvoorde is seen by many people as a double failure: the failure of Europe and the failure of the liberal market economy. But I see it as neither of these things. If a major European employer and producer inflicts the consequences of its company strategy on the community as it has done here, then that community is entitled to examine the company strategy and question whether it is sound. Until two years ago, Renault was a state-owned company and the French State is still a 47 or 48 % shareholder. So if Renault represents the failure of any form of capitalism, it is state capitalism. But there is more to it than that. A liberal market economy is not a licence to be short-sighted. We have known about the problems of Europe's car industry in general, and that of France in particular, for years now, and I cannot help thinking that the Renault management, having spent far too long carping and complaining, has now tried to find a way out by suddenly closing one of its plants outside France, one of the most productive in its group. In doing so, it is not only flouting two European directives, it has also dealt a severe blow to people's faith in European solidarity. It is doing Europe a very bad service, and that is a most regrettable state of affairs.
Mr President, we had the opportunity to hear the workers in question last week and we are amazed that they are so surprised at the decision of a company which shows a total lack of respect for their work, their effort and their future - and for the future of the region in which the company is located. We are amazed, let me repeat, that they should be so surprised.
We agree with what Mr Santer said about the lack of credibility of the European institutions when a question such as this arises; it is correct. We spend months and months here discussing certain directives on the protection of workers' rights and when the moment of truth comes no effective sanction can be taken to see that they are respected.
In a letter sent to the Group chairmen, the management bases its decision on competitiveness and I think we should start to reflect about where this zealous pursuit of competitiveness of European industries and of world industries in general is taking us. We shall never be able to compete with the starvation wages and union rights of the countries of the third world and Eastern Europe. This is therefore a race we cannot win.
The Renault factory has in the past six years increased its productivity by 200 000 units and has cut its workforce by 7 000. Now it seems that is not enough; greater productivity must be sought; greater competitiveness. It seems to us that the European Union should manage to get sanctions imposed against companies which do not comply with Community law and the Commission and the Parliament would be well advised to demand the revocation of a decision which so clearly runs counter to Community law.
We do not think this will be the last case; strong measures need to be taken requiring negotiation with the workers, as called for in the European Works Council Directive and the Collective Redundancies Directive.
Mr President, Vilvorde is a textbook case. This is indeed the end result of the ultra-liberal policy that a majority of EU governments support and that many of the Commission's services also pursue.
It is no use raising the alarm after the house has burnt down. There is no use crying over the ruins or criticizing the brutality of certain announcements of plant closures, involving mass redundancies. We must draw all the necessary lessons from the Renault affair if we are to avoid this kind of economic and social disaster. It is time, indeed, to be firm and, above all, to show imagination and also to condemn the hypocrisy of certain management circles.
There is much talk of a social Europe, but which Europe are we talking about? A social Europe is not a Europe of unemployment, of insecurity, of exclusion, in which established rights are trampled underfoot, in which millions of citizens suffer poverty. A social Europe must be one where everybody has the right to work, to a job, to continuous training, to a rise in their standard of living and to social protection.
No doubt such progressive objectives would upset the customs and habits of certain management circles and politicians, imprisoned in an economic and monetary system that encourages the profit race and tends to crush the individual. We must react immediately if we do not want to risk the despair of the people of Europe. I think it is now vital to consider how to distribute social powers between the states and the European Union, but also to consider how to formulate a European industrial strategy.
It is imperative for the social protocol, which should be incorporated in the Union treaty in 1997, to include a specific article on the arbitrary closure of industrial plant. First it should be clearly established that the workers must be consulted, via their representative organizations, at least three months before any final decision is taken on restructuring.
Moreover, it seems clear to me that any plant with a recognized technological potential and workers who have been adequately trained cannot be closed overnight. It is scandalous for an undertaking to receive Community and national aid without giving anything in return, for example a commitment to remain on a site for at least ten years. If it did not respect this commitment, the multinational would receive no more aid from the European Union.
Finally, Mr President, the closure of Vilvorde is not just a one-off case. The workers have every reason to oppose it and my group supports them in their fight.
Mr President, the sudden announcement of the closure of the Renault plant at Vilvoorde in Belgium, where 3100 people are to lose their jobs, is a tragedy, particularly since - contrary to the European directive - the workers have not in any way been consulted.
Given that Renault is a multinational, some sort of action is obviously expected from the European Union, and it is understandable that Commissioner Van Miert should launch an inquiry into Spain's plans to provide government aid for the Renault plant there, and that Commissioner Flynn should review the rules on the consultation of workers.
But could the Union be doing more? It has been suggested that Renault, as a French firm, was always far more likely to close a plant in Belgium than one in France. Be that as it may, it is absolutely clear that workers must be given the same protection, no matter which Member State they are in. Any closures must be accompanied by a carefully considered social programme, and that is what is lacking here. However, do we not also have to accept that a multinational firm which is forced to make cutbacks for economic reasons is perfectly entitled, in the single market, to concentrate production wherever costs are lowest?
Mr President, the ominous decision by the French government, of which Mr Schweitzer is merely the executor, to put not just 3 000 but 6 000 Belgian workers out of a job confirms France's resolve to join the United Kingdom and Germany in the club of nations that expect only advantages from Europe, without accepting the constraints involved in elementary solidarity between our nations.
This is not a new situation. The workers in my country, Belgium, have frequently been the victims of intraCommunity delocalization over the past 15 years. The first salvos were fired by the English when the United Kingdom repatriated British Leyland's motor vehicle assembly line, which had previously been sited in Wallonia.
To cite only the automobile industry, let me remind you of the successive closures of the Tudor battery production units, then of the Champion sparking-plug producers and the serious threats looming over the Volkswagen factory workers in Forest. This situation gives rise to several comments.
Firstly, the intransigent attitude of the Renault bosses should give some food for thought to a few francophile politicians who dream of attaching Wallonia to France. Secondly, I am thinking of the inevitable retaliatory measures the consumers will spontaneously take by boycotting all products made in France which, in the final analysis, are far from irreplaceable. Finally, I think the time has come for Belgium to claim back from France the three billion new French francs stolen from Belgian savers in 1994, when the French public company AGF took over the Belgian insurance company Assubel. Three billion French francs is more than enough to secure the jobs of the Renault workers in Vilvorde, and also of the Clabeck workers in Les Forges.
Mr President, ladies and gentlemen, that is what could and should have been avoided if Europe had taken the necessary solidarity measures for the workers of Europe.
Mr President, ladies and gentlemen, today Vilvorde has become a kind of symbol, and a revealing one. If we look closely at the situation, we will have to examine the responsibilities of all concerned.
What was the strategy adopted by a state that held 48 % of the shares, i.e., more than the blocking minority? Certainly it was not a posteriori disapproval. Is the French government, by its inaction, trying by any chance to ruin the mixed economy?
In face of the on-going industrial revolution, in face of the trend towards international capitalism, has Europe given itself the means of countering this by maintaining its social system?
Europe has created a framework that encourages competition and deregulation, translated by the development of surplus production capacity; it has established a competition policy that encourages alliances outside Europe and makes it difficult to form genuine alliances between Europeans, as a result of which employment is becoming the main variable of adjustment.
The social horrors that are the end result of competition, of run-away capitalism, render meaningless the Commission's assurances that the primary and automatic means of protecting jobs is acceptance of maximum flexibility.
The closure of the Vilvorde plant demonstrates, if indeed demonstration is necessary, the risks of social dumping. One reason this unit was closed was that labour costs there were 25 % to 30 % higher than in other sites. Tomorrow, if we do not act, other dramas will open our eyes to the risks of fiscal dumping, of environmental dumping, right inside the European Union.
The Europeans will turn against Europe unless it formulates a genuine industrial policy that is in their service, provides public financing of research that matches up to the requirements, opens a social dialogue worthy of that name. How could we not agree with Jean-Luc Dehaene who said that 'in the social sector, coordination at European level is the only possible response to the individual strategies of the multinationals' ? Yes, we must indeed incorporate the social protocol in the treaty and abolish the unanimity rule in areas where it still applies in the social area.
Some representatives of the right are now advocating a social Europe. I feel like saying: ' I dare you!' . Go on then, persuade your governments to adopt a real chapter on employment at the intergovernmental conference.
But I do see a glimmer of hope in this affair. For years we have been lamenting the absence of a union movement able to face up to undertakings pursuing a multinational strategy. As history teaches us, social dialogue and regulation are rarely granted. They are obtained by struggle, by the play of forces. If there are incipient signs of dialogue, all the better! I hope it will become obligatory when the euro forces our Member State governments to adopt a coordinated European economic policy.
Once again, what we are suffering from is not a lack of Europe, but a Europe that is too liberal, that is too commercial, too intent on free trade. We are suffering from the absence in Europe of an industrial strategy in the service of Europeans, from the lack of regulation and solidarity, the lack of a political and social Europe.
Mr President, I should like to cool the tempo of the debate a little, that is release a little steam to reduce the pressure.
We are debating a key bi-national question. I do not want to introduce another country to produce a tri-national debate, but simply to put things into context. The closure of the Renault factory is of course very sad. It is a decision by the management of Renault and we express our solidarity with the Vilvoorde workers. But what we must not do is to link this closure with the fact that the Renault company is wanting to expand production in Spain. That is not solidarity, since Spain too is European union country which any company can move to provided it complies with the laws in force. I think that in this case Renault is trying to comply with the laws in force and will make use of the economic, social or fiscal options permitted under those laws. I do not understand how the two subjects are being mixed together here and I am sorry that I had to speak because I think these are two totally separate subjects: the Vilvoorde closure is one thing and the expansion in Spain is another. What the European Union needs to do - and here we are trying to build it and we have not been engaged for many years on the project and things cannot be achieved all at once - is to have social and fiscal legislation on all matters which is homogenous throughout all countries. That would prevent factories in the European Union from moving from one country to another, since similar costs would be incurred. Neither would the multinationals then be so inclined to move from one European Union country to another, as has happened in Spain, or to third countries.
There is just one more question - would this debate have taken place had not Vilvoorde been the Commissioner's home town?
Mr President, Commissioners, ladies and gentlemen, I should like to stress once again in this debate that the basic problem is that the Renault management has broken a number of national, European and international regulations. The issue is not whether Renault was right to close its plant at Vilvoorde on economic grounds, although I wholly agree with the severe criticism which has been levelled against the Renault management. But I do not agree with those who are taking advantage of the situation to launch an attack on Europe or to target the free market economy.
I would point out to my Belgian colleagues that the Catholic-socialist coalition, which always presents itself as the stalwart defender of a social Europe, actually opposed the Commission when it proposed to tighten up European legislation on this subject. On the other hand, the approach adopted by Volkswagen in Germany shows that it is possible to deal with such cases properly even without stricter legislation.
More jobs are soon going to have to disappear, not just at Renault in France but in the European car industry as a whole, since overcapacity is currently running at 20 to 30 %.
The most important issue in this whole debate is the need to create an industry-friendly climate in Europe with lower labour costs and greater work flexibility if we are to arm ourselves against worldwide competition.
Mr President, first of all the loss of 3, 000 jobs at Vilvoorde is an absolute tragedy for the workers and their families, and a tragedy for Belgium, the country which is experiencing this social tragedy and justifiably feels its commitment to Europe has been betrayed.
A tragedy, but sadly nothing new: the whole of the 'eighties and these early years of the 'nineties have been littered with such tragedies. Even today similar tragedies are taking place in other European countries: at Sorces de Clébecq 2, 000 steel workers, 1, 000 of them Italian, are threatened with redundancy, the German miners are likewise threatened, Philips on the outskirts of Milan has just announced the closure of the factory which will be transferred to Poland, where the Danzig shipyards are closing.
Tragedies, but nothing new. What is new is the struggle of the workers, European unemployment, the meeting today in Biancourt, the development of an initiative. This is a Europe being born, but unfortunately it is also a denunciation of a political and economic Europe which is not there and which is guilty by its absence.
This Europe needs to be discussed in depth. There are political reasons for the current episode. Europe does not have a social policy, it only has Maastricht monetarism. So Europe is suffering from social dumping from the outside and the consequences of its deflationary policy on the inside. There is no industrial policy, there is no policy to reduce working hours, there is no policy of public control over the multinationals.
Commissioner Flynn, you spoke of dismay at the closure of Vilvoorde; I speak of dismay at your communication. The powerlessness this Parliament and the Commission are demonstrating in this case is utterly indecent: either Europe succeeds in recovering a sense of itself, or else events like this condemn not Renault alone, but the inability of this Parliament and Europe to respond to the problems of the workers and the unemployed.
Mr President, let me point out to my Spanish colleague, without reference to my speaking time, that the Renault town in Belgium is not the Commissioner's town but the town of the Belgian prime minister and of the President of the Commission, whom we would have liked to have here.
Let us not despair of Billancourt, despair of Vilvorde, despair of Europe! For many years Renault was the social show-case of France. Today it is the flag-bearer of social Europe.
The brutality of the decision, the number of workers involved, have created a new awareness among the unions, the governments and the Commission and I hope this will not prove to be a flash in the pan.
We appreciated what the Commission and Commissioner Flynn said. But let us not speak in double talk. We are fed up hearing the Commission spell out the credo of competitiveness and blame the workers for wage and salary costs being high and not flexible enough. I am not inventing this, it is written in the Commission's report on the European automobile industry.
I think in the present case the problem is not wage costs but the profitability of the automobile industry in a context in which, in the end, we wonder if anyone can still afford cars with so many people unemployed!
So what do we now expect of the Commission? Two things. The first is short term. I myself do not accept the idea that the closure of Vilvorde is a fait accompli . There are means of pressure. And when we talk about Commission aid for the Spanish company, we do so precisely in order to put pressure on Renault not to close Vilvorde. And if the Commission wants to be consistent it should apply this pressure to persuade Renault to keep the Vilvorde plant open, to protect the jobs in Vilvorde. We must not accept this closure.
Secondly, what we expect of the Commission is of course for it to make proposals, not only to improve the directive on works councils but also to ensure that undertakings do not play Lego with the units of undertakings. That really does require strong action.
Lastly, I hereby make an appointment with the governments. On 17 June the governments are due to approve the results of the intergovernmental conference. Quite frankly, no matter whether it is the Belgian government, the French government or any other, they must finally change the Treaties at this intergovernmental conference and lay the foundations for a social Europe, otherwise they will not be being consistent.
Let me add that I invite all those colleagues who have spoken in support of Vilvorde to join us on Sunday, 16 March at a demonstration on employment.
Mr President, in a few decades time, when historians and students of our times try to unravel their mysteries, the word Renault will be a key.
Through Renault, they will find out that there was a time when labour was made more flexible and precarious, when social rights were reduced, when modernisation took place, and when workers thought they were going to have a fair share of modernisation and all they got was unemployment and social exclusion.
Through Renault, they will understand also how it was that in the beginning of 1997 a multi-national company in the automobile industry shut down units and threw thousands of workers on to the dole queues just because they were having difficulties - and at the same time their shares rose significantly in value on the Paris stock exchange.
Through Renault, they will even have an illustration that just as European construction between equal Member States was taking place, some of them were more equal than others. Because what happened in Setubal, in Portugal, only merited a pious resolution with no consequences whereas what happened in Belgium aroused strong reactions of solidarity, demonstrations, strikes and even the Commissioner did not hide his Belgian origins. This should not necessarily be denounced but it should be remembered, given that other situations and postures meant that a European Commissioner was obliged to give up the defence of national interests, in the case of the Portuguese.
I will be strange for those historians and students of the time in which we live that on the same day as this debate, in the same European Parliament, another debate on the restructuring of the automobile industry - based on a report by a very high-up member of the PSE - did not focus on social problems or even refer to them.
Whoever has the job of writing today's history will find some very strange and incomprehensible matters. I hope that the position of the European Parliament on this issue is going to be comprehensible for them, in terms of its social content and its consequences for the future.
Mr President, it is difficult to understand the attitude of the management of Renault in announcing from one day to the next the closure of a production plant in a European country; but it is not right to involve other countries in this problem and to point to Spain in this context; let us not confuse the issues. This closure is not bound up with the opening of new factories in Spain and this decision by Renault does not appear to be linked to new production centres in other European countries. The only people responsible - and they must be answerable - are the Renault bosses. No-one else is responsible.
This calls in question not only the scant nature of social Europe, but the very idea of Europe. If such things take place in a Europe we would like to regard as a joint Europe and we do not worry about them, then there is something seriously wrong with the very edifice of Europe. Intangible concepts such as the market heartlessly and mercilessly dictate plant relocation or closure and concentration. If the market, capital and immediate profitability are not neutral, then neither should be the defence of jobs and union rights.
Renault should not only respect Community legislation, but it should also bow to European public opinion. Unfortunately it is not the first factory to be closing and we must be aware that industrial strategies do sometimes entail these sad consequences. But here we are faced with a surprise decision with no respect for the minimum rules of the game required without consultation and without negotiation. If we simply stand by and watch these problems we shall be guilty of ineffective resignation. It is not a problem of thousands of Flemish workers. I should prefer to call it a problem of thousands of European workers, and we express our solidarity with them.
Dialogue between both sides of industry is the best instrument for settling labour relations. This is a specific case in which such dialogue should be used to channel a very serious problem. Renault must accept that industrial and labour relations do have their purpose. Talks between the management of Renault and the workers' representatives should find possible solutions to this problem which is on a European scale and there must be solutions if such dialogue is possible.
I have received one motion for a resolution, under Rule 37(2) of the Rules of Procedure .
Mr President, I wish to thank all those who have contributed to the debate this morning. It has been a worthwhile debate and it is only right and proper that the House should deal with the matter, for at least two good reasons.
Firstly, there is the right we have to show the depth of our feeling concerning the decision taken by Renault on this closure. It is also right that we show solidarity with those people threatened with the loss of their jobs, and with their families, who are going to suffer distress.
Both Parliament and the Commission have put employment right at the top of their political agendas. It is extremely difficult to accept the laying-off of good, well-trained, professional workers at what was and is understood still to be an industrially and economically efficient plant. This plant had the most flexible workforce one could contemplate in this sector and it is very difficult to understand the decision to close it down.
Secondly, this particular closure raises a number of important issues of European Community policy. There can be no questioning the right, or indeed the necessity, to make commercial decisions affecting investment, location, operation and even closure of industrial plants in these increasingly competitive times. That is always clearly understood.
But rights and powers, of course, bring matching responsibilities. The question here is very well stated by Mrs Kestelijn-Sierens when she says that Renault have broken the rules. They have broken the rules and it is for others to pursue this matter under the national implementation legislation. That is what is contemplated and that is the way it should be addressed.
The internal market provides an arena without internal frontiers - the biggest of its kind in the world - where business can prosper, where capital and goods move freely, and where competitiveness and industry is encouraged. But no business can prosper without the goodwill and the commitment of its workforce, and those that purport to be multinational companies cannot renationalize whenever it suits them. It was very clearly stated in the communication on this particular industry some while ago that social dialogue is an important aspect in dealing with the structural arrangements that would be necessary for its development. You cannot disregard that, as has happened on this occasion. That is the message that should be sent. I would say that there is good point in condemning the action by Renault. It was wrong, and it is unacceptable to deal in such a cavalier fashion with the rights of workers as they are enshrined in law. And it is for those who consider these rights infringed to take up the case in their jurisdiction where necessary. That is why the social and economic dimensions are always cited as two sides of the same coin.
In my opening statement I set out the situation of existing legislation in regard to the laying-off of workers in situations such as Renault in Vilvoorde. I pointed out the weaknesses in the matter of sanctions and I have indicated my intentions with regard to filling these gaps and the strengthening of Community measures on information and consultation of workers. I would say to Mrs Van Lancker: the law is there and should be implemented; and before seeking new legislation as an immediate and quite understandable reaction to such situations, we must always remember to test the existing legislation. If it is found wanting, then there is a good case for seeking its amendment. But I would sincerely suggest that the existing legislation is strong and should be pursued; and, if and when any aspect of it is discovered to be in need of amendment or extension, then I would not hesitate to come back with such a proposal.
But others, of course, must also play their part. Industry must take a fresh look at its responsibilities in an internal market which encourages its competitiveness and its prosperity. In this particular case Renault, and indeed the government which holds a 48 % share of the company, must abide by European and national law, both in the letter and in the spirit. The government - all governments - must ensure that in a people's Europe which is to be worthy of that name, social and economic dimensions must be given balanced attention with equality of treatment and protection rights right across the Union. I believe that the Intergovernmental Conference will provide an opportunity to do just that.
A disastrous closure like this shakes confidence. It is important now - as it was at the time - always to mobilize all our forces and energies to restore investor and consumer confidence that will bring growth and increased employment. The role of social policy as a productive factor is a key element in this equation. We must not lose sight of that fact in our preparations for the final stages of the IGC discussions and the Amsterdam Summit and in the ongoing initiatives we are taking with the social partner.
In the immediate future I will be coming forward with some important proposals in the social area, particularly on social protection and new methods of work organization; and there will be, as I stated in my opening remarks, the proposal on information and consultation at national level. I would like to use that instrument in the proposal, to fill any gap that might have arisen or appear evident following the run-through in this particular case insofar as it is pursued at national level.
A successful conclusion to the Davignon Group would also unlock the company statute proposal and be a considerable boost to the internal market. We have also to look forward to the successful outcome of the negotiations between the social partners on part-time work, and this too would be extremely useful.
Finally, I wish to say that, in my opinion, no company, irrespective of its size or influence, is entitled to dismiss its workers and to disobey the law in the cavalier fashion we have witnessed in this particular case. It is contrary to law and to the spirit that we thought endowed all the actions making up the integration of Europe and the internal market. The united response that we have here will do much to indicate to all those who have responsibility in this matter that it is not acceptable to act in an irresponsible fashion such as we have seen in this case.
Workers' rights are enshrined in law and they must be respected in the spirit as well as in the letter of the law. That is the basis on which agreement is reached in the first instance, and to disregard that basis is just a recipe for industrial relations chaos.
Damage to the building of Europe has been caused on this occasion. Let us be clear about that. So I wish to stress again that the social dimension is vital if we want European integration to succeed as a precondition for the support of European citizens for the European ideal. We would look forward to a better response in future from those who have responsibility in this regard.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Let us hope that this debate will have the best possible effect on the situation facing Renault workers.
Industrial competitiveness
The next item is the joint debate on the following reports:
A4-0052/97 by Mr A.J. Donnelly, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions 'European Automobile Industry 1996' (COM(96)0327 - C40493/96); -A4-0040/97 by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the Commission communication on an industrial competitiveness policy for the European chemical industry: an example (COM(96)0187 - C4-0273/96); -A4-0036/97 by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission's communication: ' Shaping Europe's maritime future - a contribution to the competitiveness of maritime industries' (COM(96)0084 - C4-0211/96) Draftsmen of opinions: Mrs Estevan Bolea, on behalf of the Committee on Research, Technological Development and Energy Mr Pex, on behalf of the Committee on external Economic Relations Mr Belleré, on behalf of the Committee on Transport and Tourism Mr K. Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection ( 'Hughes' procedure).
Mr President, I would like first of all to start by discussing the three reports collectively because, as you said, this is a joint debate on industry policy and I think it is very timely given the earlier debate we had on Renault and the very helpful response given by Commissioner Flynn that we look collectively at these three industries because, while of course the automobile sector, the maritime sector and the chemical sector are three clearly different industries, it is very clear to me that there are very similar characteristics in the way in which we have to try and provide an environment for those industries to operate within the European Union.
They all face similar challenges of intensified global competition and rapid structural change and I think it is in that context that we need to have this debate this morning and I am sure it is in that context that Commissioner Bangemann will respond on behalf of the European Commission.
Given that over 3, 000 workers have just lost their jobs following the Renault decision I think it is also very important that we give some thought to the links between competitiveness, productivity and employment because we talk too much in this House and in the European institutions about competitiveness but we do not link it to the issue of productivity and employment.
Competitiveness in itself is not an end, it must be a means to an end, and that of course is to try and improve productivity and to try and improve employment opportunities. We have to get out of this orthodoxy within the European Union of assuming that competitiveness in itself is the answer to all of our problems. The issue of restructuring, transfers and plant closures is creating a growing atmosphere of insecurity among workers and the public in general, and it is essential that the European Commission come forward with proposals that can deal comprehensively with this issue. We accept that it is a complicated and complex matter in terms of industrial planning when you get transfers, restructuring and plant closures taking place. In that context if it is complex then we need a series of ideas and initiatives and solutions to ensure that we can try and take away the terrible feeling of insecurity that now exists within the European Union. Insecurity leads to demotivation, and that is part of the problem that the European economy is facing. I hope the Commissioner, when he responds, will take account of these issues in the general debate on industry.
I want to use the rest of my time to talk specifically about the car industry, because this is Europe's biggest industry: it represents almost 2 % of the gross domestic product of Europe, it employs directly about 2 million people, it contributes to the revenue of the European Union over ECU 220 billion. It is an extremely significant industry and, frankly, if we continue as we are going today in the way in which this industry is planning for the future, we are going to see substantial job losses in Europe. We have got the problem at Renault, you have seen the problems at Enfield in London and at Halewood in Liverpool in the Ford company. We are going to see further pressures on this industry unless we can try and devise a plan for the future. So the first thing this House calls for is for Commissioner Bangemann, with the Parliament, to convene a meeting of the CEOs of the major car manufacturers in Europe with the components industry sector and the trade unions to see if we can put together a high-level grouping that can plan for the future of this industry.
We want to see greater support given to the 'car of the future' initiative. It is an excellent initiative but it needs more resources and more support. We want to see greater progress made on the issue of international harmonization of standards. It is crucial if we are going to have a global market and a globally competitive market within the European Union that we move forward on international harmonization. And then specifically, on a number of initiatives, we need to make sure that the vehicles we produce are the sort of vehicles that will be acceptable, not only in our own market, but in the United States and in the other markets around the world, and the sort of product that the consumer wishes to purchase.
That means we need to look at new technologies in the field of emissions and fuel consumption. We need to look at motor electronics, further improvements in vehicle safety, electric and hybrid vehicles, lightweight vehicle structures and materials, optimizing of production techniques, and systems for the recycling of all vehicles.
I recognize that we already have something like 56 directives on the statute book as far as the car industry is concerned. We cannot simply, as legislators, pursue this agenda without consultation with the industry and so what I would appeal to in the spirit of consultation and collaboration is for us to move forward rapidly to look at this new agenda in consultation with the industry, the trade unions and the research sector so that we actually look forward to a secure future for Europe's biggest industry and we can stop the present decline.
Mr President, ladies and gentlemen, the chemical industry is the second-largest sector of manufacturing industry in Europe. It provides 1.6 million jobs and has the highest export share of all. The largest chemical companies in the world are located in Europe, so their basic situation is almost comparable. Like the automobile industry, the chemical industry has to react to global market changes. The annual turnover of ECU 350 billion, which is equivalent to between 3 % and 4 % of total European GDP, offers a good basis for the future. The Commission communication on the competitiveness of the chemical industry is almost a model project, because it was drawn up on the basis of dialogue with the industry. In this connection I must definitely praise the Commission, which is so often criticized here! Commissioner, if you have deserved praise, you should also accept it!
However there is one point which could have been improved on: participation by workers' associations was inadequate; this could do with improving.
The radical structural changes and increasing globalization have led to a lasting regional shift in markets and production centres. Some of the reasons are the growing strength of new competitors in the Asian and Pacific region, the opening up of the Eastern European countries and their increasing integration in the world economy and the more intensive competition in the European internal market. The global structure of the chemical industry will have to adapt to the changing regional structure of the world chemical market. For instance, competitors in Asia, the Middle East and Eastern Europe are already able to offer many chemical products, especially standard products, at substantially lower prices than European companies, despite an entirely comparable product quality and reliability of supplies.
In these standard areas the chemical industry has also forfeited its technological advantage because these technologies are available worldwide. The globalization of markets and the siting of new production plants in the growth regions - which is often criticized but is necessary to the companies' survival - meant that employment in the chemical industry had to be cut by 25 % in recent years, to a workforce of only 1.6 million today.
One of the future tasks of the chemical industry therefore - given the need for more market-oriented production - will be to protect employment in the chemical sector on a lasting basis and to offset the loss of jobs in traditional chemical branches by the creation of new jobs in forward-looking technologies. Here, Commissioner, biotechnology and genetic engineering, active substance and natural substance chemicals, environmental technology, new materials and the development of complex system solutions can do much to replace unprofitable product lines. That is why I also believe it is important, as the committee noted in relation to research projects, for the chemical industry to be involved more closely in the task forces as a multi-disciplinary industry rather than being marginal, for it can make contributions to the car of the future, to the traffic system, to synergetic solutions that go far beyond what the Commission has suggested to date.
The Committee on Economic and Monetary Affairs and Industrial Policy has given profound thought to this. We organized a hearing. We took account of the views of the Committee on Research, Technological Development and Energy and the Committee on the Environment, Public Health and Consumer Protection, and the end result was a report that met with broad approval. Given the difficulties of the task, in connection for example with ensuring a minimum level of environmental legislation while cutting back on environmental rules that act as an obstacle to the production of chemicals and to the position of Europe as a centre of chemical production, the 55 votes in favour and only 2 against are certainly gratifying. This intensive consultation has shown that the Commission provided a good basic document but that our proposals can improve it.
So it will be up to you, Commissioner, to show you are prepared to accept our good proposals, which have broad support. We take the view that the chemical industry could be an exemplary area for the Commission and the Member States to promote the social dialogue on technological lines of development. That would gain new product lines the necessary acceptance. It might also mean that the much-discussed question of the CO2 tax, which the committee is rather sceptical about - we do not believe it is a solution for ensuring competitiveness - can be discussed objectively and without ideological bias. The same applies to the development of the infrastructure, a pipeline network that would improve the transport of dangerous goods.
I believe that in this overall context the Commission's communication is a useful one. Let me conclude by thanking all those who have contributed, the Commission, the associations that played an active part and the members of the Committee on Economic and Monetary Affairs and Industrial Policy; I believe that all in all we can be satisfied with this report!
Mr President, Commissioner, ladies and gentlemen, I would like to follow Mr Donnelly's example and introduce what I have to say about the shipping industry with a few more general comments concerning the problem of industrial policy in Europe. The main factors that determine the course of European industry nowadays are three in number: its persistently low productivity, its essential failure to make the most of the potential of new technologies, and the pressures stemming from increased public awareness of environmental issues.
The combination of those three factors in today's circumstances has a restraining effect, like a brake, on the progress of European industry. With a new and creative combination, the brake could be changed into a driving force, and that should be task of industrial policy. New technology can increase productivity, and that, in turn, can create additional wealth, part of which can be devoted to improving the environment. The critical question is why the creative procedure is so slow in coming, and the only serious answer that has been put forward to that question is that the slowness with which economic activity is expanding, the relative recession that has been affecting us since the beginning of the 1990s, and even before then of course, and the relatively low levels of investment, are making it difficult to promote new technology.
More particularly, for the types of new technology that concern us now, namely information technology, other difficulties are amplified by the fact that the consumer public is not aware, and has not had sufficient opportunity to become aware of the potentials of new technology, so as to create the necessary large-scale consumption and production demand. In the case of IT we must not only invest in equipment, but also in the creation of new markets.
Now, so far as the shipping industry is concerned, despite the fact that it employs 2.5 million people, it has for a long time been considered a branch condemned to decline in the face of competition from countries with low labour costs and lax rules of operation. The idea that Europe can counter low labour costs by making the most of its own comparative advantage, new technology, and lax rules with services of high quality, and that upon those foundations a new, modern, dynamic and competitive industry could be built, is precisely the creative idea that the Commission, and the Commissioner honouring us with his presence here today, as well as our common creation, the forum for shipping industries, have been promoting since 1991 with their initiatives. Implementation of that concept can create a new, real industrial revolution in the branch, with incalculable gains for Europe, but none of this will become a reality without effort and constructive cooperation by all those involved in the branch.
Shipowners must take advantage of the fact that present fleets are quite old, and speed up the process of their replacement. Postponement may gain them some short-term profit, but it undermines competitiveness and hence profits in the longer term. Banks and financing organizations, at a time when employment among the productive workforce in shipping is temporarily restricted - and I say temporarily because the volume of merchant shipping is forecast to double over the coming 15 years - should transform flexibility of funding and low interest rates into a serious incentive for new investment. Crews should strive for and demand from the Member States retraining in the new technologies. They should also cooperate to establish flexible employment and crew composition systems that will facilitate the application of new technology in ships and throughout the branch. Shipbuilding enterprises must be relieved of the necessity for State subsidies and must reconquer the position they once held in international markets. Port authorities and enterprises have a key role to play, since they can interlink land and sea transport in ways that will multiply the present level of productivity.
But of course, it is the State and Community authorities which bear the greatest responsibility, because it is up to them to secure conditions of competition for European shipping, reductions of financial cost, and upgrading of the human resources. Above all, however, they should review the general framework of employment in the economy because, Commissioner, without the acceleration this involves and without much fuller employment, I am afraid that the penetration of new technology and the new industrial revolution, and with them the restoration of Europe's former dynamic status, will be postponed indefinitely.
Mr President, ladies and gentlemen, the chemical industry is facing constantly growing worldwide competition, especially with all the companies that can produce at lower costs. This has already affected employment in Europe. It is an industrial branch that is export-oriented and should remain so for economic reasons, in order to give further support to the European economy. This branch of industry provides high-grade jobs in chemistry and in related industries, such as the automobile industry and the computer industry, since it can offer solutions which it has developed. So it is important if not vital for the chemical industry, as a highly innovative branch of industry, to promote new development in forward-looking disciplines, such as biotechnology, which can lead to new products and processes and also reduce the burden on our environment. However, European companies responsible for these innovations should have the same protection under patent law as those in other parts of the world.
On the question of environmental protection: we must realise that modern environmental protection, as practised in Europe and all the other industrialized countries, is inconceivable without the chemical industry - we need think only of the catalytic converter. There is a great environmental potential here. So we should support the chemical industry in its endeavour to resolve environmental problems. Special attention should be devoted to small and medium-sized chemical companies. Often it is they that develop and apply the new technologies that lead to definite improvements in existing products. Quite often this also creates new jobs. Such companies should be granted start-up aid by suitable measures such as the provision of risk capital. Above all, their lives and survival should be made easier by deregulation.
The chemical industry is one of the few industrial branches in Europe that has on principle not required state aid because it was always able to restructure by itself and to adapt to the constantly changing situation on the world markets. Our political aim must be to support it in this in future and not to hamper it by over-regulating.
Finally, many thanks to Mr Langen for his very good report and for accepting the proposals of the Committee on Research, Technological Development and Energy.
Mr President, ladies and gentlemen, at least I have one thing in common with Mrs Heinisch and Mr Langen, namely that we are all aware of the special responsibility of the chemical industry. Otherwise, we do not really see eye to eye. Let me make a few comments in this regard. I am convinced that the chemical industry - and the Committee on the Environment shares my conviction - has a special responsibility for healthy, environment-friendly products and for healthy, environment-friendly production. The conclusions the Committee on the Environment draws from this - Mr Langen is shaking his head, but luckily he said this in his statement too - are different from those drawn by Mr Langen, the chemical industry and Mrs Heinisch. For in view of the tensions facing the chemical industry we must do two things, on the one hand to generous with the chemical industry but on the other hand be strict with it. What does that actually mean, to be generous and yet to be strict with it - and, incidentally, also with the Commissioner? Mr Langen interrupted by saying something the others did not understand. I shall have something to say on that in a moment. Nor will I try to dissect his report in detail, although it would be easy to do. If I did so I would sound like a primary school teacher.
To be generous with the chemical industry does indeed mean to give it the measure of reliability, of status, that it needs. To be strict with it means ensuring that it produces products that do not damage our environment and our health. So there are a few faults to find with Mr Langen's report, which the Committee on the Environment does not support as it stands and which my group luckily will not support as it stands either - but I am saying this by the way.
We in the Committee on the Environment are currently working on a report on voluntary agreements, in which we attempt to clarify what voluntary agreements can achieve and what they cannot. They can certainly not replace legislation. Nor do I agree with Mr Langen that it is urgently necessary to reduce the number of environmental rules in order to offset locational disadvantages. That is why I do not find it acceptable for the report to anticipate a result which this Parliament has not yet decided on. Moreover, lower energy prices are not something this Parliament has emphasized in the past.
One last point and I shall finish. For a long time this Parliament debated a CO2 energy tax without results. I admire the courage of my colleague in the Committee on Economic and Monetary Affairs in talking about it, but saying so little also produces mistakes and therefore both I and the Committee on the Environment consider this part wrong.
The maritime industries have been considered dated, in decline and that is not true. It is not true, ladies and gentlemen, because there are no obsolete industries; there are obsolete technologies. It is true that at this moment the European shipbuilding industry - to be specific naval shipbuilding - accounts for only 20 % of the world market, but that figure could be greatly increased. Maritime industries include not only the building of naval vessels and ship repairs; they include also the harbour services, the industries which use maritime resources such as fishing, the farming of fish, shellfish and algae and above all the industries engaged in extracting oil and gas from under the sea.
There is therefore much to do in Europe, but we must clearly make far-reaching changes beginning with training for those working in these sectors, first modernizing and updating our industries -and I want to mention oil tankers. There are at the present time some 3 600 oil tankers navigating the globe - and 10 % of them need to be scrapped forthwith since they do not meet the requirements. Europe has seen the most serious oil-spillage accidents, although only 30 % of oil passes through our ports. In addition 10 % of capacity needs to be replaced. That is 700 new double-hulled oil tankers need to be built incorporating electronic security systems for safe navigation. The European Union, our industries, could build a large proportion of those 700 vessels. Many more oil rigs could also be built and a new specialist industry could be built up for the scrapping of oil rigs. We have over 40 abandoned oil rigs which need to be scrapped and I do not know whether we are prepared with the industry which that requires.
Finally, in the fields of research as well as of energy we have much work to do and we have put various requests to the Commission - and Mr Katiforis has been good enough to include our requests in his report. These include ensuring that the existing directives are complied with so that vessels entering our harbours are safe. Moreover we think that the Commission should draw up first a recommendation then a regulation on the replacement of obsolete oil tankers - and there are 700 of them, ladies and gentlemen, as I said. The new ones must be doublehulled with twin engine rooms, dual propulsion system with separate cargo bay and equipped with the necessary electronic devices. But we are also of the opinion that the European Union's maritime terminals and other ports - and we have the power to make this compulsory - should have the facilities required to receive domestic waste, spent oil and waste water and thus to help to improve the environment as a whole.
Mr President, following on from what has already been said, I would stress that what makes the maritime industries special is their close involvement in the international trading activities of the European Union. That is why the Committee on External Economic Relations has already done so much work on the maritime industries and shipbuilding in particular, such as the report which it drew up in 1995 on the OECD agreement on competitive conditions in the shipbuilding and ship repair sector.
Ninety per cent of our external trade and 30 % of our internal trade goes by sea, keeping two and a half million people in jobs. The role of maritime transport is set to increase, especially in connection with the Mediterranean partnership and cooperation with the countries of Central and Eastern Europe, such as Poland and the Baltic States.
It is regrettable that the Committee on Economic and Monetary Affairs has failed to take account of much of the work done by the Committee on External Economic Relations and many of the recommendations in our report, a fact which I find very disappointing. It is extremely significant, I believe, that shipbuilding is doing very well in places which have been able to adapt to new technologies. And where is it struggling? Precisely in those areas where competitive conditions are poor and there is unfair competition. The biggest threat to European shipbuilding is that it is far too occupied with its own affairs, instead of working together to try to establish its position on the international market. The entry into force of the OECD agreement will be vitally important for European shipbuilding, and I have to say that the position adopted by the United States, as the only country which has not yet ratified it, is very disappointing. I think it is vital for us to have fair competition within Europe, and for us to try to encourage fair competition internationally through the OECD agreement.
Finally, reference has been made to the need to step up activities in the field of research and development. I would add that this costs a good deal of money and must not be allowed to result in further differences in operating conditions for the maritime industry in Europe.
Mr President, ladies and gentlemen, in its 1994 communication on an industrial competitiveness policy for the European Union the Commission presented a strategy for a horizontal approach to a modern industrial policy. Promoting immaterial investment, improving industrial cooperation, ensuring fair conditions of competition and modernizing the public authorities are still fields of action of strategic importance to the competitiveness of the industrial sectors we are considering today.
In its resolution at that time, Parliament laid strong emphasis on the importance of this approach but also drew attention to other points; I want to address two of them. The first point is that the guideline for industrial development is socially-oriented and environmentally compatible products and product innovations. Secondly, we pointed out that besides the recognized growth areas, such as communications technologies, biotechnology, environmental technologies, in short hi-tech, great emphasis must also be placed on stabilizing and improving the competitiveness of traditional industrial sectors. By this I do not mean old industries but existing sectors that must remain competitive by being modernized, taking competitiveness as meaning a high user quality and high environmental quality of the products in question.
In any case I regard the term 'obsolete industries' as dubious. In Germany an entire branch is currently being brought into disrepute by the use of this term, which is ruining not just that branch but also the net product chain including its modern technologies. But that is what happens when auto-liberal waffle takes the place of modern industrial policy.
Nobody in the chemical industry or the automobile industry dreams of talking about obsolete technologies. Rightly so! For they are the two most important manufacturing industries with their 3.5 million jobs and the world market shares they still retain, which goes to show that they are key industries for the European economy.
In the case of the maritime industry Mr Katiforis indeed pointed out that it too was until recently regarded as obsolete. Only in recent years did people begin to realise again that for economic and strategic reasons its decline must not only be checked but in fact transformed into a recovery. So let me just indicate two aspects of strategic importance to the sectors we are discussing today.
The first is the importance of investment in education, training and continuous training, but not only with a view to improving technical skills. It is just as important to promote and foster the creativity of all those involved in the production process. In that sense, social dialogue has a key role to play in improving competitiveness. The second is the need for the sustainable development of high-grade, quality products using clean technology, i.e. not environmental after-care when the damage has been done, but environmentally compatible products and processes. Only then is it justified to use the term the Commission takes as the heading for its communication on the chemical industry: an example.
Mr President, during 1996 the number of newly registered cars within the EU increased by 6.5 percent. However, this is a considerably lower figure than at the end of the 1980's and the beginning of the 1990's. This is, in my opinion, a growing problem as the vehicle parc is simply getting too old. It is a step in the wrong direction, especially in the light of the fact that all new cars on European roads are both safer and more environmentally friendly than a car whose next stop is the scrap yard. Bearing in mind that nearly 50, 000 people are killed every year on the roads of Europe and that vehicles, especially cars, are a major factor in our environmental problems, it is important to reach the kind of decision which will favour the development and wellbeing of the car industry in Europe.
In the light of the Donnelly report and the previous debate concerning Renault, there is cause for wondering whether we politicians really ought to try and influence the course of events. Of course, there is no doubting the serious implications of the possible close down of the Renault factory in Vilvoorde in Belgium. However, at the same time we politicians should move cautiously when it comes to interfering with a company's plans for the location of its operations as our actions may result in the company establishing its business not in Belgium nor Spain or anywhere else within the EU for that matter, but outside Europe's borders. Then we will all have lost out.
In my opinion, it would instead be beneficial to turn the EU's car industry into a leader. I believe that we politicians have a greater opportunity for influence here, as parts of Europe's car industry are already leaders, in areas such as for example increased safety measures. Several companies are also making significant progress in research into hybrid vehicles or battery technology, for example, in order to find alternatives to the current internalcombustion engine. This must, as I see it, be one of the most fundamental challenges within the environmental area. It should be welcomed.
I am convinced that Europe's car industry can succeed in taking up the challenge and developing an alternative which is both competitive and commercially feasible. It may take 10, 15 or 20 years, but the car industry will succeed provided that we do not put any further pressure on it. My question to Commissioner Bangemann is whether the members of the Commission are willing to draw up and work diligently towards such an environmental target.
Mr President, a well-known European motor manufacturer recently received publicity in the French newspapers which demonstrated the defects of the motor car, reminding us that it causes pollution, and is dangerous and costly.
Nevertheless, that company and every other European company continues to produce cars and is trying to eliminate these defects every day, making the car safer, more accessible, cheaper, less polluting, and so on, because the car is our daily companion for recreation and, more importantly, work.
This effort is also called for by the rapporteur, whom I congratulate, and the Committee on Economic Affairs as a whole, in the resolution we are debating. It is our duty to confront and overcome the problems of today's motor car so that we have increasingly suitable vehicles tomorrow. More generally, the economic, social and hence occupational role of the motor car is now being reviewed from top to bottom. The progressive automation of factories and the loss of jobs involve drastic changes in a sector which is suffering from a consumption crisis but which has directly provided some 2 million jobs up to now, not to mention the indirect jobs.
So we have two demands: the first is the acceleration of the renewal of the current stock of obsolete and polluting motor vehicles - particularly lorries and buses - in part through the fiscal measures and allowances envisaged. I am thinking especially of Italy, where the government could finally extend the right of companies to deduct the VAT paid on the purchase of vehicles. This would reduce the incidence of VAT on the overall economic activity of the firm. This must take place by strengthening the internal market and placing clear conditions on the non-European market: we must confront the United States and Japan on the safety and efficiency of the car, as established in Washington in April 1996.
The second demand is to develop the car of tomorrow and transform the current European task force so that it takes on a strategic and pro-active coordinating role, using its resources primarily to protect the environment and develop the skills of those who work or might eventually work in the sector.
Mr President, ladies and gentlemen, we are discussing taken together three sectors which are of enormous importance in the European Union's production system: the chemical industry, the automobile manufacturing industry and the maritime industries. They all have problems in adjusting to the great challenge which the European Union itself accepted with the GATT Uruguay Round and its effects for progressively greater commercial openness at world level. Our competitors are no longer, as was traditional, the United States and Japan, but in addition to those countries the emerging economies with cost structures which make them very competitive on the international markets.
It would be very negative if we were to allow the difficulties of some companies in these sectors - which have become particularly apparent over the past week - to lead us into a protectionist position, trying to protect certain markets and avoiding international competition. I think that what European industry needs to do - and the Commission needs to give guidance - is to increase competitiveness, as considered in the various reports, avoiding all temptation to embrace protectionism. We must consider which are the most important aspects and try to strengthen the three areas mentioned in former President Delors's White Paper, that is improving research and development, improving external markets - and, of course, international promotion - and improving education and training.
Mr President, in March the European Parliament adopted my report on industrial relocation both within the EU and worldwide. Now the Renault case has given the Commission cause to take some of the measures called for by Parliament in that report. The Commission proposes to investigate the ways in which businesses relocate to areas where they receive support from areas in respect of which no support is paid. The European Parliament also called for the Commission to set up a monitoring unit to collect information on the relocation of businesses. I should now like to know whether the Commission, spurred on by the Renault case, intends to set up such a monitoring unit to analyse the reasons for which businesses change their places of activity.
I give you the floor, Mr Blokland, for two minutes thirty seconds. You will the last speaker and the sitting will then be suspended and resumed at 3 p.m.
Mr President, what has struck me about this morning's debate is that the different views expressed have more to do with the nationality of the speaker than with the political background. There are still differences in the way in which the industrial sector is regarded in the Member States. In Belgium it has a positive image, while in the Netherlands it is more negative.
European industry is facing three challenges. The first is sustainability, and the main question is how we can maintain our natural resources. Energy and clean water are the biggest problem areas here.
Achieving sustainability requires around 50 years' forward planning, and this is beyond the individual producer. It is thus the job of governments and scientists to convince producers and consumers of the need for change.
It is striking that the chemical industry is not convinced that a CO2 tax would be effective and calls instead for voluntary undertakings. This is a perfectly understandable position, but it is untenable in the long term. One field where I do not welcome the market ideology is biotechnology and genetic technology, and I think the public is right to be concerned about the ethical problems and risks involved here.
The second challenge concerns research and development. European industry is doing a great deal in this field, but not enough in comparison with the United States and Japan. Governments cannot carry on using tax incentives to encourage innovation for ever, since there is so little room for manoeuvre. What is most worrying is the fact that there is less and less interest in scientific research, which could mean that we shall fall behind in our levels of training and know-how, yet these are the very things that we need to keep up if we are to deal with other challenges.
Finally, there is the issue of cooperation, and not just industrial cooperation: the Member States must also make an effort to harmonize the various requirements which apply to products and semi-finished goods. The differences in regulations are hampering trade. Secondly, we must try to bring about the accession of the countries of Central and Eastern Europe as quickly as possible, which industry rightly recognizes as being in our interests. It is disconcerting to see, however, that the Intergovernmental Conference seems so reluctant to get to grips with the fundamental restructuring of the European institutions.
Madam President, something very disturbing happened this morning: on a request for urgency on Italian fisheries - the conversion of certain fisheries activities practised by Italian fishermen - it was not possible to take the recorded vote we have regularly called for. The UPE group was in favour of urgency. Unfortunately we did not have the option of a recorded vote. I asked for the floor in vain, I was not allowed to speak. Unfortunately, because of this unpleasant incident, Italian fishermen were not able to make their voice heard in this Chamber. The issue of the 'spadare' is an emergency facing employment, vessels and fishermen in Italy. Unfortunately we were not able to deal with this sensitive issue.
I repeat: we were in favour of urgency because it could have solved an longstanding problem; we could have given the signal Italian fishermen are awaiting from this Parliament. The Council and the Commission were in favour, but unfortunately Parliament decided to reject urgency, denying us the chance of a recorded vote.
Mr Tajani, if you were treated unfairly this morning, I think you have now had a chance to express yourself very freely, speaking longer than the one minute allocated to you.
Mr President, I do not want to start a debate but only say that this Parliament decided to take that position because a serious Parliament must have the time to do its work. So we voted to look at the matter in April, as we undertook to do in committee.
Votes
Madam President, I should like to thank those Members who have placed their trust in this report. I should also like to say how astonished I am at the position adopted by the PPE Group, with whom we negotiated long and patiently to reach agreement as far as possible. In spite of all our efforts, they still voted against the report, and I have to say that I cannot understand why.
Madam President, Mrs Van Lancker is quite right. We did have various discussions to try to reach a joint position between our two groups. A number of compromise amendments were proposed, but there were also a number of points on which we were unable to reach a compromise, particularly in connection with asylum policy and immigration policy, and it was for this reason, because the Socialist Group did not share our views, that we were obliged to vote against. But Mrs Van Lancker was quite right, we did have a number of discussions.
Our Parliament is deciding today on a technical adaptation of a legal instrument, with the object of reducing aeroplane noise. Under this directive, aeroplanes originating in developing countries will be granted exemptions in relation to landing rights.
Through the report by my colleague Mr van der Waal, our parliamentary committee is asking the European Commission to define the term 'developing nation' . Indeed we must not level accusations against a country like Saudi Arabia on the grounds of the exemptions granted for some of its aeroplanes. However, we must also note that these are private aircraft and that to grant them excessive exemptions would restrict those that might be granted to the aeroplanes of national companies in developing countries, since the text provides for a limited number of exemptions for these countries overall.
Noise nuisance is a crucial problem for areas bordering on airports and a solution must be found that is acceptable to all parties concerned.
I hope the Commission will take account of our position.
I have voted for the report. Certain developing countries cannot fulfil the requirements of a low noise level, making exceptions necessary. However, the number of exceptions should not increase. It is unacceptable that private airlines in 'rich' developing countries such as Saudi Arabia and Lebanon should account for most of the exceptions while the 'poor' developing countries such as Uganda and Zimbabwe are granted only a few.
This report is acceptable to the Green Group in the European Parliament because it allows the Member States the scope to introduce more sweeping measures to prevent noise from aircraft. Amendment No 9 also removes the exemption for Saudi Arabia, which is hardly a poor developing country and where the aircraft are in fact privately owned.
However, these few technical measures are only some of what is necessary to reduce this increasing source of noise pollution. The Commission's Green Paper on noise and its communication on a strategy against noise pollution indicate that wider European restrictions, such as on night flights to all European airports, will have to be considered.
This should ensure that in the fierce competition between the neighbouring Euregio airports of Bierset, Beek and Cologne-Bonn, for example, flights are not transferred to the airport applying the least strict rules, in this case from Cologne-Bonn to Bierset.
Caccavale report (A4-0010/97)
It is important that consumers' interests are safeguarded and strengthened on the consumer credit market. However, the report goes too far in the direction of harmonisation towards a single European civil law that I cannot support. As pointed out by the Committee, harmonised mortgage loans cannot be supported as these vary considerably in regard to the financial regulatory systems of Member States.
Van Lancker report (A4-0014/97)
Madam President, the Van Lancker report is based on a premise that has done considerable damage to Europe over recent years. It suggests that questions of security or controlling immigration do not come top of the list and that the main thing is rapidly to abolish border controls in order to promote the merging of nations.
We are dealing here with the advance of an ideology that tramples the citizen underfoot. The document before us regrets, for example, that the implementation of the Schengen agreements is geared mainly to restricting migration and to maintaining law and order. Everyone with a grain of common sense is more worried that is doing the opposite. Moreover, as usual the report calls for the abolition of all internal border controls, including checks on nationals of third countries. It even encourages a new fad, the supposed need to guarantee a procedure for applicants at the external borders to appeal against refusal of access as though, over and above specific cases of the right of asylum, there was a general right for foreigners to enter the territories of the Union countries.
This position says a lot about the underlying implications and intentions of the European Parliament, which, let us not forget, is also calling for new powers in relation to immigration.
In this context, it is no surprise to find that the majority of this Parliament is in favour of relaxing the compensatory measures provided for under the Schengen agreements. My group, on the contrary, would like to see them tightened. During yesterday's debate I already referred to fact that the system of declarations of entry into EU territory which nationals of third countries have to deposit is not working at all.
Let me add another example, drawn from recent French experience. Our National Assembly has just adopted in second reading an immigration bill providing that any foreigner who leaves French territory must hand in his residence permit to the police services. But what will he do if he leaves France via an internal Community border where, in principle, these checks would no longer exist?
The chairman of our law committee agreed on the need to reopen negotiations with our Schengen partners. That is therefore a new point to be added to the list of complementary measures. It would be more useful to resolve this kind of practical problem than to reach for the sky by abolishing frontiers.
Madam President, I would like to give an explanation of vote both on my own behalf and that of the British Labour Members here. We finally voted in favour of this report because there was a very great deal in it that we believe is right and needs to be said and should be supported by this Parliament.
However, I want to make it clear that there are some parts of this report on which we have grave reservations. They relate in particular to the later paragraphs, from paragraph 47 onwards. We cannot support and indeed voted against those paragraphs which call for the end of unanimity in Council on justice and home affairs issues; we cannot support calls for total judicial control over free movement by the Court of Justice; and we cannot support calls for communitization of third pillar issues. These are matters which we and our party back home are clear on and we cannot go along with them. But we voted in favour of the report as a whole because we believe that the many things it says that need to be said and the good in it outweigh our reservations about it. I wanted to make those explanations.
Madam President, the EPP Group voted against Mrs van Lancker's report because we are in favour of the Schengen process on principle, because we recognize that Schengen has brought more freedom of movement in Europe and has therefore also allowed many citizens to experience positive European developments for themselves. We must also underline that the dismantling of internal border controls must go hand in hand with better protection of our external borders. The Schengen process does indeed make provision for the need to make our external borders more secure when the internal border controls are dismantled.
We must also make quite sure that the Schengen report is not used as a pretext for interfering in any national asylum policies. There have now been a number of changes to asylum law in Europe, mainly with the aim of preventing any abuse of it, and this endeavour must not be undermined via a Schengen report. For all these reasons, and because we are in favour of Schengen, we decided to vote against this report, which does not take account of these considerations.
Madam President, I should just like to comment on what the rapporteur said about the discussions held between the Socialist Group and the PPE Group. These were successful on a number of points where the report was improved, but there were also a number of fundamental issues which we felt were unsatisfactory, and we were finally obliged to vote against them. I consider legal and illegal immigration to be a very important issue, and it is one of the major social problems facing our countries today. Illegal immigration is on the increase, and it is even happening on an organized scale. It is not a coincidence that hundreds or even thousands of people from Ghana should appear at certain periods. It is not because the situation in Ghana has suddenly deteriorated, but because 'people-trafficking' has now become big business. The European Union, or the Schengen area in this particular case, must not be laid open to this kind of abuse. In other words, I agree with what Mr Nassauer said: the fact that we have abolished our internal borders does not mean that our external borders can be left unprotected.
We cannot vote for this report. We have a number of reservations about several points concerning the arrangement of the Schengen Agreement. The possibility that Sweden as a member of Schengen would have to extend the list of countries whose citizens are required to possess a visa when visiting Sweden has met with criticism. We have also expressed concern that this will, in various roundabout ways, result in a more restrictive refugee policy in our country.
There is also a question mark over whether Sweden as a member of Schengen will be able to determine independently the level of its controls at its "internal' borders. This question has also aroused apprehension in the debate in Sweden. It has, among other things, been pointed out that Sweden may have problems with the future harmonisation of the drugs policy of the Schengen countries. We do not yet know the implications that the removal of border controls between the Schengen countries will have on the younger generation as regards drug tourism.
The Schengen collaboration is an interstate co-operation. This we believe is good. However, it does mean that each country has a right to say yes or no to whether they want to participate in each of the interstate forms of cooperation.
We should of course open up Europe for its people, which for us means giving people the opportunity to travel freely without the need for a visa and to be able to work anywhere in Europe. We do not believe that border controls aimed at preventing the free movement of drugs, weapons, crime, etc. conflicts with the principle of mobility for the people. It is not a barrier to the mobility of people to have to show a passport at the border.
Under items 31 and 32 of the report, France's border controls against Belgium and Luxembourg and the use of these to put pressure on the Netherlands to adopt a more restrictive drugs policy is being criticised. We cannot support this report. First of all, we believe that individual countries must be entitled to maintain such border controls as they deem necessary to prevent for example the inflow of narcotics. Secondly, we believe that France is doing the right thing in applying pressure on the Netherlands to alter their irresponsible drugs policy.
'Yes' to Schengen, ' no' to a fortress Europe: that is the watchword of the report we discussed today.
That does not worry us, but we are concerned about Schengen acting as a brake on free movement and security, actually becoming a pretext for hermetically sealed frontiers accompanied by the establishment of new administrative controls which may attack individual freedom and the rights of Community citizens themselves first, and then citizens from third countries who are legally resident in Community territory.
The right to free movement and security must come under democratic control and hence the vigilance of the national parliaments, so that national legislation is adapted to the Schengen agreements in full respect of international conventions on asylum, protection of individual privacy and human rights.
But the limited duration of the agreement, the absence of transparency, the lack of parliamentary control over it, and the delay in replacing it with Community legislation demonstrate that the various Member States have little enthusiasm for abolishing controls at their internal frontiers.
In our view, the only thing that remains to be done is to get the most out of existing measures. We believe that the information system, much criticized because it is currently used as a database for undesirable foreigners, should be geared to the need to prevent real dangers and specific crimes and therefore obey the technical requirements of security.
We concur with Mr Van Lancker in asking for the European Parliament to be informed about planned measures and decisions relating to all third pillar justice and home affairs matters, with a view to bringing that sector finally into the Community.
Finally, in our opinion, to debate issues inherent to the agreement like free movement of persons, asylum policies, external frontiers, legal information, the fight against the drug traffic, international fraud and organized crime, we need to open up a discussion which will end in the abolition of the unanimity rule in the Council.
Anttila, Lindqvist, Ryynänen, Virrankoski and Väyrynen (ELDR), Seppänen, Sjöstedt and Svensson (GUE/NGL), Gahrton, Holm and Schörling (V), Bonde, Lis Jensen and Sandbæk (I-EDN), in writing. (SV) We fully agree with Mrs Van Lancker's criticism of the Schengen Agreement as regards the apprehension over 'fortress Europe' , the policy for dealing with people seeking asylum and how SIS is used primarily as a data base for 'unwanted Third World citizens' , etc. Our list of criticisms of Schengen is very long.
We do not, however, share Mrs Van Lancker's conclusion regarding the legal incorporation of the Schengen Agreement into the Treaty. For this reason, we are voting against the report.
Mr President, ladies and gentlemen, the Schengen agreements were initially intended to guarantee the free movement of the citizens and residents of Europe by abolishing internal frontiers while strengthening police and judicial cooperation at the Union's external frontiers.
Today, however, the philosophy of Schengen has been substantially modified, to the advantage of 'Fortress Europe' .
The application, monitoring and administration of Schengen are, at present, still obscure and essentially geared to security, for it has been diverted from its initial aims.
So where is the European spirit?
The Schengen dimension has itself been distorted. Moreover, France is not always prepared to abolish its customs controls with Belgium and Luxembourg. This is bad in terms of Schengen's image and, indeed, totally ineffective.
The situation is serious enough to deserve condemnation. Certainly, we must consider the need to protect the Union from clandestine immigration, but does that mean we have to resort to uncontrolled procedures and multiply the administrative constraints which, in the final analysis, jeopardize human rights? I say NO.
As the rapporteur points out, the Union must live up to its ambitions. If we want to combat clandestine immigration effectively, we will have to have common policies on the right of asylum, external borders and the fight against crime.
Once the third pillar becomes reality, we will manage to check the flows of migrations effectively and to combat all forms of crime equally effectively.
I hope therefore that the intergovernmental conference will reach conclusions in its debates and that the governments will take account of our recommendations and expectations!
We can hope and dream... but the information we have so far on the progress of the current negotiations does not inspire much optimism.
I am always somewhat surprised by the way the European Parliament approaches the Schengen agreements and by its deep distrust of the endeavour to protect a fundamental freedom of the people, their freedom of movement.
It is without doubt essential to have genuine parliamentary and judicial control within the intergovernmental Schengen system.
In an area where fundamental freedoms are at stake, the people have to be protected against arbitrary administrative and police action, whether they are Europeans or third-country nationals.
So I fundamentally agree with the report when it maintains that 'the abolition of checks at internal frontiers must not be accompanied by the introduction of new administrative checks which would infringe human rights' .
There is, however, a real problem: the rise in international crime, the growing sense of insecurity among the people, the inability of the national authorities to combat crime at European level by themselves, the need to act here and now in the interests of Europe.
Of course we can argue interminably about the powers of the national parliaments, the institutionalization of the CSA or the proposals to the IG on the third pillar. For the people, however, what is most important is direct action in the field, to achieve results that will improve internal security.
. (DA) The Danish Social Democrats voted against the Van Lancker report because it contains many points that conflict with Denmark's reservations as regards cooperation on justice and home affairs.
The report expresses concern over the lack of democratic control of the Schengen arrangements, in which neither the European Parliament nor the Court of Justice are sufficiently involved. There may be some justification for this view but, for as long as the cooperation is intergovernmental, it is the job of the national parliaments to exercise democratic control.
If the structure of the Schengen cooperation is to be changed, that must happen within the framework of the Intergovernmental Conference. The report wants the Schengen Agreement to be integrated into general Community law. The Danish Social Democrats take a sceptical view of this, since we wish to maintain the Nordic Passport Union alongside the Schengen cooperation.
On behalf of the Spanish Partido Popular delegation in the PPE and speaking personally also, I should like to draw attention to the following aspects in the Van Lancker report.
In general terms, the line taken by the PPE, the various public utterances of its members, both those who hold government office in the Member States as well as in particular those within the group in this House, have clearly shown that we are in favour of developing the freedom of movement specified in the Schengen Treaty and even more of the need to incorporate Schengen within the institutional framework of the Treaty on European Union and within the Community framework of the internal market - the development of the fourth freedom - the freedom of movement of persons - as laid down in Article 7A.
Similarly it is clear - and it goes without saying that the PPE as a whole and in particular the current Government of Spain of which it forms part and the Members on whose behalf I am speaking - have always fully defended the need for a joint approach on the part of the Community institutions to the great transnational problems facing the European Union in the realm of the third pillar and we are particularly keen to see the creation of a common area of freedom and security.
But we are against the partisan, partial and therefore methodological and legally incorrect use by any particular party of a resolution with the characteristics which emerged from the final vote. In fact this is not the forum for debating asylum policy, still less to nod through requests so fraught with inappropriate consequences, such as the automatic suspension of resources in any asylum proceedings.
We are therefore clearly in favour of strengthening the principles which inspired Schengen: abolishing internal frontiers and instead having stronger external European Union borders. Our final vote against the report must be seen in this light.
I want to voice my disagreement with certain sections of Mrs Van Lancker's report, as a French MEP but also on behalf of Jacques Donnay, MEP and president of the Conseil général du Nord.
We should pay particular attention to problems linked to drugs, since this is, unfortunately, a serious matter for the Department of the North.
A few figures are worth repeating: over a period of four years, the number of drug addicts charged in the Nord - Pas-de-Calais region has more than doubled. That same region has the highest rate of summonses relating to traffic offences and drugs use in the country.
This is no doubt related to the region's economic vulnerability, but also to geographical factors. Our proximity to states that do not apply the same policies we do in this respect encourages a traffic that has spread far beyond our urban centres and affects the entire territory.
In this context, we can only hope that temporarily at least some form of border controls will remain. That is why I oppose Mrs Van Lancker's report where it refers and alludes to drugs controls in France, notably in unamended paragraphs 5, 31 and 32.
Of course this border surveillance can only complement the policies we are carrying out in the field: the North has taken a number of measures whose effectiveness is generally recognized.
In any case, in all these areas I actively support closer cooperation with the Netherlands and Belgium in the search for means of reducing the damage caused by drugs. We must join forces in order to become more effective in the area of prevention, treatment and research. I believe everyone shares these concerns.
That is the purpose of the first Franco-Dutch meetings on drugs now taking place in Lille, with the participation of our Belgian neighbours.
Wim van Velzen report (A4-0045/97)
I want to draw particular attention to three points raised in Mr van Velzen's excellent report.
The first is the importance of the universal service, in the context of liberalizing telecommunications, especially for certain peripheral areas, but also for certain population groups. If the information society is confined to certain urban centres and socio-occupational groups this will lead to a two-tier society that is fundamentally unequal and unfair in terms of general access to the most up-to-date know-how.
Secondly, it is important to create legislation on the media which, by limiting their convergence, will help safeguard and stimulate pluralism of opinion and freedom of expression for all.
Thirdly, it is important to protect the consumer. At present the information market is chaotic. The ordinary consumer - I am not talking about the specialist - has to spend large and sometimes unnecessary sums on equipment. The European consumer should therefore be offered access by means of an objective agency that will protect him against the dominant position of imports from Japan and the United States.
These considerations, the Green Paper, the report by the Committee on Social Affairs and Employment, must rapidly lead to practical decisions with a view to rendering the information society more dynamic while also rendering it useful to all concerned.
We are voting for the report. Decentralised and network orientated business organisations with flatter hierarchies are good. The same goes for shorter working hours, teleworking, investment in small businesses with the whole population and all regions being given the same opportunity to participate in the development of the information society. This should in principle be decided and put into effect by all the social partners in the labour-market and by individual Member States. There is, in our opinion, no reason for the EU to legislate on this.
We are also against a collective fiscal policy within the Union.
. (DA) The Danish Social Democrats voted in favour of the Van Velzen report on the Commission's Green Paper on Living and Working in the Information Society. The Commission's Green Paper is strongly criticized for laying too much emphasis in its analysis of the information society on work, jobs and the competitiveness of the economy. The report therefore calls for more emphasis to be placed on how best the information society can be organized to benefit the individual, so that all get equal access to the information society. The report opens up a broad debate on continuing training, teleworking and parttime employment, which will have much greater importance in the future.
The Danish Social Democrats take a positive view of a broader debate on the consequences of the information society for the individual and therefore consider that Mr Van Velzen has opened up an exciting discussion. However, the report contains certain points on which the Danish Social Democrats are sceptical. The Danish Social Democrats do not think that there is any immediate need at European level for legislative action to regulate matters affecting working conditions as a result of the development of the information society.
I am voting for the report. Decentralised and network orientated business organisations with flatter hierarchies are good. The same goes for shorter working hours, tele-working, investment in small businesses with the whole population and all regions being given the same opportunity to participate in the development of the information society. This should in principle be decided and put into effect by all the social partners in the labour-market and by individual Member States. There is, in my opinion, no reason for the EU to legislate on this.
We are also against a collective fiscal policy within the union.
The application of technological innovations, especially those that are certain to create deep rifts in the structure of society, can be justified on no criterion other than man himself, and his needs. Under no circumstances can innovations justify disregard for their human basis and subjugate man to technology and to the savage laws of the capitalist market.
We have in our hands a Green Paper on 'Living and Working in the Information Society' , whose letter let alone spirit do nothing to advocate the priority of the human factor and respect for the rights of working people. We have before us a draft for the conversion of man into a mere cog-wheel, and indeed one of the cheapest and most flexible on the market.
The proposals made and the measures promoted are dominated by the concepts of market cost and competitiveness, and intensify the effort to deprive working people of their rights and acquisitions, and to cripple and dislocate the very concept of labour.
The control of working people and citizens is becoming ever more effective with the disorganization of labour protection systems, working time, social welfare, health and safety. Those measures are not a natural consequence of the rate of development and application of technologies, information and communications. The driving force for this policy is the huge amount of finance devoted to the acquisition of vast and quick profits. The Green Paper makes it clear with the most cynical frankness that 'the proposed social model is based on competition between enterprises' and calls for a 'stable and dedicated nucleus of working people' prepared to serve the needs of companies for rapid adaptation to market developments.
It is therefore quite clear where and how the new technologies are to be used: wherever and however they can generate greater profits. The future of man in such a society is evident: uncertainty, insecurity, and conflict with his own needs, which will no longer shape his environment but be shaped by it, so as to serve those who determine that environment in the best, quickest and cheapest way.
Plans such as those of tele-working and the isolation of people from the social context are plans to lobotomize man and turn him into a cheap and pliable raw material for profit. They are plans to create multiple-speed societies, societies of the one-third and the categorisation of citizens and working people, societies in which the unemployed, the aged, and the retired will be marginalized.
In clause 23 of the report the establishment of a 'European authority' for data protection is proposed. I do not believe that the citizens of Europe benefit from this continuous demand for new authorities under the auspices of the EU.
The probability is that this will create even more bureaucracy. I believe that the problem is best solved through national authorities.
That concludes voting time .
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Industrial competitiveness (continuation)
The next item is the continuation of the joint debate on the reports by Mr Donnelly, Mr Langen and Mr Katiforis.
Madam President, Commissioner, ladies and gentlemen, let me begin my two minutes' speaking time in the debate on industrial policy by repeating that it is imperative for us to have a European industrial policy based on voluntary agreement. Our economic strength, our independence, our future, and above all our employment and unemployment rate depend on that. This is true of the maritime industry, it is true of the chemical industry and it is true of the automobile industry.
In relation to the automobile industry, I first want to congratulate Mr Donnelly on the quality of his report and congratulate the Commissioner and the Commission on its responsible Communication. Of course I am in favour of setting up a panel of representatives of the automobile and components industries, trades unions and user groups in order to define our future priorities and research strategies. Research efforts are needed to reduce pollution caused by motors, of course, but also if not above all by fuels. We must also continue with our efforts to improve safety. There are still far too many casualties and fatalities on our roads. All this is important.
But, ladies and gentlemen, above all we must protect the European automobile industry as such from unfair and unjust competition and social dumping and do our utmost to develop it. This can be done by looking at all our European directives and decisions, asking the same question each time: will it promote employment, will it lead to a rise in production, consumption and market shares?
Lastly, and this is what I regret most on reading the documents under discussion today, the human dimension, the social dimension is missing. This morning's debate on Renault made that clear and the scandal of delocalization is even more serious in relation to the building of Europe. Without a political and social Europe, the rest is but crocodile tears.
Madam President, ladies and gentlemen, the Christian Democrats support the basic lines of the Commission's communication on Europe's maritime future. Parliament also takes the view that as one of the largest trading blocs in the world the European Union needs a competitive maritime industry in the long term too. But the broad outline is a little vague, Commissioner, and not likely to halt the decline in shipbuilding or the use of flags of convenience by ships from European shipyards.
We both know that the meetings of the Maritime Industries Forum which you initiated many years ago have not come up with any major new ideas in recent years. There are a number of individual projects, but it seems we cannot expect much more in the way of general ideas from the Maritime Industries Forum. And yet we, the whole Parliament, believe that we need a new approach based on intensive consultation between the Community bodies and the economic circles concerned, be they shipyards, shipbuilding firms, suppliers, port authorities, etc., because only if the economic circles concerned commit themselves to voluntary agreements can we really secure a future for the European Community in the maritime sector.
Let me address another two or three points very openly and plainly. On no account will there be higher subsidies for shipbuilding. People are still hoping that the OECD agreement will also be carried through in the USA and that shipbuilding subsidies can be abolished in general. The shipyards simply have to maintain or achieve productivity and competitiveness through their own efforts. And when I look at a country that I know well l find that the mediumsized shipyards are very much able to become competitive through their own efforts. The only means of helping the shipyards available to us in the Community is, for example, to withdraw sub-standard ships from circulation through more stringent port controls and thereby indirectly to meet the demand for new ships. Unfortunately the Commission has not taken up Parliament's call for the EUROS register for maritime shipping.
Mr Bangemann, we must however reject the Commission's current policy of allowing the Member States to apply different aid systems since this leads to distortions of competition within the Community and even carries the risk that EU shipyards will fly the flag of another European Union country if, for example, the fiscal system is more attractive in the Netherlands than in another large Member State. Surely we cannot allow it in an internal market for shipyards to fly the flag of another country that has a more favourable tax system!
Apart from the framework conditions, which have to be uniform, the Commission must also pursue a consistent shipping policy. We cannot have DG IV preventing or hindering alliances between European shipping companies, which are urgently necessary to the survival of these companies, by pursuing a misguided competition policy. In that regard the Commission's industrial policy must also encompass the right kind of competition policy.
Madam President, Mr Commissioner, as a representative of a historic maritime region, Genoa, I would like to mention some of the concerns of seafaring folk who see their calling threatened by the transformation of the maritime sector. I am particularly thinking of the employment difficulties facing young graduates of naval colleges and the fall in enrolments at naval schools.
I think we need proper competition policy on the Union's external front, based not only on State subsidies but also on criteria for equilibrium, efficiency and protection of employees' rights. In this regard we are following developments in the CSCE agreements closely.
On the internal front and in terms of economic initiative, I want to emphasize some of the recommendations our rapporteurs have made: the contribution to harmonizing the maritime policies of the Member States, the investment in port infrastructure and safe traffic control systems within the framework of the trans-European networks, and the contribution to training seafarers.
I believe the Union should promote synergy through research and technological development programmes in research centres, universities and industry to generate innovation in an industrial sector which is becoming increasingly similar to aeronautics in terms of structure, equipment, control and communications.
The Union should cooperate with the Member States to promote a policy of sustainable transport, using fiscal incentives, supporting projects and completing integrated systems.
I propose specific inclusion of coastal regions undergoing transformation because of the changes in maritime transport in the structural funds intervention areas. Finally, given the reorganization of international freight traffic, returning to the Mediterranean route via Suez for structural reasons, I invite the Commission to consider the need for a joint study with maritime sector operators of the requirements of these regions, both in terms of their strategic relevance to the Union and in the context of the new relationships of cooperation with Mediterranean third countries.
Thank you Madam President. I want to make my remarks in the context of today's wider debate on Renault and the discussion now on industrial policy, and largely to make one basic point. The role of Europe is to try to ensure that European industry can win a greater share both of its domestic European markets and of global markets; and we should help to enable, not to enfeeble, European industry in the strategies we pick.
There is no doubt that unemployment is the major challenge that faces us in the next decade, and frankly in relative terms Europe is bad at creating jobs. The problems arise in terms of the taxed wage - the difference between what people take home and what people pay them overall is a problem; rigidity in the labour market is a problem; and we cannot shrink from those problems if we want job creation.
What I welcome today in the Donnelly report and in the Commission's earlier report, is that this is the type of strategy that enables. It sets standards in environment, it sets goals for research and development, it helps to add something to the global challenge for European industry. That is where we are best placed, and I hope we go on with that kind of policy, though not into a more dirigiste form of economic management.
Madam President, ladies and gentlemen, in this whole cocktail of debates we are holding, I can only discuss the proposals on the chemical industry in the short time available. First and foremost I would like to say that I do not quite understand the general attack launched by my Socialist colleague a moment ago. Of course we Greens also voted against the Langen report as a whole, but it is not true, Mr Langen, that this changes nothing, and I want to make that quite plain here.
When we say that we take the view that economic instruments are a cost-effective means of tackling environmental problems, that is surely a step in the right direction, but of course that is not all we want to achieve today, at the end of the 20th century, in relation to the problems that chemical plants, the transport of chemicals and chemical products create in our everyday life. That is to say, it is a small step but certainly does not mean that we and the Commission can stop there.
Let me add a few last words, and of course they are addressed specifically to Mr Bangemann, although I do not believe he will or can meet this demand during his term of office, but perhaps his successor can. These words are as follows: if you want to formulate an industrial policy for tomorrow, you cannot focus purely on efficiency but must take into account that the environment always plays a very major and important role.
Madam President, I should of course like to thank the rapporteurs, Mr Bangemann and the Commission because in fact the Commission is presenting to us elements of European industrial policy from a sectoral point of view and that reassures many of us. Nevertheless I should like to comment on industrial policy and consultation of the workforce on the basis of this morning's debate which he attended. I have since examined the reports as regards consultation of the workforce and actions speak louder than words. We were discussing consultation at companylevel, the European company, but we have not discussed what the Commission can do for worker consultation by means of its industrial policy. Of course the report does mention a high-level consultative group in the automobile industry and, as regards the maritime sector it mentions a task force and the European Maritime Industries Forum. But my question focuses on the subject of the workers. The ECSC Treaty is coming to an end and that Treaty was a good European industrial model over the years when the sectors it covered were developing. It dealt with the various fundamental aspects: conversion policy, policy on technological innovation and social measures (it appears that in the future social measures are to be reduced merely to the question of training of the workforce). But that Treaty featured one very important aspect and that was the consultative committee of workers and management. That model is no longer a valid model for the Commission. Since Community industrial policies are constantly leading to the conversion and transformation of companies, how can we incorporate in this sectoral consultation the European trade unions?
Madam President, ladies and gentlemen, whether we are talking about the automobile industry, the chemical industry or the maritime industry, Europe is facing the challenge of international competition. Some people think they can meet it by barricading themselves behind national protective measures, which is quite unrealistic and utopian, or behind European protective measures, supposing that were possible politically, which I very much doubt as things stand. Economically, this kind of protection offers no prospects, given that the European economy is de facto integrated in the world market.
Both the Langen and the Donnelly reports have the merit of pointing in the right direction, which is to adapt to this challenge, in other words to make further research efforts to improve the products in question, further investment efforts to improve productivity and further rationalization efforts to improve competitiveness at world level.
On the Donnelly report, I basically agree with all his proposals. I have but one remark to make, a critical one, on something he does not mention. Not to mention certain things is rather like sweeping the dust under the carpet. Not a word on the question of labour costs. Not a word on the rigidity of the labour market. Not a word on those useful points that Mr Cox made, and that are after all fundamental questions that cannot be avoided simply by disregarding them and emphasizing all the other things. I know this is not a popular subject. I know that your party does not like tackling it, but hiding their head in the sand never saved anybody. So I believe we should have the courage to look things in the face. I know these are measures that are not easy to take, especially now.
On the Langen report, I think most of what was decided is good and goes in the right direction. I was very surprised this morning listening to Mrs Roth-Behrendt to hear her say that she believed the Committee on the Environment took an entirely different view. This is not what transpires from the texts. Either Mrs Roth-Behrendt was speaking in her own name only or one would have to suppose that the Committee on the Environment does not entirely endorse her views. I do not know the background, but I did not see any major divergences between the documents submitted to us. There may be some differences of emphasis, but that is quite logical and normal.
To conclude, Mr President, let me say this: we must remain consistent with ourselves. Everything we are proposing today in the three reports goes in the right direction, as I said. But we must also realise that if that is what we want, we cannot adopt other legislation tomorrow that goes in exactly the oppositive direction. This Parliament reputedly disregards the consequences of its legislative measures. We find we are no longer competitive, our costs are too high, our bureaucracy too ponderous, etc. But not a week passes without us here in Parliament voting with more or less enthusiasm, depending on our position in the Chamber, for legislative measures which in each case represent further costs or serious handicaps for investment, for research. So we should learn to control our tendency to legislate to an unreasonable degree. The objectives we are pursuing in relation to the environment and social protection are legitimate. We must concern ourselves with this; but we must also concern ourselves with the general objectives, which are not always or not all equally reconcilable.
Madam President, I, like the other speakers, would congratulate the rapporteur and also the Commission for bringing forward this whole debate at the moment because we are at a vital juncture within the development of the European economy. In particular I can, like Mr Herman, support fully the points laid out in the Donnelly report. They are innovative and visionary and are an appropriate response to the changing circumstances in which we live.
The Langen report on the chemical sector is particularly important to my own constituency of Munster, and Ireland in particular, because in Ireland at the moment there are 18, 500 people employed in this sector. It accounts for over £5 bn worth of exports and contributes over £200 m to the Irish economy. And advances in technology with new research techniques mean that the people employed in this sector are generally very highly qualified. Over 40 % of all the people employed in this sector are graduates with third-level education.
It is important, when we are placing so much emphasis on one aspect of increasing education qualifications and increasing the opportunities for lifelong learning, that we provide a proper regulatory framework for employment creation in that area. I agree fully with Mr Herman. We must be logical. We must adopt a flexible approach to ensure that Europe can remain competitive in the world market and global market in which we now live. I would call on this House to ensure that we do not put in place any hindrances to the development of this industry, which is a vital sector for the economy and employment creation.
Madam President, free competition and free market forces are necessary to safeguard the competitiveness of European industry. The Liberal Group therefore wants to ensure free competition in the European car industry and thereby also to secure economic advantages for us consumers. Hence we have tabled two amendments, Amendments Nos 6 and 7, with a view to tightening up Regulation No 1475/95 on block exemptions in connection with distribution and servicing agreements. This is a Commission regulation providing for exemption from the rules on free competition enshrined in the Treaty of Rome. I very much hope that the rapporteur, Mr Donnelly, and my colleagues in this Chamber can support these two amendments. I also hope that Commissioner Bangemann will act on the terms of Amendment No 7 calling for the Commission to put a stop to the systematic infringement by motor vehicle manufacturers and importers of the Block Exemption Regulation. I likewise hope that the Commission will take up paragraph 1(d) of the resolution and set up a High Level Panel for the motor industry on which all interested parties will be represented, including the independent motor traders and, of course, the consumers. At the same time I propose that this High Level Panel, as one of its first tasks, call a conference on the very important subject of the impending changes in the motor industry.
Madam President, I wish, like other speakers, to take the opportunity to thank the rapporteurs and, in particular, Mr Katiforis for his detailed analysis of the problems facing Europe's marine industry, the comprehensive approach he has taken to tackling these problems and his conclusions.
However, there is a glaring inconsistency in Europe's approach to the maritime industry. Every year this Parliament approves millions of ecus for the KONVER programme to assist small businesses to diversify from the defence industry into civilian production. But, at the same time, we penalize larger companies in the defence sector with over 230 employees that wish to diversify. One of these industries is naval shipyards. Due to the downturn in orders for warships these yards have to look elsewhere for work. If, however, these naval yards tender for civilian contracts within the European Union, they are immediately at a disadvantage due to the fact that they do not receive the same subsidy as civilian yards.
How can we on one hand encourage diversification and on the other hand penalize firms which are attempting to diversify? It is the economics of the insane. If we truly believe in diversification and changing from defenceorientated production to civilian production, then we must tackle this problem. I, therefore, would ask and request that this House support Amendment No 4.
Madam President, we are having a whole day on industrial policy today: human and animal cloning, the maritime industry, and now the chemical industry. As well as congratulating the rapporteurs who have represented us throughout the discussions, I should also like to congratulate the Commissioner for taking such a serious approach to industrial policy. I think this is important for Europe. Our chemical industry is considerably more advanced than that of the United States or Japan, and we should be keen to hold on to this advantage. It is a sector which could set an example for many others, and the best thing about this proposal is that it finally sets out in black and white who needs to do what to strengthen our competitive position, it being clear that the main responsibility in this respect lies with the chemical industry itself. The Commission and the Member States must establish the basic conditions, such as by introducing clear environmental legislation and a framework for self- regulation, which could play an important part in making the industry more effective, cleaner and safer. I therefore cannot agree with my colleague Mrs Heinisch when she says that the chemical industry could be deregulated. Let us have clear and simple legislation by all means, but the industry is such a sensitive one that deregulation is really out of the question, in my view.
One category within the chemical industry which could do with a little more attention is the small and medium-sized firms. Almost all the legislation is designed for the major companies, and the small and medium-sized firms do not have the manpower to meet all the requirements. Let me give you an example. In the European Union, firms are required to give details of the composition of their products on the label, and chemical firms must indicate not just the composition, but also the proportions of the ingredients. Just imagine if you were a small firm which had developed a new product after years of research and then had to hand your recipe over to your rivals. Mr Bangemann, you look like a man who likes to eat well: just try asking the head chef in a five-star restaurant whether he would be prepared to do this. I think the answer would be no. The Commission must of course provide clear environmental legislation and try to reduce CO2 emissions, but the environmental improvements being brought about here in the West would be of even more benefit in Eastern Europe, where their impact would be that much greater.
Madame President, ladies and gentlemen, first of all I should like to thank Alan Donnelly for his good and expert report.
The Renault motor concern has announced that it will be closing its factory in Vilvoorde in Belgium completely and will be making staff redundant in France as well. At the same time it has the nerve to apply for EU support in Spain. If Renault puts its worst-case scenario into practice, breaking EU rules, this will be a complete farce. Is this an indication of how industry intends to get in shape for the euro? Euro could well become a dirty word among the unemployed, and no wonder. Those who called for flexibility should remember that each unemployed person has shown 100 % flexibility on his own part.
Economic growth alone will not banish unemployment, and structural interventions will thus ultimately also be necessary. The plan should be to move the priority from taxing labour to taxing added value. This would encourage employment in the service sector and would at the same time permit the growth of the information-intensive sector. Let machines do the boring work and let people serve other people. I look to the Commission for initiatives in this sector.
In almost all the EU Member States the economy is being thrust into the straitjacket of the EMU cohesion criteria. The problem is that the timetable for achieving the criteria is very fast and they are interpreted too strictly. Everything is now happening in an environment of record unemployment and difficult social conditions. The most serious shortcoming is of course that unemployment is not one of the criteria. I therefore propose that two types of security should be included among the hard EMU criteria: economic security and social security. Because monetary security does not appear to create social security or significantly to improve employment, Parliament should commit itself in particular to including social security among the EMU criteria, so that we can be saved from future Vilvoordes.
Madam President, I applaud the report by Mr Katiforis. More specifically, the points he raises in the motion for a resolution are ones that I agree with.
I must say that the future of the shipbuilding industry and more generally the shipping industry parallels that of merchant shipping itself. Shipbuilding was reduced by 82.5 % between 1985 and 1994, and European merchant shipping also fell by 40-50 % during the same period. Those are parallel tracks, and that should have caused us concern.
As for the shipbuilding industry, a long time ago the Community introduced legislation to abolish State subsidies, but at the same time it failed to propose alternative solutions, which could have led to development on the basis of private-sector economic criteria for the shipbuilding industry in Europe. Throughout that time, the Community did nothing at all for European shipping. And all the proposals put forward - mainly on the European Parliament's initiative, such as the report on the Euros register of shipping - essentially sank without trace and made no progress.
Consequently, - and I say this because Commissioner Bangemann is here today - with the exception of initiatives in some specific sectors of the so-termed 'para-maritime' economy, in other words equipment, electronic devices, etc., the shipbuilding industry has in general seen no interest, it has benefited from no interest on the part of Europe, while Europe itself, insisting on the abolition of subsidies, has essentially annihilated it and helped other shipbuilding industries in the Third World, as you must know.
Madam President, there are two things I would like to stress. One is the situation we now have in Europe, with a constant proliferation of state aids and ever more ways in which competition is being distorted. We talk about liberalization. Parliament contributes substantially to this process. But at the same time there are countries which are lagging seriously behind in the on-going process. It is immensely difficult to get the European people to believe in what we are trying to achieve when they see firms moving out of their country with support from the Union. It is difficult to get the European people to believe in our project when they see state aid going to various enterprises behind the Commission's back and being approved after the event. My colleague, Mr Miller, is proposing that shipyards be supported in switching their production from naval to ordinary merchant vessels: support for shipyard reconstruction. Shipbuilding capacity in Europe is already huge. This is an example of how regional interests come into conflict with one another. I can well understand Mr Miller's proposal. But if I were to speak on behalf of the European shipbuilding industry - I do not, but if I were to do so - we would get into problems of excess capacity. There was some talk of holding conferences. We have had many of those. But we have a problem of what to say to the people of Europe. We constantly get into situations which run counter to the policy we actually want to pursue. I therefore appeal to the Commissioner to focus the Council's attention on these situations. It is not just that a firm can get aid to move from Denmark to Ireland; we also have competition in the field of taxation. A company does not pay much tax for the first ten years after setting up in Ireland. It does in the rest of Europe. Hence we are not merely concerned with competition policy here; we are also talking about fiscal policy and state subsidies.
Madam President, I would like to speak on the Commission communication on Europe's maritime future. I am sure you will agree, Madam President, that since 'all the nice girls love a sailor' , it is important that we nurture and support our maritime industries and, in particular, the seafarers and their training for which I would like to think that the British Government has set a positive example.
I would like to throw down a challenge to Commissioner Bangemann and his colleagues today. We must ensure a level playing field throughout the European Union. I would urge the Commission to make sure that state aids to ports and ferry companies are phased out as far as possible. Currently there is no transparency in the application of state aids. I hope the Commissioner will agree that he must address this and that it cannot be right that, for example, Stena/Sealink are actually making British seafarers redundant because the Dutch government, as Mr Jarzembowski mentioned earlier, is choosing to protect its own seafarers by giving a preferential tax rate. That has to be wrong.
I would refer the Commissioner and the House to Mr Belleré's opinion and in particular paragraphs 8 and 9 in which we call for free and fair competition between transport modes with all modes of transport fully bearing their own costs including external costs and where we call for free and fair competition to be encouraged between the Community ports and between maritime shipping lines.
If the Commission does nothing else after today's debate, I hope it will seek to establish a level playing field and seek to remove gross state aids such as those practised in Holland which I believe are grossly unfair. I support Mr Belleré's opinion and, indeed, Mr Katiforis' report.
Madam President, congratulations are in order to the Committee and its rapporteur, Mr Katiforis, for the proposals presented, drawing attention to the arrangements and measures which could lead to improvements in maritime transport, in this case (and I am going to focus on this particular case).
Accounting for 90 % of extra-Community traffic and 30 % of intra-Community traffic of goods, maritime transport is the cheapest, least congested and least polluting means of transport, all facts which means it should be given increasing importance.
In addition to what has been said, however, we must pay more attention to the articulation of maritime transport with other means of transport, in particular rail and road, as this is the only way of improving and giving a more complete coverage of European territory, including landlocked regions and countries, which are less favoured.
Along these lines, more importance should also be given to the use of small and medium-sized harbours and ports, which are able to accept ships which account for more than 60 % of Community traffic.
Apart from thereby avoiding congestion in large parts, something which is quite unnecessary, it also is an excellent way of achieving full coverage of territory, as already mentioned, in the interest of a more efficient network of supplies in all resources and improving the well-being of all Europeans.
I think that these were some of the points which had to be added to this debate.
Mr President, as one of the last Socialist Group speakers today I would like to clarify certain points which have arisen during the debate with regard to the report by Mr Langen. The Socialist Group welcomes this report. It shows a clear understanding of the problems facing the chemical industry in recent years. The industry is in a state of constant change brought about by the development of global competition. This means that we would support the majority of the actions proposed in the report to assist the industry to adapt to meet this competition. However, there are still certain points of difference between the Socialists and the Christian Democrats that go beyond nuance.
There are issues relating to the liberalization of energy supplies and the deregulation of the regulatory framework as they apply to the industry, on which we cannot completely reach agreement with the Christian Democrats. In particular there is the use of voluntary agreements in the promotion of a carbon dioxide tax. The Socialists see voluntary agreements as having a complementary role to legislation, but not as a substitute for it. As regards the carbon tax, we see it as almost inevitable that some Member States will introduce this. So it must be sensibly prepared.
The future of the European chemical industry is in building upon the basis that we already have: high-value industry producing high-value products, with a well-trained work force that is well paid and rewarded for its tasks. That is the future of the European chemical industry, not deregulation, and not an approach to competition which means cheapest is best.
Madam President, there is no doubt that Europe's shipping industry is characterised first by a dramatic decline in the shipbuilding sector, and secondly by a decline and transformation of the great European fleet into a fleet of convenience. In my opinion, the responsibility for this disastrous course of the shipbuilding industry is the policy of competition implemented by the European Union and its Member States for a number of years.
The shipbuilding sector has declined by 82.5 %. The question is: is it possible for Europe's shipbuilding industry to compete with that of the Far East under conditions of competition at the level of workforce remuneration and with full deregulation of the market? The answer is no, and I think it is time for a different policy.
Madam President, I wonder whether the policy, the direction which specifies 'training, education and up-to-date technologies' for those who work in shipping, has any value at all when almost all of Europe's fleets are governed by bipartite agreements and employ crews from the Far East, very cheap crews which even create dangers for the safety of shipping. These questions are not answered either by the statement or by the report of our colleague Mr Katiforis.
Madam President, ladies and gentlemen, Alan Donnelly and Mr Langen and Mr Katiforis rightly began their reports with a short description of the way they see industrial policy. In submitting to Parliament a communication on individual sectors, on which Parliament then draws up reports, we are of course dealing only with small parts of a general policy. In that respect they were quite right to do so. I too would like to begin by telling you again how we see our industrial policy, which we have after all now been pursuing for eight years and, in my view, with some success.
The situation of departure was quite clear. It was the time of the creation of the single market, i.e., new conditions of competition were emerging on our own markets and even at that time it was apparent that the trend towards globalization would increase, that the Union's external borders would have to be more accessible to its trading partners and that competition would increasingly become a principle of this global economic system. Now, one can look at competition in ideological terms or, if I may put it like that, in a quite relaxed way. Ideologically, competition can be damned or praised to the skies. I do not belong to either group because I do in fact think that competition is an instrument, a condition, for achieving many other aims too.
Mrs Soltwedel-Schäfer saw a contradiction between an efficient and a socially or environmentally oriented economic system. That is only superficially the case. For as a rule, and every example in history has shown it to be so, an inefficient economic system is neither socially nor environmentally compatible. The difficulties that have emerged in, for instance, the new German Länder in relation simply to cleaning up the land on which the old industrial plants were sited and remedying the environmental damage they caused have shown quite clearly that this is simply not right.
But efficiency or greater competitiveness is also an instrument for achieving better and higher aims. I will take the example of higher wages, which Mr Herman also mentioned. Higher wages per se can of course have an adverse effect on competition. It is quite clear that if I pay higher wages I have higher costs and that if I cannot absorb them, I will be at a disadvantage in relation to my competitor. But I can absorb them if I become more productive. That is one possibility. So, as is the case in many Member States, I can finance higher wages and higher fringe benefits and therefore also social systems if my productivity allows it. That means I simply have to be a bit better, a bit more efficient. That is why it always irritates me so much - and I have seen it again and again in my political career - when people are against efficiency. What is wrong with efficiency? Surely it is quite human to want to do something properly.
I cannot remember who gave the example of the head cook. If I am standing in front of two restaurants and one serves excellent food because the cook is good while the other serves rubbish then of course I will go to the one with the good cook. For the rest, all those people who are against efficiency will also go to the good restaurant. That is just one way of acting against one's own principles. So I do not consider efficiency something bad. We need it and it can help us make up for many of our disadvantages.
Let us take an example in the automobile sector. I shall be returning to this question in more detail. Different undertakings are in quite different situations in the Union. There are undertakings with problems and others with no problems at all. To take the question of surplus capacity: some undertakings have surplus capacity and have to reduce it while others take more than a year to deliver certain models, which are not cheap cars. Once again that shows that the price aspect is not necessarily crucial, that the cheapest is not always the best. You are quite right, Mr Bowe. But nor should we pretend that whatever we produce, someone will buy it at some point. That will not work. That is why we always say in our industrial policy that we have to be a little better because we may well be a little more expensive. But we can sort that out. Above all, it requires flexibility. In the programme we submitted two years ago - and I think Mr Rapkay mentioned that - we focused primarily on intensive training and further training of workers and employees. For if we do not invest in human capital, we will not achieve what we all want. It is on that particular point that we really should seek agreement. Efficiency is necessary in order to achieve other political aims.
I now turn to the various questions, first on the automobile industry. The Commission has no problem with all the additional proposals in this area. We are quite prepared to accept Alan Donnelly's proposals, in particular regarding the Forum, which is a permanent body in which we hold discussions with unions, undertakings and suppliers, i.e., with the entire car industry. Although I admit that I am of course always suspected of not being particularly keen on the unions, I would ask you to come and listen to what people in the Maritime Forum have to say. Mr Jarzembowski is my witness. I was almost the only one who managed by brute force to ensure that union representatives took part and could also play a part later in the high-level panel, i.e., in the steering committee.
It is quite clear, and I am saying this again in relation to the case in question, that an efficient economic and industrial policy are impossible unless we have sensible social components; worker participation in the decisions of a company is not just a question of social policy or justice but a question of the efficiency of that company. The company will become more efficient if workers and employees have a say in important decisions.
My colleague Mr Flynn has already said how difficult it is to carry something like this through in Europe. You are familiar with the drama of the Social Charter. During the attempt to draw up a statute for a European company I myself saw how incredibly difficult it was to resolve even the question of co-determination. That was the sole reason why the whole thing failed in the end. Some people wanted nothing at all, others did not want to give up their particularly good systems and in the end nothing came of it. Of course there is no sense in that. So, yes to dialogue and also to the other demands.
Without a shadow of doubt the automobile industry will have to embark on structural change, but it is in a position to survive it. I do not think, although some seem to believe I do, that it cannot manage this. It will manage it with a certain reduction in capacity. This will be possible in some undertakings because we have now become more competitive than we were even a few years ago. There are no doubt several reasons for the declining market share of Japanese cars in the Union; but no doubt one of the most important in this connection is that our car manufacturers now offer better products that attract buyers more than cars from Japan or Korea.
Someone said we should be consistent. I very much agree. Unfortunately, we are holding discussions with very different participants. When we discuss industrial policy we are always dealing with the same people; when we discuss environmental policy we are dealing with different people. The same applies in the Council. There is a Council of Ministers of Industry which discusses and then says energy prices have to be cut. And then there is the Council of Environment Ministers that says energy prices have to be raised. The decision will depend on the inclinations of the presidency. That is a nonsense. We must keep to a consistent line and of course we also need a more common approach in Europe.
Mrs Peijs and others said that better solutions were found in the Netherlands and that is why people go there. So long as we do not have a common policy, I regard that as the second-best solution. In any case everything is far better in the Netherlands. So let us all go to the Netherlands, why not? That creates a pressure which would actually bring about these joint solutions and I am the first to say we need that in the tax system, and the Commission will indeed be making a number of proposals here. So, in response to what Alan Donnelly suggests: yes we will do so and transpose it very quickly.
I come now to the chemical industry. That really is the first example of benchmarking. We agreed with the industry that we want to develop a kind of model of how an industry can keep itself competitive while also responding to the social questions this creates.
As you can see from the most excellent report by Mr Langen, the chemical industry managed to do so. For this really is possible, even in an industry where price does indeed play a decisive part. It is still conceivable to say that if a car is more expensive it may be a bit smarter, a bit better; but if you produce some kind of raw material, as the chemical industry generally does - leaving aside derived and upstream products - anyone else could in fact manufacture it too and it is purely a question of price. Nevertheless our industry has managed very well to retain its position and I think that is an excellent entrepreneurial achievement and also a good achievement on the part of the unions, for in this industrial sector the unions are very open as regards structuring and restructuring and discuss it in a manner we could only wish other industrial sectors would imitate.
We are not discussing coal today but, Mr Rapkay, I would like to say to you that an industry in which every job is subsidized by DM 120 000 a year cannot survive, and those happen to be the facts and cannot be disputed; every job costs DM 10 000 a month in public money. After all, we cannot criticize the towns in the Ruhr area which have given up this industry and are looking towards modern, new prospects, such as Essen, which is the biggest services town in Germany. If you talked to people in these towns or to the SPD there you would hear them say: ' why did we not do so sooner?' It is not a question of how it is done, whether in a socially compatible way or not, but you are talking as though this were a traditional industry with prospects for the future! And the situation in the shipbuilding industry is the same. And that is why we said we must clear up the misunderstanding about these traditional industries not having a future. Indeed we have managed to do so because everyone now believes they do have a future.
Do not ask me how we can justify an industry in which inspite of subsidies German hard coal is DM 200 more expensive per tonne than imported hard coal from anywhere else, including freight costs. I do not understand that. That is where my understanding stops and I think we have to be open and honest with each other about this.
For years now, I think it is five years, we have had the Maritime Forum in the shipbuilding sector and I believe it has been successful. I agree, Mr Jarzembowski, dazzling new ideas do not come up every year. It is very rare for that to happen and if it did I would look at the person concerned with some anxiety for he would certainly not have his feet on the ground. We are making very good headway in research and development. One Member, Mrs Estevan Bolea, said that shipbuilding is more than shipbuilding. If you read the report, and obviously you did read it because that is precisely what it says, you cannot use it as a criticism of the Commission. For it is in that Forum that we said that we need ports, suppliers, classification systems, scientific institutes, oceanography, etc. We need all that to establish a system that works.
So we had some success with that. What is not included in this report, as was rightly mentioned, is the new situation that has arisen with the American refusal to ratify the OECD agreement. At this point I no longer believe they will do so. That faces us with the question: what now? We have several options. The first is to go ahead without the Americans. That is possible and indeed quite reasonable for our most difficult competitors here are the Japanese and in particular the Koreans, not so much the Americans. Or we can formulate a quite different new policy of our own. The third option, which we are probably tending towards, is to do both. We are trying to keep the OECD agreement alive without the Americans while at the same time formulating a new policy for the shipbuilding industry in the broad sense of the term.
Of course navy shipbuilding plays a crucial role here, for if we want our own security and defence policy then, as I keep saying to the defence industry, we also need a minimum capacity for the production of material, which also means ships. It is quite obvious that cost is less of a priority in naval shipbuilding than in civil shipbuilding so that shipyards that can do both thus achieve a cost mix that is more advantageous to them. We must also consider to what extent merchant shipbuilding is competitive in the EU. That cannot be planned. We cannot set ourselves objectives here. Someone said the Commission should do so. That no longer has anything to do with a market economy. But of course we can define the conditions under which such an industry can operate more clearly than in the past. And we will do so.
I turn now to the question of subsidies and relocation. We have discussed this on several occasions. Here too there are two exaggerated and therefore misguided approaches and only one real way of tackling the problem. It would be a great exaggeration to say that there is no problem, to pretend that all is well. In that respect perhaps Renault has had at least one positive effect, namely to show that there is a problem.
The other misguided approach is to say that we must now introduce very strict rules: nobody must move, everybody has to remain where they were! Nobody is allowed to decide on job losses or changes, that is not allowed! That too would bring about the end of a competitive industrial structure, for some shifts make sense and of course some relocations can certainly be supported under certain circumstances by granting subsidies. So that means - and this is the right approach - that we must check in every case whether there really is any point in granting subsidies from the regional, social or any other fund.
For here there is a contradiction between two objectives: first the objective of developing an industrial structure in a region, secondly the attempt not to create any surplus capacity. The steel industry was mentioned, not without reason. For after all, there we managed the trick of reducing surplus capacity, and in a manner which certainly created social hardship, but which was also accepted and understood. Accordingly, we have a capacity that corresponds to demand, we have reasonable prices and, consequently, no problems.
We must check, not only in the automobile industry but in other sectors too, whether there is any point in creating new capacity or whether this would confuse the market and we end up with situations we can then only control by taking countermeasures, i.e., by spending more money, which is of course quite ridiculous. We have to do this. In fact we have rules of this kind for synthetic fibres, where do not allow new capacity to be created because enough exists, or rather, we do not grant subsidies because if anyone wants to do so by themselves they can.
This could produce a good general approach and I hope, as this discussion has shown, that we will abandon the dogmatic approaches that keep being proposed, because in the case of economic problems there are always good, right and wrong solutions. A fairly prominent SPD figure once said: ' There is no such thing as SPD economic policy or CDU economic policy...' - and I am not quoting a Liberal but an SPD supporter because I think the Member concerned would find him more credible, although now you do not seem to like this either - anyway, in my view this man quite rightly said: ' There is no such thing as SPD, CDU or FDP economic policy, there is only a wrong or a right economic policy.' I like the sound of that man, he was right and that is precisely the line we want to follow here.
The question, of course, is who decides what is wrong or right.
The Commission always does that!
Sometimes not! Thank you, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The information society, culture and education
The next item is the report (A4-0325/96) by Mrs Morgan, on behalf of the Committee on Culture, Youth, Education and the Media, on the information society, culture and education.
Madam President, the Committee on Culture, Youth, Education and the Media has always acknowledged the importance and significance of the information society for our future economic wellbeing. There is no question of the fact that we loudly applaud the efforts to provide universal access to the new communication methods and welcome the great strides made in the infrastructure development throughout the continent with the help of EU finances.
Nevertheless, if we all pull together we will inevitably come to the point - perhaps not now, perhaps not in this century - some time in the 21st century where we are all linked to the information society. But then what? Why would anyone want to use it? The Culture Committee was extremely aware that there had been a serious lack of focus on the content aspect of the information society and the need to concentrate both on educational and cultural opportunities and obstacles that the information society will throw up. This is why the Culture Committee decided to initiate this report.
We are all aware of the speed of developments in this field and since the original draft we have been delighted to see that many of the report's recommendations have already been implemented or are at least being given serious consideration. It is interesting to note that even last night, it was not just the Commission that responded, but Jacques Chirac, in a speech, made a commitment to connect all secondary schools to the information society by the year 2000 and to reduce VAT on multimedia products. I hope this is restricted to educational multimedia.
Before I go any further, it is important to inform you why I have introduced five amendments to my report, introducing a timetable calling for their implementation by the year 2000. Some Members have asked: ' Why the year 2000, why not 1999 or 2001?' The reason is simply because the comparative study, pilot projects and teacher training can all be accomplished by this date. If we do not set targets in the timetable, we will not have a framework on which to base the propositions contained in this report. For that reason I hope everyone will support these amendments.
The European Union must set benchmarks. I have just heard that Mr Bangemann is very keen on benchmarks so I hope he will take up the idea of benchmarks in this report. It is important that Member States across the continent reach these benchmarks. Otherwise we will develop into an information-rich elite which will do nothing to help the social cohesion across Europe.
The first thing we should do is equip our children with the tools of this new trade but in order to do this we must equip our teachers first. Member States should be looking at the introduction of compulsory IT modules within teacher training courses. This must be supplemented with lifelong learning so they can keep abreast of new technological developments. Parents should also be encouraged to take an interest in order to avoid a technical generation gap developing.
These technological developments are occurring at such a pace that it is important that we take a look at what is possible so that we adapt our educational institutions accordingly. Computers can be made so small these days that pupils could easily hide them from both teachers and parents. They could even hide them in their trainers. Data retrieval will become second nature to many pupils. Recently I visited a school in my constituency where the pupils were given an assignment which was to go and draw a picture of an atom. One of the children came back with the latest picture from the home page of MIT. That is the kind of level of education we are talking about. They must therefore be taught how to analyse the information they receive.
We must ensure that they learn to interpret the data and assess it in a critical fashion. Most importantly we must ensure that women take up the opportunities offered so that they do not become further marginalized in the 21st century. There will also be opportunities for slow learners to develop at their own pace, and, crucially, for rural areas so that they do not feel marginalized. We will always be confronted with the question of who will pay for the new technologies, particularly in the educational field. It makes sense, therefore, to look at examples of best practice and see how we can develop public and private partnerships to provide and ensure quality for future generations.
The new technologies could change our whole culture and the way we run our lives. But culture in the narrower sense of the term also needs to be addressed. Where better to ensure access to culture than through our libraries? The effect of information technologies on our libraries could be enormous. That is why we are delighted to see that the Commission has again responded to our calls for a Commission report on libraries and IT to be produced.
Finally but crucially, I am proposing the creation of a millennium archive. This would be an archive in digital form of the EU's fifteen Member States' major national cultural collections. Open access should be given to all EU schools, colleges and libraries. But it is important that we act now. There is a major threat that the sale of exclusive digital rights may go to the powerful multinational companies, thereby restricting members of the public from seeing their own cultural heritage.
Madam President, I wish to begin by warmly congratulating the rapporteur on her excellent report. There is a great deal in this report, so much that in the allotted time I am going to find it difficult to pick out the real points.
For this reason, I want to concentrate on paragraphs 27 and 28 - the position and role of libraries in Europe - to which the rapporteur has just referred.
The existence of libraries is a mark of a civilized society: an educated and sophisticated society has good and easily accessible libraries. By contrast, those who wish to distort history or suppress sections of society have often destroyed or suppressed libraries. It is our role to ensure that the immense power of the information revolution does not leave out, damage or neglect our libraries. They are crucial links to bridge the gap between rich and poor, to provide vital knowledge of other cultures and other languages - social cohesion, as the rapporteur has just said.
In the information society of the future - a society to which this report more than well refers - libraries must have a major role.
Eluned Morgan has just spoken of data retrieval, and electronic storage of and access to materials and information provide wonderful opportunities, mixing the physical realities with virtual roles. This can be expanded, new opportunities can be extended to the benefit of millions and whole collections previously inaccessible to most people can now be made easily accessible at many different outlets - public libraries, schools, colleges and all educational establishments.
But these are opportunities that a free market will not provide. A world where making money is the sole objective will not see this as a priority. The role of the European Union therefore becomes more important than ever, to protect our culture and our heritage certainly, but also to open new doors to the millions not to the few - doors that will remain closed if we leave the market to its own devices. This though is an area that has really only been touched on; it is one that deserves more attention.
I support the call on the Commission to come forward with a green paper. I am delighted that it has indicated its support for this and hope very much that it will move quickly so that the libraries are not left behind. The rapporteur has presented an excellent report. I congratulate her. Cymru am byth .
Madam President, this is the third item today that has to do with the information society, which just goes to show how obsessive we are all becoming about it. This morning we talked about the information society and social affairs, now it is the information society and education. Let me begin by congratulating Mrs Morgan on her excellent report, which I feel is a very accurate reflection of what the Committee on Culture - whose portfolio also includes education - thinks about the information society. It is not something to be afraid of, but something which offers opportunities that are not to be missed. The main thing - and I am glad to have the chance to tell the Commissioner what I told his colleague this morning - is to ensure that cultural aspects in the broad sense are included in our policy on information technology, and therefore that Article 128(4) is given some real substance. We also need to ensure that these cultural aspects are treated on an equal footing with all other aspects. I think this could be an ideal way to keep Europe abreast of developments in information technology, but the main danger is that we will constantly be lagging behind because we are always developing plans instead of putting them into action. All schools should be connected to the Internet, and I would urge that, in connection with the 'Web for schools' programme, we as MEPs should adopt a number of schools to ensure that our ideas are actually put into practice in the world of education and to establish contacts between education and the European Parliament.
Madam President, ladies and gentlemen, first I want to congratulate Mrs Morgan on the quality of her report, a report that calls for several remarks on our part, with which I am sure many here agree.
Over a period of some years now, many Europeans have become familiar with the new concepts of communication. France indeed spearheaded this cultural revolution by giving every French household access to minitel.
Addressing the question of young people, President Jacques Chirac emphasized the urgent need to combat illiteracy and to give access to information technology to the greatest possible number of people, mainly by making it more affordable.
This is a vital issue for Europe. The decisions we take must reflect this sense of urgency, for the new information technologies are advancing very rapidly.
Those extraordinary educational tools represented by the multimedia must be used in a targeted manner. They must become the necessary accompaniment to traditional educational material such as books and the written word; but under no circumstances must these various educational tools compete among themselves, for that would be disastrous.
We must also support our young people in deciphering this language so that we do not dehumanize it and we must also protect its content. To protect does not mean to barricade; on the contrary it means enabling each individual to express his or her vision, especially in cultural matters, on the basis of respect for all.
Needless to say, at a time when we are all shocked by news of terrible barbarities, we must protect minors more effectively both in the creation and the dissemination of software. Once we have taken these precautions we can rise to the great challenge of promoting the establishment of networks and contacts between north and south, between urban and rural regions, tourist and industrial regions, in order to encourage our European co-citizens to carry out joint projects. The sharing of common experiences and common know-how is an important factor in our fight against unemployment and more generally our fight against social division.
Madam President, Commissioner, Mrs Morgan's excellent report is welcome, because it is high time to stress the central position of education and culture in the information society. Now is the time to redirect our resources towards developing content and improving quality.
The market in multimedia for education is a growth area in which there is a need for cooperation between producers and users and for the cultural and linguistic adaptation of products in order to encourage Europe's diversity. The INFO 2000 programme should contain more support to this end, and the research programmes should stress the development of multimedia and programmes with an educational purpose.
It is also essential for the Commission to produce rapidly for discussion its Green Paper currently in preparation on libraries, and open up the important debate on public access to electronic information, copyright from the user's as well as the producer's point of view, the place of books and reading and the professional profile of work in the library and information sector, and educational needs in the modern network and information society. The problems have long since ceased to be quantitative even in terms of information, and are now to a far greater extent qualitative. Its a matter of whether everyone manages to obtain the information which is relevant to them and whether they have the capacity to assess and select from this information.
Madam President, the Morgan report has the merit of focusing attention on the central importance of the cultural and educational dimension of the information society. The new technology certainly represents an extraordinary opportunity but it also conceals extraordinary risks. The two principal risks are exclusion and homologation. It is obvious that the most disadvantaged strata of society risk further marginalization by not possessing the cultural and economic tools to gain access to information. Furthermore, technology left exclusively in the hands of private initiative risks reducing culture to the banal, by progressively eliminating the individuality and expression of different local cultures.
That is why we think the measures and initiatives set out in the Morgan report are crucial, particularly as regards teacher training. The Member States must commit themselves, amongst other things, to converting their national cultural collections into digital form to contribute to creating a European archive. And the Commission could enter the vast heritage of our museums, art galleries and theatres into the network of available information.
Madam President, first let me voice a regret. I think it would have been preferable to consider this report at the same time as the White Paper we discussed yesterday, for I find the difference of legal basis not just factitious but also detrimental to political coherence and effectiveness.
Turning to the report we are considering today, I want to congratulate Mrs Morgan on the quality of her work. She was intelligent enough to avoid the two pitfalls of systematic rejection dictated by fear of progress and blind admiration for that progress.
The central issue in this debate is whether the development of these new technologies is synonymous with progress in the science of education, that is to say, whether it is likely to reduce inequalities. For even if these new communication technologies enable us to effectively combat failure at school, we also know that the cost of the equipment is a source of inequality.
So we have to find a fair balance between the acquisition of these basic disciplines and access to the new technologies, for the keyboard, the screen and the mouse cannot become the only writing tools and exercize books of the 21st century.
Mrs Morgan's report has many good qualities and courageously points to a number of dangers, while at the same time showing the potential for culture and education. But I think it suffers from certain illusions in relation to family life, school life and culture.
The crisis facing many young people in their family and in society springs from difficulties with language and communication. Mastery of a language and skill in using it to make oneself understood and more able to live with others comes mainly from time spent together, from the richness of interpersonal communication. The tools provided by information technology are useful for people who are already in a structured situation and who will therefore benefit from the extra potential they offer.
The problem arises when this structure, in relation to language, in relation to education of the mind, and therefore judgment, does not exist. In such cases, using machines is no palliative. So we are faced with a number of illusions here. The domain of school life and culture is also the domain where people discover a taste for making an effort. To pretend that intellectual work, that culture, is easy, is in everyone's grasp, is in a sense easy to consume, is a great illusion.
This taste for making an effort, for progress in seeking the good, the true and the beautiful, is very much dependent on the richness of interpersonal communication. In information technology, the screen is omnipresent. In fact the word 'screen' should make us stop and think. I fear that these tools are marvels only for those who are already structured, already well-versed in this general culture, which will enable them to profit from them, while they pose a serious threat if we regard them as a palliative.
Madam President, the globalization of trade which raises the level of knowledge, the arrival of the information society which will radically transform the nature of work and the organization of production, together with the acceleration of technical and scientific progress are the scenarios of the future, obliging the Union to reflect now on how it can respond adequately to the new demands of the world of work and education.
There are two possible responses on these issues; upgrading education generally, which is the indispensable basis for acquiring new technological skills and developing student and worker mobility, but above all the implementation of a system which permits any individual to gain access to general education and develop approaches to work by adapting training methods to changes in day-to-day reality, due precisely to the globalization of the economy, the rise of the information society and the development of the scientific and technological society.
With the vast mass of messages immediately available in today's information society, teaching cannot remain confined to the scholastic microcosm, but must train the citizens of tomorrow to be able to identify the best strategy for accessing what is most appropriate, useful and relevant in the mass of available information.
If we want to exorcise for good the demons that escaped from Pandora's box when technological progress lifted the lid, our training systems must become the mirror of society, reflecting it in their methods and technology.
Europe is lagging behind in the information sector and this is a serious obstacle to defining educational policies and approaches that are right for the times. Information is coming as a genuine shock involving change in the very concept of civilization, and that means we will have to change our educational culture.
In fact, a veritable metamorphosis is needed if we are to meet the obligation to train young people for the jobs of the future. The technology obliges mankind to think about nature, economic and social problems, management of space and time and the phenomena of decomposition of materials.
It will be an imperative to adapt the system to the new demands. The Socratic philosophers themselves, always seeking truth despite their scepticism, would have accepted that education must be adapted to the new needs!
Madam President, the new information technologies are going to have an enormous impact on the fields of education and culture. There are great opportunities as well as serious risks. The information society provides an opportunity to reduce the educational and cultural disadvantages of the handicapped, people living in rural areas or those who for economic or other reasons do not have access to the traditional channels of education and culture. But the reverse side of the coin is that the information society might also exclude large groups of the population, as in previous industrial revolutions opening up a chasm between those acquiring the knowledge and those lagging behind. Because in the future society of knowledge those who have access to information by means of the most modern means and continue their training throughout their lives will get the jobs and a decent standard of living. On the other hand those who do not have such training will remain marginalized and condemned to unemployment and low-skill jobs. We are dealing then with a question of equality of opportunity, social justice and making the most of human intellectual resources, which are the main source of wealth in European societies.
The Member States must make an effort providing schools with the required computer equipment so that multimedia education is available to all, since many families, for obvious economic reasons, are not able to buy multimedia equipment. At the same time teaching staff must be trained and informed so that the new technological instruments are introduced into teaching practices.
From the point of view of culture, our European cultural, national and regional heritage is available in digital form. The multimedia products thus produced give easier distribution of and access to this cultural heritage, particularly for young people. Museums, monuments, cultural sites etc can be recorded and educational centres and libraries given free access. The RAPHAEL programme deals with that; it lacks only financial resources commensurate with its ambition, just as a major injection of cash is required to provide schools with the appropriate funds.
Madam President, ladies and gentlemen, there is scarcely another economic sector that is experiencing such a boom as information technology. The EU Commission, and especially Mr Bangemann who is here today, are surpassing themselves in the production of documents, communications, green papers, etc., but I am glad that Mrs Morgan's report raises a painful subject, namely the lack of political measures in relation to the cultural and educational aspects of the information society.
The advantages of the new media are sufficiently well-known and we keep being told about them, and about the opportunities for the labour market; but we must also look at the risks of the information society and try to counter them. The global data networks are particularly difficult to control. Many legal questions relating to copyright and combating international crime remain unresolved. Nor will I conceal the fact that in individual cases they could lead to anonymization or to Internet junkies in need of therapy, as became apparent in the Netherlands last week.
Both the inexhaustible benefits that keep being cited and the unresolved adverse side-effects makes one thing clear: the European Union must rapidly take account of this headlong development. But it must not just do so by giving support to technology but must ultimately endeavour to take educational and cultural measures. We must provide our educational establishments, schools, universities, further education colleges, with adequate computers and network access. We must also interlink them. We must include libraries in this network. But we must also ensure that the teachers are adequately prepared and that they are always kept up to date, that they do no limp along behind the young people they teach in terms of their knowledge. If they are to transmit the new technologies, they must also be able to transmit the means of using them properly. It is important to ensure that everyone who is interested has a chance to take part in this high-speed development.
Above all, we must not make the mistake of regarding these means of communication as an end in themselves but must use them as meaningful aids, like the surgeon carrying out an operation who consults overseas colleagues or the pupils in our countries who get to know each other and their cultures via the Internet. In that way we can do away with borders in the fullest sense of the word. Nobody should be afraid of the human teacher being replaced by a virtual colleague one day or of the written book becoming a museum-piece. Information technology is only a support. We must aim to give it a meaningful educational and cultural content; we must not just concentrate on technical questions. I hope that the Morgan report has made that as clear to others as it is to me.
Mr President, ladies and gentlemen, Mr Morgan has given us a masterly demonstration of the very important decisions and deadlines that the information society represents.
It is fundamental that everyone should be guaranteed access to information so as to benefit from all the educational and cultural opportunities in the public and private sector which arise from the new technologies. Particular attention must be paid to the developing countries so that they are put in a position to evaluate and adapt the potential of the information technology to their own experience.
The potential for using the new information and communication technology for executive purposes is enormous. In fact it represents an opportunity to deal with problems of illiteracy and educational failure, the development of open and distance learning and adult education, linking schools and language tuition to the network. It also represents challenges and opportunities for libraries through interconnection, thus promoting the economic, social and cultural life of the Union and access to the national cultural collections of every Member State, pooling Europe's vast and precious heritage of sites, monuments, museums and visual arts.
We need to bear in mind that books, newspapers and the other means of communication based on the written word will remain extremely important. The Commission must continue its initiatives to improve internal consultation in the information sector and draw up a plan of action for the future, creating a permanent working group to coordinate initiatives relating to culture.
Finally, we must continue to consider the cultural and educational aspects of the information society, the risks it presents and the benefits it offers, in a calm, just and balanced atmosphere.
Mr President, ladies and gentlemen, we too consider Mrs Morgan's report an excellent one, especially the section concerning technical and educational questions. However, one problem of concern to Austria is being rather overlooked. We have a nationalized telephone system. In Austria it is up to the state to ensure that every pupil and every student obtains access to this information society. This relates even to minor problems, such as a second home telephone line that does not cost more than an ordinary family can afford.
We are running the risk of producing a two-tier society of pupils and students, which conflicts with the old idea of general and free compulsory schooling. If the state insists on continuing to control the telephone system, we must make it clear that we are living in a historic time in which the state has the responsibility to ensure that all pupils and students have the same access to learning and studying.
Mr President, I would like to thank Mrs Morgan for the work that she has done. The main objective for us social democrats is to fight against the devastating unemployment affecting millions of people, many of them young. I am personally convinced that one way of creating new, lasting and environmentally friendly jobs is through the information society. Information technology has already initiated an industrial revolution. To accept this does not mean that we are allowing technology to rule our lives. For me it means that I will work to ensure that information technology improves peoples' lives and not create new divisions between social groups or geographical areas.
We need European computer programs for education: CD-ROM or Internet-based. These are not intended to take over the role of the teacher, a role that will become ever more important with the increasing amount of information made available to students. Technology must be introduced in the classroom at an early stage and teachers must be trained and supported to enable them to exploit the vast potential of information technology. In addition, IT opens up new horizons for the disabled both as regards education and on the labour-market.
We must focus on democratic, social, cultural and educational interests, rather than economic and technological. If you concentrate only on the infrastructure and the technology and not the contents of the services, the most important component in the information society, i.e. the human being, will be forgotten.
Mr President, ladies and gentlemen, I consider the own-initiative report very important, for it emphasizes my view that culture and education are a major factor of innovation and growth in the new environment of the information society and that great importance must therefore be attached to them in the shaping of this society.
On no account must the new means of communication be looked at independently of the information that is transmitted. The aspect of educational quality is fundamental, especially in regard to the introduction of the new technologies in the educational field. It is also important to discuss the new concepts of teaching and learning methods. Firstly, the teachers need to be trained adequately. They have to learn to change their traditional role as sources of knowledge and make more and more use of the new technologies in their teaching and help the pupils to learn how to choose, so that they take a critical approach to the material transmitted to them.
Of course it is also vital to have continuous and intensive further training of teachers. But this message goes to parents too. They form the basis of our society, so that acceptance of the new technologies and the concept of the information society, and thus their success or failure, largely depends on them. So I am strongly in favour of virtual parental education and of the creation and development of virtual libraries; indeed I have proposed a project of this kind to STOA.
The aspect of lifelong learning is also very important. The information society relies less and less on material resources and energy, but far more on human know-how. I agree with the rapporteur that in the past the Commission's measures to promote various multimedia projects were too diffuse and often confusing for the applicants. I therefore welcome the Commission's educational multimedia joint call, which is finally coordinating the various programmes more closely and therefore making them look more user friendly.
Mr President, ladies and gentlemen, I too congratulate Mrs Morgan on her most important report. After so many statements of principle and given that even the Commission sometimes seems to feel a certain multimedia euphoria, let me make a few comments on three practical questions in this area. To what extent are the Commission's multimedia activities actually integrated in the individual Member States' educational policies? Is there a coordinated, overall plan? I very much doubt it. The Commission says that all the schools in Europe should be networked. But at present less than 5 % of European schools have access to the Internet or other networks. So how can there be equal access to new media and therefore to new employment opportunities in an increasingly mobile Europe?
Limited-time subsidies from Telecom or through the Commission's pilot projects for schools are all very well and good, and I welcome them. But of what use are they to committed teachers and trainers if the follow-up financing of projects is not secure? We must promote good, cross-frontier projects and additional modules in vocational training, in order to make foreign-language teaching more lively and effective. They are all pending. Another question that has not really been clarified - and here I am turning to the Member States - is how rapid and how comprehensive the teacher training and further training is in this area. Let me point to one aspect: here it is also a question of the educational and social opportunities of schools to have a positive guiding and stimulating effect on young people in terms of their private computer consumption. I need hardly mention that the halt in the recruitment of young teachers, who are after all computer literate and trained now, is having devastating effects.
Let me end by turning to the Commission. Mr Bangemann, I would like to point out that unlike Mrs Heinisch I think the programme descriptions and application procedures for the European Union's multimedia programmes are too remote from the people and lack transparency. There is too much red-tape involved in the application procedures. The procedure for the multimedia joint call last December is very confusing because it docks onto various programmes, as practical experience shows. Given the variety of management committees each of which only takes partial decisions for a particular project, it is almost impossible for new applicants to participate flawlessly. So I really would ask you to give this serious consideration and to create a programme that is transparent and also usable by newcomers.
Mr President, the Morgan Report is an own-initiative report of the Culture Commission. I think we had to stress the fact that without co-ordinated educational actions and without a cultural perspective, European information society would be an empty balloon. Our generation, which invented the information superhighways, now has before it the greatest of challenges, either to turn it from a Pandora's box into an Ali Baba's cavern or to transform the danger of the pulverisation of information and the uncontrolled circulation of products into a marvellous area of knowledge and memory.
Since time immemorial, Europe has been the continent which has been aware of its long past and which has insisted on transmitting to others. This is what distinguishes us from other world cultures, that of America, because it is so young and has such a short history, and those of Asia because, being so old, they were always selfsufficient.
Therefore, if possible before the year 2000 - and we cannot over-emphasise the urgency of acting in fields which could grow at rates of something like 40 % a year - I repeat that we must take essential measures:
Commission studies setting out all of its activities in this area, comparing measures and funding systems in the different Member States and assessing their relative effectiveness; -compulsory training for teachers and young people, guaranteeing at the same time technical support accessible to everyone; -strengthening the Community budget, setting up a sub-title in this area and the framework programme and transferring to the development of content some of which has already been earmarked for infrastructures; -stimulating national inter-school and university networks, creating economies of scale; -giving incentives to associations between enterprises and teaching establishments through tax breaks and other means to stimulate the quality of production and build this very important bridge between education and leisure.What we must do, Mr President, Commissioner, is make sure that the communication and information technologies - which we should now stop calling 'new technologies' - should not be seen as an end but as a means for selecting and communicating knowledge.
I must congratulate Mr Morgan on having condensed into his report the essence of these concerns, which are concerns for us all.
Mr President, let me begin by thanking the rapporteur. The report is very good and will help us in the work we have already started on. But I also have a request to all those who took part in this debate: we are not just producing paper for the sake of it but are trying to make our contribution to showing where something still needs to be done and how it should be tackled, and we are also trying to bring together the various bodies that have to work together in this area. It would be useful if the debates sometimes also took note of all the things we are already doing.
For it is not true that we have concentrated only on technology or on infrastructure. From the outset we have emphasized the question of content, as it is generally called, and the fact that we are speaking in terms of an information society shows quite clearly that we have considered this sociological, social and of course also cultural aspect right from the start.
We have created a Forum for the information society which brings together all the forces, the unions, the creators of culture and those involved in the media. This Forum has adopted its first annual report. For the rest, Members were also invited to it and even those who did not take part can read up in this report how hard we are trying to come up with solutions, especially as regards schools and libraries, i.e., generally accessible public culture.
For instance, this Forum has instructed two of the six working parties to deal specifically with these questions, namely libraries and the development of the media in general, and secondly, schools and learning and the related vocational training questions. I am not suggesting that we have lapsed into some kind of blind enthusiasm, for that is not the case. From the start I have always said that there is no reason to assume the world is coming to an end. On the other hand there is no reason to assume that the world will now become a paradise. We have to use these new instruments in areas where they are meaningful and useful; in areas where they are not, we can do nothing and in areas where they have bad results we have to do something about this. Which is to say that in this case too we are taking a very pragmatic approach.
As the rapporteur has just done, I want to draw your attention to the report by the Task Force on Educational Multimedia. You must not say that this is just another document. You know that the task forces which Mrs Cresson and I set up are an attempt to make research policy more transparent but also more effective, because it can consider and try to resolve certain practical problems. This task force has concerned itself specifically with all the questions raised in Mrs Morgan's report. I will not read this document out to you now. You can of course obtain it from the Commission. It is dated 1996 and is numbered SEC 96/1426. It describes everything we are doing at present, which is a great deal. Incidentally, it also says that we must simplify the call to tender forms and the procedures that have to be gone through before becoming eligible for assistance, as you said, and I hope we will manage to do that. However, it is sometimes difficult, for we cannot complain of any lack of interest.
I have just heard that we receive between 600 and 1000 applications for one programme. On the one hand that is very pleasing because it shows the broad interest that exists, but on the other hand it shows how difficult this task is. Let me just make two or three other comments on more general questions that have come up again.
I very much support what has been said about culture and creative work. It should not be assumed that creative work can be democratized. That is wrong. The access and instruments required can be democratized and made generally available. But to assume that will make us into a society of geniuses is wrong, because creative work will remain work, and presumably, if it is creative, if will remain the work of the few, of a minority. We should not deceive ourselves that there will be any wide interest in this culture.
But what the information society actually can do is to create easier access to what is perhaps at times rather hermetically sealed data. Here we should not reject new tools either. For instance, if there is a problem we should not have to rely only on the book as the traditional means of gaining access to information but also have other, smarter, processing tools for looking at problems. We know from our experience with schools that there are now many new opportunities for pupils who cannot come to terms with the relatively abstract system of the written word and do not find that way of thinking very easy but who think in a different way. We certainly have to be innovative here. So these opportunities should not be rejected from the outset but should be exploited. But nor should we succumb to the error of thinking we can now live in what might be called an entirely different cultural world.
The other prejudice is to say that is what is done on the basis of public law is of higher quality, while what is done under private law is merely dirty money-making. That too is nothing but prejudice. In any case, if you look at what is actually being done in the Member States to connect schools - and the informal Council in Amsterdam adopted a report by the Swedish minister which showed how this is done in Sweden and wants to use it to formulate guidelines for the Union as a whole - then you will see that much of it is financed by private initiative, at least in the initial stage. Of course this cannot be left to private initiative indefinitely, but at least the private sector has made a start. And here I also want to say in favour of the large public telephone companies that they are being very active here, that they are cooperating with the school book suppliers and are processing the information that in practice already exists in school books and disseminating it in this new way.
So quite a lot is already happening, with the help also of the private sector. People should not assume that things are always better if they are done by a public law institution. We need only look at some of the television broadcasts produced by public broadcasters to see that they do not always match up to the high cultural standards these organizations require of themselves. So here too I would ask you not to throw out the baby with the bathwater but to try to do what is necessary. Incidentally, we have one other difficulty that I must mention. In these areas, often it is not the Member States that are responsible but sub-organizations of the Member States - such as the Länder in Germany - which means we have a double hurdle to overcome, but I am quite hopeful here.
To my surprise, at the conferences we have held so far the Member States did not keep telling us to go away and mind our own business! On the contrary, they told us to work something out, to show us something! Show us what we can achieve with this! That can only be useful to us.
So once again my thanks to the rapporteur. I hope that when we produce our progress report we find we have a considerably higher number of schools on the network by the end of the year and achieve this very well.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Statement by the President
Ladies and gentlemen, I should like to inform you, at the request of the President of the European Parliament, that this morning, in the city of San Sebastian, the psychologist at the city's Martutene Prison was shot dead, presumably by an ETA terrorist. The killer was taken into custody.
Convinced that he was interpreting the feeling of the European Parliament, the President has sent a message of condolences to the victim's family and the Spanish Government, lending his support for it to continue to fight all acts of terrorism with determination.
Genetically modified micro-organisms
The next item is the report (A4-0070/97) by Mr Trakatellis, on behalf of the Committee on the Environment, Public health and Consumer Protection, on the proposal for a Council Directive 90/219/EEC on the contained use of genetically modified micro-organisms (COM(95)0640 - C4-0271/96-95/0340(SYN)).
Mr President, one of the most important fields in biotechnology concerns the applications of genetically modified micro-organisms produced in laboratories by altering their genetic material. Those organisms are among the most important tools of biotechnology, which by means of genetic modification, can cause a micro-organism to produce a useful substance, such as human insulin.
Those applications have an important influence on issues relating to health and disease, nutrition, environmental protection, agriculture and other important sectors of human life and activity, and consequently investigation of the potentials of genetically modified micro-organisms must go ahead, because it is a field full of promise. However, we do not exactly know the nature and dimensions of the risks involved for man and his environment from genetically modified organisms, and it is precisely for that reason that work with such organisms must take place in areas appropriately designed to cope with every kind of risk.
Now that Directive 90/219 has been implemented for seven years, its positive and negative points have become clear. That Directive must now be amended to respond to present-day developments and needs.
I consider that the demand expressed by universities, pharmaceutical companies, industries and SMEs for a simple, clear and flexible framework is both reasonable and logical, so that they can go ahead with their work and investments without uncertainty and lack of clarity. At the same time, however, we must bear in mind the great importance attached by the various bodies and groups to the protection of health, the environment and biodiversity from dangers associated with genetically modified micro-organisms. Precisely for that reason, the proposal to amend the Directive should strive for the greatest possible administrative flexibility, not at the cost of safety, but to create a framework that is simple, clear and easy for users and the responsible authorities to implement.
A warning bell must be rung here: flexibility and clarity of the framework must not conflict with the rules of safety. The danger of an accident sometime in the future is all the greater because the field is continually expanding, and consequently, as we saw with the 'mad cow' crisis, with its disastrous effect upon the beef market, a simple accident is enough to give a bad name to the industry of biotechnological applications and lead it into crisis.
Improved information for citizens residing in close proximity to areas in which genetically modified micro-organisms are used, but also more general transparency and information of the public concerning the new knowledge and applications of biotechnology, is the best guarantee for the safety, investment and development of this technology in the European Union.
The main elements which in my opinion should be modified in the Directive proposed by the Commission are as follows:
First of all the definition of what a micro-organism is, is complete as given in the old directive. In contrast, the addition which the Commission proposes to make to that definition creates problems, and it is scientifically difficult to accept that animal or vegetable cells can be defined as micro-organisms.
The replacement of the word 'restrict' with the word 'prevent' is necessary, because whereas the first implies some exposure of man and the environment, even if restricted, the second excludes it. And that is consonant with the treatment of wastes proposed by the Commission.
Thirdly, the classification of work and its associated risk is a step in the right direction. However, we believe that it is certainly scientifically difficult to prove that all projects in category 2 are low-risk ones. This is because they involve micro-organisms such as staphylococci, streptococci, diphtheria colibacteria and tetanus clostridium, which are recognised as fairly dangerous towards human health.
Furthermore, category 3 projects are characterized by the Commission as medium-risk. That is an inconsistency, granted that Directive 90/679 already characterizes them as high-risk. For example, the AIDS virus cannot possibly be considered medium-risk. It is of course high-risk.
The main problem with the Commission's proposal is precise assessment of the risk. That point is very unclear. We have tabled amendments which define in a much better way how that risk is to be assessed. The assessment will of course be based on estimating the risk to human life, to the environment, and finally, the combination of those two risks together.
It is important to allow the possibility of adapting the directive. However, we consider that certain essential elements should not be capable of change by commitological procedures and we consider it unacceptable for such elements to be present in the directive's annexes.
As we know, yesterday the Legal Committee discussed the extent to which the present directive should be based on 130 S, when we would have a cooperation procedure, as opposed to 100 A, when a co-decision procedure would be required.
I should like to stress two things:
First, this directive is directly related to the practical application of methods for the production of biotechnological products, hormones, vaccines, drugs and foods, and it is clear that the cost of research for the development of those products in the context of the directive, will be passed on in the price of the end products. This is precisely where harmonization of the rules is needed in the context of the internal market.
But even where doubts exist about the extent to which measures are available for the internal market and automatically under 100 A, I would like to remind you, as a second important factor, of the decision we took recently in this Parliament on health protection issues. Parliament's decision on 19th February was clear, in that where health issues are concerned it wanted the co-decision procedure. What I would like to ask the Commission is why there were two texts from different Commission Services during the preparation stage, and finally, which of the amendments will the Commission accept?
Mr President, I am speaking on behalf of my colleague Alain Pompidou, draftsman of the opinion of the Committee on Research.
Today we are discussing the contained use of genetically modified micro-organisms. The objective is the dangerfree exploitation of the micro-organisms produced by this technology, which appeared in the 1970s. This is not a new procedure but a procedure that is now well-known, correctly handled and in relation to which we must distinguish between objective and potential risks. If a genetically modified construction, or the act of obtaining it, presents a risk, that risk can manifest itself in different ways depending on the characteristics of the operation.
The experience gained over the last 15 years has led to a review of Directive 90/219, with a view to adapting the administrative provisions to the real risks of the operations and take more account of international technical recommendations on bio-safety, namely the protection of human health and the environment.
In relation to risk management, we must ensure that there is close correspondence between the level of risk defined by more accurate evaluation and the complexity of the administrative procedures. Thus to each level of risk there correspond conditions of containment and experimental practices that depend on both the type of organism and the mode of use.
That is the purpose of the amendments for which our group will vote.
Mr President, on behalf of the Socialist Group I would like to welcome this report and thank the rapporteur for the immense amount of work he has done. The proposal, as we know, sets out measures to protect human health and the environment from the risks associated with activities working with genetically modified organisms in contained conditions. That means basic research in laboratories and institutions, but also industrial production: for example, brewing, vaccine production and some activities in the food industry. It will certainly become an important part of the regulatory regime for the biotechnology industry. We recognize that the present directive needs reform in the light of technical progress and experience gained in the last few years.
The Commission proposal is generally acceptable in principle but we feel we could go further in some areas by focusing particularly on those activities that pose the most significant risks: namely, activities using those organisms listed in Classes III and IV in the risk categories. In addition, we consider that all the technical annexes to this directive are important and should be subject to adaptation by a technical committee that operates in a way that respects the modus vivendi and which we would hope to see developed into a true partnership between the Commission, Parliament and the Council in the coming few years.
A further concern of the Socialist Group is the issue of risk assessment. This must be uniform across the Union. We need to detail this clearly in the annexes to ensure that we have a uniform level of risk assessment across the Union.
In addition, we also think that the containment and control measures, particularly in some aspects of the technical annexes, could be improved. These are detailed in some of the amendments that we will be supporting.
Finally, I would draw attention to the issue of civil liability. This is an essential safeguard. The Commission must accept the need for people carrying out activities in this area to accept legal responsibility for the consequences of any accidents. We need the Commission to explain clearly its position with regard to this subject, and how it will advance the issue of civil liability, not just in this sector, but in other sectors where human health and the environment could be threatened by inappropriate activity.
In conclusion, I would ask the Commission to accept Parliament's amendments and utilize them to improve the text; to ensure that progress in this area takes place in the atmosphere of public trust and confidence which is necessary if the industry is to prosper.
Mr President, ladies and gentlemen, with the proposal it submitted on 6 December 1995 to amend the implementing directive the EU Commission is taking account of more than twenty years of worldwide experience in the use of genetic engineering. In line with current international scientific knowledge it has introduced new and clearer distinctions, providing for four classes of risk instead of the former two, as is already the case in many European countries. The proposal also abolishes the distinction between research and trade, which was not very useful in practice. The proposed changes therefore bring greater simplicity and avoid any unnecessary red tape, since they make the administrative procedure as tight as is possible without sacrificing safety and the industry supports them almost without reservation.
This kind of safe cutting down on red tape is most important to the position of Europe in biotechnology. To delay these changes would give European research and industry disadvantages in competition, in relation particularly to the USA and Japan, for no practical reason.
I welcome the Commission proposal and the opinion of the Committee on Research and I thank Mr Pompidou. He managed to improve on the innovations in the Commission proposal with a few very good amendments, without affecting or even putting at risk the simplification and clarification that have been achieved. Moreover, Mr Pompidou has successful demonstrated the great importance of this directive for European research establishments and managed to induce the Committee on the Environment to accept many of the proposals.
I think the amendment calling for liability insurance in relation to environmental damage would be difficult to carry through in practice. Moreover, the Commission is in any case intending to draft a white paper on environmental liability, which it will be presenting shortly. It is doubtful whether there is any point, given this situation, to anticipate the Commission proposal and run the risk of the various rules conflicting with each other.
Mr President, I will concentrate on three points. The first is the procedure for the proposal. The second is the reason for amending the Directive, and the third is the content itself. With regard to the procedure, I will not dwell on the particular legal arrangement by which the Directive should be covered. Opinions may differ as to what is most appropriate. But I would stress that it is highly unsatisfactory to have a proposal for debate here in plenary on which a compromise proposal has already been put forward by the Presidency in the Council dealing with points on which there is wide disagreement. It may be claimed that it is because Parliament has been too long in discussing the matter but, whatever the case may be, it is not a satisfactory situation. It also seems to show that the Commission and the Council are all too well aware that Parliament's only real scope for action is to say 'yes' or 'no' to the proposal as such, while the Council and the Commission in reality can cock a snook at the amendments we put forward.
As regards the reasons for amending the Directive, the Commission maintains that there may be grounds, in an area in full spate of development, to look again at a directive which has its origins in the 1980s, although it was not adopted until 1990. The problem is that the Commission nowhere mentions the scientific results and experience in the light of which the Directive is said to require amendment. We are thus expected more or less to take the Commission's word for it and adopt the proposal without actually knowing who the Commission has consulted on this matter, who its advisers were and so forth. As I have said, there may be grounds for amending the Directive, but the need for an amendment should be documented.
On the content itself, the key issue for us is that the level of protection must not be lowered. This leads me on to point out that, on the amendments regarding classification, the crucial shortcoming of the proposal is that there are no guidelines on how classification should be approached, hence individuals are allowed considerable latitude to classify as they see fit. This means that we will be supporting a number of amendments in order to make the proposal more acceptable.
Mr President, our Group is in agreement with the excellent work done by Mr Trakatellis and with the additional material by the Committee on Research, Technological Development and Energy under the guidance of Mr Pompidou.
Nevertheless in view of the well-founded state of public alarm, above all as regards genetic engineering, we have tabled two separate amendments pointing out the possible risks and thus preempting the consequences. To be specific, we think that in the annexes, both in the assessment and classification and in the procedure for urgency, details should be given as to which biological chains, living species, could be affected and how to deal with the risk - because now it is possible to give that information.
Mr President, although the laboratory directive was not adopted until 1990 and has not yet been transposed in many Member States, the Commission has already made a proposal providing for massive deregulation and a drop in environmental and safety standards.
Let me refer to two points. We need liability for the environment and for human beings, and here I would quite openly ask the Commissioner why the scientists themselves should not be held more responsible? If the situation is as the industry and science promise us, namely that biotechnology is safe, why are they so vehemently against liability?
Secondly, authorization once a specified period of time has elapsed. I think it is totally irresponsible for authorization to be given on expiry of a certain period of time and for that period to be reduced from 60 to 45 days! Surely it is absurd that I have to wait longer for authorization to park my bicycle in a certain place than for the authorization of a research laboratory working with pathogenic, genetically manipulated organisms. We do not need lower environmental and safety standards; what we need is more environmental standards, more safety and above all more transparency!
Mr President, ladies and gentlemen, since 1990 the European Union has had the strictest legislation on biotechnology anywhere in the world. Some Member States have been even more stringent when transposing these European rules into their own legislation. In my view this caution was justified. But meanwhile we have gained worldwide experience in the use of biotechnology. The stringent rules in Europe are increasingly proving to be an obstacle to Europe's position in terms of research and applying the research findings. Let me give a clear example: a European industrial undertaking, a chemical firm, has 26 research and development establishments, of which 6 are in the European Union, 20 in North and South America, South Africa and the Far East. Genetic engineering is one of the most important key technologies for the next century and has broad applications in medicine, pharmaceutics, agriculture, food production and the environment. Genetic engineering and its innovations will have a decisive effect on every country's economic development in the decades to come.
The 1990 directive on the contained use of genetically modified micro-organisms was based on the scientific knowledge of the 1980s. Our group fully supports the Commission's aims in the proposed amended directive of reducing unnecessary bureaucracy - and I mean unnecessary - while at the same time ensuring the necessary precautions and safety measures. That includes adapting the system of classification to existing international practice and revising the technical annexes, which are no longer up to date. Instead of two there will now be four classes of risk, which will make it much easier to assess the risks and take the necessary protective measures. My group considers it particularly important that the European Parliament will in future be involved fully in any major changes to the directive. If the risks can be controlled, as has been shown in the past 20 years, I think it is also our responsibility as Christians to look into the chances offered by genetic engineering and to use this technology in a responsible manner.
Mr President, ladies and gentlemen, technology strides on, new findings mean that laws have to be adapted. And that is a good thing. But presumably it will remain a secret on what experience the Commission is basing itself here. The development of this technology and the associated research has to go on for more than a mere five or six years before we can gain an overview of the possible results of the use of genetically modified micro-organisms. For that is how brief our experience is with the directive before us.
That is why I consider two amendments tabled by the Committee on the Environment, Public Health and Consumer Protection most important. Once concerns information to the public. In the name of democracy and transparency, the safety measures must be made known. In this area, public information is the real guarantee of safety. So it is not enough for the public only to have access to information on emergency plans. The information must actively be provided to the public. That is one demand.
The second amendment is based on our recent experience with the Commission; I am thinking, for instance, of the authorization of genetically modified maize. This experience shows that we have to set very tight limits to the area where the Commission can make major changes and take major decisions by itself. That is why it is very important to set very narrow limits to comitology. That is the second major amendment we tabled.
Nevertheless I have serious doubts whether the necessary safety will actually be guaranteed even if all the amendments are accepted. The future will tell, and I hope the story will not be a sad one.
Thank you Mr President. I very much hope that when the Commissioner replies she is able to give us quite a detailed position from the Commission on the various amendments put down. I would like to ask her to circulate, before the vote tomorrow, a list of those amendments that the Commission is likely to accept and those amendments which it finds difficult to accept. This has been done in the past and it would be of enormous help to us.
It is clear from the debate on cloning which we have already had this week that the usefulness of scientific endeavour in the genetics field has come under very close scrutiny - and I think rightly. It is also clear that after the BSE crisis we have found it necessary to focus attention on the potential risk to human health from a hitherto unsuspected, possibly microscopic source. In this context it is understandable that some colleagues are dubious about this proposal, which seeks to streamline approval procedures in a very sensitive field.
I am glad that the committee under Mr Trakatellis' guidance has felt that it could support the directive, with some amendments to tighten it up. However, I would like to draw Parliament's attention particularly to Amendment No 22 to this directive, which has been put down not by our rapporteur but by the Energy Committee, and to draw attention to its importance. I very much hope that the Commission is able to accept it.
There is a real danger for this Parliament and for the people who elect us that this will be one of our few moments of involvement with the draft directive, and indeed the final directive on the contained use of genetically modified organisms; that once this directive is adopted - as I think it will be - we will no longer be able to exercise any supervisory role. Amendment No 22 by the Energy Committee does make sure that the European Commission would submit to Parliament a regular report on what is happening as a consequence of this directive.
I recommend that amendment to the House and I very much hope that the Commission will be able to accept it.
Mr President, I must devote the first few seconds of my speech to a matter unrelated to the Trakatellis report, but bound up with collective ethics.
The President kindly announced to us a few moments ago the immediate response of the Presidency of Parliament to the latest ETA terrorist attack and I am deeply grateful, as a Spaniard, for the solidarity of the citizens of Europe; but the citizens of Europe, whom this Parliament represents, should know that this feeling of outrage at each ETA murder is difficult to reconcile, from the moral point of view, with the retention of the right of asylum within the European Union for citizens fleeing Spanish justice in connection with these terrorist activities. Thank you very much, nonetheless, for Parliament's swift response, Mr President.
To return to the subject of the Trakatellis report, I must say that, in spite of the large number of amendments it contains - which might suggest that it is a very controversial and polemic report - I nevertheless think, as some speakers have mentioned, that irrespective of the amendments - very partial ones -which have been adopted or which are to be put to the vote tomorrow, the whole Parliament is agreed that this proposal for a directive is timely and necessary and that the report is an excellent one - my congratulations to Mr Trakatellis - and that most of the Committee's amendments are aimed at combining prudence on the part of the public authorities, which we are, in laying down a legal framework with continuing to make use of the resources obtained as a result of genetic engineering.
Consequently, I think that everything has moved towards making the United Nations proposals on bio-diversity, which date from 1992, compatible with one another; in this respect, the upholding of the security and dignity of the human race is compatible with the industrial use and continuing research into this subject.
This directive has two objectives, firstly the safe use of genetically modified microorganisms and secondly to stimulate biotechnology research. The Commission's proposals need to be improved in two main areas: firstly in relation to damage liability, as has been said. Anyone working with genetically modified micro-organisms must be liable for any damage that may occur if they are released. Here I take a quite different view from Mrs Heinisch.
Secondly, there is the question of the legislative processes. Parliament must not be deprived of its right of codetermination in relation to any changes to the scope of this directive. That applies to Annexes I and II of the directive. For these are not, as might appear at first glance, technical rules but concern the core of the directive, namely safety.
It did not help us in trying to assess the Commission proposal that the Commission's general report on the application of the directive is still not available. Mrs Bjerregaard, you should see to it that it is made available.
In its reply to my written question the Commission announces that it will present its report at an unspecified date in the course of 1997. According to the directive it should have presented it last year. I hope that with its proposed speeding up of the authorization procedures, the Commission will in future also provide the required information to the public and the European Parliament more quickly and at least keep to the prescribed time-limits, i.e., penalize the Member States suitably for any delays in transposing the legislation. In view of its negligence in relation to BSE, I think it is all the more necessary to draw the Commission's attention to these renewed delays.
Mr President, I thank the rapporteur, Mr Trakatellis, and the rapporteur for an opinion of the Committee on Research, Technological Development and Energy, Mr Pompidou, for the thorough work that has gone into this report. As we all know and as has been stressed in the debate here today, the regulation of the GMO area is a difficult matter, and it is high on the political agenda. Directive No 90/219 is a horizontal directive, and it builds on the precautionary principle. It is intended to ensure that the development of the technology does not endanger human health and the environment. The Directive thus regulates the rules of play or the safety precautions that must be observed by laboratories conducting research and carrying out work on GMOs. This Directive covers a highly technical area, which is in a process of rapid development. It is a field which also has considerable implications both for employment in the EU and for industry. Experience with the Directive hitherto has shown some weaknesses. Let me name them; they are: unsatisfactory classification of GMMs, inadequate guidelines on risk assessment and containment measures, lack of flexibility as regards adaptation to technical development, lack of consistency between notification and administration requirements on the one hand and the risk inherent in the activities in question on the other hand, and excessive administration in connection with low-risk activities.
The Commission's proposal observes the precautionary principle, while at the same time setting out to solve the practical problems which have arisen in connection with the existing Directive. The most important changes are that the administrative procedures and notification requirements will be adjusted to the risk inherent in the activities involving genetically modified micro-organisms and - a point raised by several speakers - they will be classified into several risk groups. Procedures will be simplified, provided that does not lower the level of safety, and clear minimum requirements on containment and control will be introduced for each of the four risk classes; and it will in future be easier to adapt the Directive to technical development.
Of the 68 amendments tabled, the Commission can unreservedly accept Amendments Nos 2, 3, 9, 10, 16, 17, 19, 31, 41 and 42, 49 and 56. They all serve to clarify the principles in the Commission proposal. The Commission can in part accept Amendments Nos 4, 11, 27, 30, 35, 37, 38, 39, 43, 47, 48, 54 and 55, and it can in principle accept Amendments Nos 7, 8, 14, 15, 17, 21 and 22, to which Mrs Jackson in particular sought a reaction, 23, 24, 25, 64 and 68, which should however be formulated somewhat differently so that they do not create problems in new areas.
I would like to make just one observation regarding Amendment No 37, because I think that Mrs Gebhardt was indirectly referring to this proposal, namely the question of the legislative procedure for Annex I. The Commission can in part accept the requirement that the full legislative procedure be applied for Annex I. A full legislative procedure, as you know, offers the advantage, sought by several speakers, that both Parliament and the Council have an influence over amendments to the Annex. Following on from that, the Commission cannot accept 31 of the amendments, and I will comment briefly on some of them.
To begin with, there is Amendment No 1, which means altering the legal basis for the Commission proposal from Article 130s(1) to Article 100a. We cannot accept that. It is not because the Commission does not sympathize with Parliament's desire to be fully involved in the legislative process. We strongly support that. However, as I understand it, there is no legal authority under the present Treaty for selecting Article 100a in preference to Article 130s, unless the scope of the Directive is altered significantly, so that it has a direct bearing on the internal market. There is no doubt that the fact of choosing between one or the other of these two provisions amounts to discriminatory treatment of Parliament in a quite incomprehensible way. I myself hope that this matter will be put to rights by new Treaty amendments.
Let me also add that the proposed amendment of the legal basis would mean that the Member States would not be free, as at present, to introduce stricter requirements for containment and control than those laid down in the Directive. The present provisions mean that Member States can lay down stricter standards in their own legislation than those required under the Directive. If the legal basis is amended to 100a, it will mean full harmonization and the Member States will no longer have this freedom. As a result they may be obliged to weaken their containment and control measures in order to comply with this amendment, and that is of course not desirable.
Amendments Nos 18 and 20, calling for a separation between Class 3 and Class 4 activities as regards notification requirements, cannot be accepted. Such a separation would, in the Commission's opinion, complicate the practical application of the Directive and lead to confusion. The Commission does, however, realize that the intention of these amendments is to strengthen the administrative supervision of such high-risk activities. The Commission therefore proposes that both these aims be achieved by requiring express consent for subsequent uses in respect of both Class 3 and Class 4.
The Commission is not in a position to accept Amendments Nos 44, 45 and 46, which seek to limit the scope of the Directive in such a way that only laboratory work for research purposes is included. The reason is that the Commission wishes to regulate all activity involving laboratory work, irrespective of the final purpose of the work in question.
Then there are Amendments Nos 26, 36, 50, 57 and 58, which we also cannot accept, because they mean that information to which the public may have access, or aspects of activities on which the public may be consulted, would be limited to health and environmental protection and emergency plans. In the Commission's opinion, this is not desirable since it is important that the public should have confidence that gene technology is being satisfactorily regulated. In the Commission's view, it would be questionable to leave it up to the notifier to decide what should be covered by health and environmental protection and emergency plans. For the same reason, the Commission also cannot accept Amendments Nos 32 and 33. According to these, the information to be given to the authorities responsible and the Commission in the event of an accident would only include those aspects that relate to the possibility of serious damage. Again, an unfortunate limitation from the point of view of the public interest.
Concerning Amendments Nos 13 and 28, it is correct, as Mrs Heinisch said, that we are working on this matter in the form of a White Paper, and I can say that I entirely share the view of Mr Bowe and Mrs Breyer that it is particularly important to have the question of liability dealt with under EU auspices. While I do not wish to go into detail on all the rejections, let me just mention Amendment No 39, in respect of which the Commission can accept committee procedure IIb, which allows the Council to adopt arrangements other than those proposed by the Commission, instead of procedure IIIb as provided in the Commission proposal.
As regards the Commission's report on experience with the Directive, this requirement already arises in Article 18(3). The report will be sent to Parliament. Parliament's proposal that the decisions and minutes of the advisory committee be made available to the public cannot be accepted, since it is not in conformity with the new interinstitutional agreement between the Commission and the European Parliament on transparency and public information in connection with committee meetings. At the same time I stress - although it goes without saying - that the Commission will honour its commitments under this agreement in full.
The Commission can accept the principle underlying Amendment No 15 tabled by Mr Bowe, but does not think that the wording of the amendment is in conformity with the intention. Instead, the Commission would propose an amendment requiring that good microbiological practice be regularly assessed.
I will close by again emphasizing the value that the amendments which have been accepted in whole or in part add to the Commission proposal. An example of this is Amendment No 9 from the rapporteur, Mr Trakatellis, which strengthens the application of the precautionary principle. Under this amendment, if there is any doubt as to the risk class within which a given activity falls, the higher class would be assigned until sufficient documentation is available. As I have said, the amendments help to tighten up and clarify the Commission proposal. They will thus assist in bringing about more appropriate and effective outline legislation to achieve the high level of safety we all want to see for activities of the type covered by the Commission proposal.
Mr President, ladies and gentlemen, unfortunately I have to put another question. It is important both to Mr Bowe and to myself to know your position, Commissioner, on liability. You said very little on Amendments Nos 28 and 30. You said you agree with both me and Mr Bowe, but also with Mrs Heinisch. That is a major contradiction. We had asked you specifically whether you believe there should be more selfresponsibility in relation to this science? That would mean assuming liability. Anything else, Commissioner, would mean indirect subsidies. I would like your position on that too.
Last point: I cannot understand how you can say that transparency and access to information would infringe an interinstitutional agreement. We have the environmental information directive and you are bound to take account of it.
So I really would urgently ask you to answer these two questions. They are quite elementary and the credibility of biotechnology is at stake here.
Mr President, Madam Commissioner, you did not answer me why in your directive there is an inconsistency relating to the previous Directive 679, which concerns the protection of working people from biological factors. In that directive it is mentioned that category 3 is a high-risk category, while in this directive it is said that category 3 is a medium-risk category. That is a serious inconsistency and I would like to ask you: do you consider that working with genetically modified AIDS virus is a medium-risk occupation or a high-risk occupation? I therefore urge you to correct that inconsistency, because the Commission had two texts, one official and one unofficial which differs from it in important ways, and in this connection the unofficial text indeed agreed with the previous directive. I would also like to ask you: what do you intend to do about risk assessment? Will you accept our amendments which give completely clear indications about how risk is to be assessed?
Mr President, when I spoke earlier, using up a great deal of my speaking time, I made a brief attempt to answer the question on liability. I said then that I agreed with Mrs Heinisch that the Commission should now draft a White Paper on the subject, after we had first discussed some of the matters in a communication. That is because we regard it as a horizontal matter, which means that we cannot deal with the question of liability in the sole context of the proposal under discussion here. At the same time, I stated my agreement with the remarks of Mrs Breyer and Mr Bowe on the importance of the subject. I therefore hope that we can return to the matter in a broader context.
I do not think there are problems as regards transparency and public information in connection with the agreement in place. In my answer here to Parliament, I argued quite specifically in favour of public involvement, and I rejected some of the amendments because I think that they would diminish public involvement, and I referred in that connection to the agreement entered into with Parliament.
With regard to the question put by Mr Trakatellis, I will say that I concentrated in my answer on addressing the various amendments which have rightly retained Parliament's attention, and it is our impression that there is no material difference between the directive Mr Trakatellis refers to and that we are discussing here. The problem is that these directives use different classes, and that is what we have tried to resolve in the proposal in its present form and in our acceptance of the amendments I commented on during the debate.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Commission)
The next item on the agenda is questions to the Commission (B4-0019/97).
Question No 28 by Mary Banotti (H-0116/97)
Subject: Interim trade agreement with Israel
Is the Commission satisfied that Article 1 of the interim trade agreement with Israel is being both properly monitored and implemented?
Will Parliament receive a report from the EU special envoy to the Middle East, with particular reference to the special tasks assigned to him in the Dublin Declaration of December 1996?
The Israeli authorities are well aware of the importance the European Union attaches to the rule of law and to strict respect for the undertakings to which Israel has subscribed by her adherence to international conventions on human rights and the Barcelona Declaration of 1995. The monitoring of human rights and respect for democratic principles in countries linked to the EU by association agreements is carried out in accordance with the rules of CFSP. Under the present interim agreement respect of these principles is periodically monitored.
Once ratification of the recently concluded Euro-Mediterranean Association Agreement between the European Union and Israel is completed, the Union as a whole will be in an even better position to exercise a positive influence regarding all human-rights-related issues in the framework of the political dialogue with Israel established by the agreement. A specific human rights clause stipulates that respect for democratic principles and human rights constitutes an essential element of the association agreement.
The EU special envoy to the Middle East peace process reports regularly on his mission to the Council through the presidency and the Commission, with special regard to his mandate, as outlined in the decisions of the Ministers' meetings of 28 and 29 October 1996 and the Dublin Declaration of 14 December 1996. The Commission is fully associated with the special envoy's tasks. The special envoy has recently reported to Parliament on the occasion of the hearing at the Parliament's Committee on Foreign Affairs, Security and Defence Policy.
Since Sir Leon has galloped through the answer at enormous speed, I will have to ask him if he would give me a copy of his answer. I am also really concerned about the question of exports from Palestine and the difficulties many producers are still experiencing when trying to export their goods - and I understand fully the need for security and everything else - because of an excessive amount of rather exigent security checks at the border. I would also be interested if Sir Leon could tell us why it is considered necessary to register some of the Palestinian produce as being Israeli in order to facilitate its export to European markets.
I am sorry, Sir Leon; let me thank Mrs Banotti and ask you if you would care to reply.
I would of course be delighted to provide a copy of the answer. I am sorry if I spoke too quickly; I was anxious not to take up too much time.
On the specific points, they are not related to the matter of the monitoring of the interim agreement or to the report of the special envoys, so I am not in a position to give a specific answer to them. But I will certainly draw the attention of those in the Commission dealing with these matters to the points raised.
Question No 29 by David Wayne (H-0119/97)
Subject: European legislation
On average how many rules, regulations or directives applicable to the United
Kingdom are agreed each week?
The first point to be borne in mind is that Community regulations and directives apply throughout the Community and not just in the United Kingdom. On average nineteen regulations and two directives were adopted each week in 1996, most of them concerning the common agricultural policy. These figures are taken from Celex, the publicly accessible interinstitutional database. They do not, it should be specified, include regulations of what can be called transient status, that is, those which concern the day-to-day management of Community policies such as the common agricultural policy, instruments whose titles appear in ordinary non-bold type in the Official Journal and have a period of validity of between a few days and a few weeks.
In addition - and I think this is very important - it should be emphasized that almost exactly the same number of regulations and directives as are adopted each week also expire or are repealed each week. The global practical effect therefore is that the sum total of regulations and directives which are applicable in the Community remains more or less constant.
Many thanks to the Commissioner for his very illuminating response. Members will be aware that over recent weeks Sir James Goldsmith has been funding an extremely expensive poster campaign in the United Kingdom saying, amongst other things, that Brussels 'spouts' , to use his word, over 100 rules and regulations every week which the United Kingdom must obey. I think the Commissioner's response today shows how that poster campaign is not just misleading, it is actually totally untrue.
I would like to ask the Commissioner to give this House an undertaking in the very near future that the Commission will embark upon a campaign in the United Kingdom, spelling out, as he has done to this House today, exactly what the situation is.
Can I first of all say that the honourable gentleman has done a public service in giving me the opportunity to put the record straight and to correct misleading impressions that may have been given.
As to conducting a campaign, I am not sure that the Commission's resources extend as far as those of the honourable gentleman who has been referred to, but in general terms I certainly think it is important that we should put the facts out as clearly as possible, and this is one of the facts that will now be available to the Commission through its offices in London and other parts of the United Kingdom to make the true facts known. I myself, in a slightly different context, last week in London, launched the European Movement's campaign to present the facts on Europe generally, that is, an all-party and non-party campaign to present the facts; it is given support by the Commission financially too.
Thank you very much, Sir Leon, but may I put a question to you and earn my keep and prove worthy of my office as vice-president. I should like to be able to call upon you to speak, which would accord with the procedure we follow in this Parliament. I know that you like to reply right away out of courtesy to the Members, but I too should like to play my part and earn my keep.
Question No 30 by James Provan (H-0126/97)
Subject: World Trade Organization
The Uruguay Round Agreement of the GATT means that EU agricultural trade is operating within a global trading system and that future agricultural policy decisions must take account of this.
As we prepare ourselves for a new round of World Trade Organization talks it seems imperative that the EU should put itself in a strong negotiating position. What action is the Commission currently taking to bring this about?
It is undeniable that agricultural trade operates within the global trading system. It is the agreement on agriculture negotiated in the Uruguay Round which sets the ground rules for agricultural trade.
The question of future negotiations is taken up in the agreement on agriculture which foresees that, and I quote: ' Negotiations for continuing the process will be initiated one year before the end of the implementation period' . The Commission is aware of the need for an in-depth preparation of the negotiations, which are due to start at the end of the century. The Commission is ensuring that work is put in hand in a timely fashion so that we are placed in a strong negotiating position from the outset.
I thank the Commissioner for that very interesting and, I am sure, correct answer.
Many of us in this House, however, are concerned that whilst maybe certain DGs within the Commission are interested in trade negotiations, it appears that DG VI in particular - the agriculture directorate - is perhaps hanging back a little bit. The feeling is that we really have to take a major step to try to ensure that reform of the CAP is seen to be continuing, and that is not highly apparent at the present time.
It would be helpful if the Commission were to take an initiative fairly quickly to make the agriculturalists and the farmers in the European Community aware of the fact that these negotiations will be coming and that if we do not take the correct steps to reform the CAP before those negotiations we will be on the wrong foot and on the defensive.
I should just finish by saying that I hope the Commissioner understands this and that DG VI will therefore be fully involved in all the negotiations that he is going to be undertaking.
The agricultural community is well aware of our commitment to resume negotiations, as agreed in the Uruguay Round, and all parts of the Commission are also aware of this.
With regard to the question of the evolution of the CAP, there are, of course, a number of pressures pointing in the same direction: one is the prospect of new negotiations in the context of the WTO; another is the prospect of enlargement and a third is, of course, internal pressures of a budgetary kind, relating to the cost of agriculture. All of those are coming together and will mean that the common agricultural policy will have to evolve further.
But it is also fair to say to our trading partners that they cannot expect to get any further progress ahead of what has been agreed in the Uruguay Round, which is what some of them tried to do in the period before the Singapore ministerial meeting of the WTO.
What was agreed was that the process of analysis and information exchange should take place, but no more than that. So it is quite natural that, in defending ourselves from premature pressure from the outside world, we should take a properly cautious position. But I can assure you that will not prevent us doing what is necessary, being aware of the timescale and the cumulative factors that will bring to bear, and we shall make every effort to bring about a situation in which all parts of the Commission work together to handle this issue.
A strong bargaining position is for me the same as aggressively helping European farmers to obtain a reasonable share of an increasing world market. There is a concern within the EU about free competition in this market. I believe this concern to be exaggerated. It is in my opinion important to adjust EU price levels to those of the world market. A certain level of compensation may be required, but the profit would still be there. Do the members of the Commission share this view?
As, at the moment, we are simply working on the process of analysis of information exchange, it will not surprise the honourable Member to know that the Commission has not formulated its negotiating stance for the next round to begin in some years' time. It would be very unusual to do that at this early stage. But I understand the force of the honourable Member's point and I have no doubt that it will be a rich contribution to the evolving debate.
Since the author is not here, Question 31 falls.
Question No 32 by Wolfgang Kreissl-Dörfler, which has been taken over by Mr Schnellhardt (H-0170/97)
Subject: Support for environmental protection and the land rights of indigenous peoples under the EU-Canada action plan
According to a study by the Sierra Legal Defense Fund, even following the introduction of the most recent forestry law in the Canadian province of British Columbia (British Columbia Forest Practises Code), 92 % of the felling undertaken by the major timber companies is still carried out as clear felling, with the directives on watercourses also being disregarded in most cases. In addition in th great coastal rain forests which are the traditional territory of the Nuxalk Indians, large parts of their land are being released to timber companies for clear-felling under long-term lease licences.
What joint actions will the Commission take under the Canada-EU action plan to hal these clear felling practices and the destruction of the territory of indigenous peoples, thus also implementing the international obligations for sustainable development entered into both by the EU and the Canadian government (e.g. the Convention on Biological Diversity, Agenda 21)?
Chapter 3 of the EU-Canada joint action plan contains specific language concerning preservation of the environment in general and sustainable management of forestry in particular. In the action plan the EU and Canada, for instance, commit themselves to exchanging information and reports on forestry issues. The action plan furthermore provides that the EU and Canada will work together at the UN Commission on Sustainable Development and will continue to work on a successful conclusion of the Commission's work on the sustainable management of forests. There is thus a clear mandate in the action plan to continue and further develop cooperation and dialogue with regard to forestry and the environment.
The action plan is, however, not considered to be a legally binding agreement but rather a statement of intentions and political will to cooperate on a wide range of issues. The EU and Canada agree that a legally binding international regime for sustainable management of forests is necessary and we are working together to initiate negotiations on a global forest convention under the auspices of the United Nations.
An opportunity to raise forestry-related issues with Canada on a bilateral level already exists through the so-called ad hoc Working Group on Forestry, which is part of the EU-Canada annual high-level consultations on the environment. At the last meeting of the working group on 24 October last, the Canadian side mentioned that Canada is launching a new aboriginal forestry programme.
With regard to the question of indigenous people, the Commission and the European Union are deeply attached to promoting sustainable development practices which take due account of indigenous peoples' human rights, including land tenure and the preservation of traditional lifestyles. The European Union has raised these issues repeatedly in relevant contexts, such as the Convention on Biological Diversity, and, in line with the conclusions of the Rio Conference of 1992, it has always emphasized the link between the promotion of human rights and respect for the environment.
Thank you, Sir Leon. Mr Schnellhardt does not wish to speak, so we have come to the end of this block of questions. Whilst we are waiting for Mr Van den Broek to arrive, I suggest we break for a few moments.
(The sitting was suspended for a few moments)
Ladies and gentlemen, now that we have had a few moments of welcome relaxation - for which we gratefully than Mr Van den Broek - I suggest that we resume our sitting.
I have to inform you that Question No 33 by Mr Graziani on the situation in Albania will not be considered because, as you know, it is being discussed within the scope of this Parliamentary session.
Question No 34 by Leen van der Waal (H-0117/97)
Subject: Customs levy imposed by Ukraine on humanitarian aid
According to reports in the Dutch press, Ukraine abolished the tax-free import of goods constituting humanitarian aid on 1 January 1997. Aid is now subject to a customs levy of some 30 % which has to be paid by the recipient of the aid. Although the measure is designed to counter any misuse of the opportunity of importing goods free of tax, it is reported that the activities of bona fide aid organizations are also being adversely affected by the customs levy.
Can the Commission confirm these reports and indicate what steps might be taken in order to secure the free export by bona fide aid organizations of goods constituting humanitarian aid?
I should like to make the following points in reply to Mr van der Waal's question. The Ukrainian Parliament adopted a law on 17 December 1996 abolishing the exemption enjoyed by humanitarian aid from import duties, VAT and other taxes. The law came into force on 8 January this year, and was designed to eliminate abuse and fraud in the sending of aid consignments. The Commission contacted the Ukrainian authorities through its delegation in Kiev in an attempt to resolve this problem, and the European Union troika brought the issue up at its meeting with the Ukrainian Foreign Minister, Mr Udovenko, on 5 February in The Hague. The troika was given an assurance by the Ukrainian authorities that an amendment to the law would be brought before parliament to restore the tax-free status of humanitarian aid. On 20 February, the Ukrainian Parliament adopted a resolution giving the government the power, in the short term, to allow humanitarian aid to be imported tax-free, on condition that each part of the consignment is properly labelled. This provided a legal solution to the problem. However, donor organizations and their counterparts in the Ukraine are being advised to contact the Ukrainian authorities or their embassies before sending any aid. Organizations receiving funding from the Commission, such as through ECHO, and which encounter problems should contact the Commission delegation in Kiev. I hope that this answer has reassured Mr van der Waal.
Mr President, I should like to thank the Commissioner for his answer, and in particular for the trouble his office has taken over this matter.
It does indeed appear that there is legislation in the pipeline which will once again make the import of these goods tax-free, and I think we need to concentrate now on the period until this legislation comes into force. The Commissioner suggested that we should look to the embassies for as much help as possible, but I can foresee problems here, in that wherever the aid supplies arrive, permission will be needed to release and distribute them, and instructions will be needed from the authorities in Kiev if all this is to run smoothly. These are details which we cannot expect to resolve at the moment. Perhaps the Commissioner could tell us if the European Union ambassador could also be notified about aid consignments that are to be sent, and if he will promise that the Commission will constantly monitor the situation.
I think it would indeed be best for anyone sending aid to contact their counterparts who are to receive the goods, their own ambassador or the Commission delegation. I think I would be overstepping the mark if I said the Commission delegation would handle all the consignments sent to Kiev by the Member States, aid organizations and so on. So as I said, if the goods are financed by Community programmes such as our humanitarian organization ECHO, then of course our delegation can be approached. Otherwise I would strongly recommend contacting the appropriate national embassy. If there is not an embassy, then our delegation will always be pleased to help.
Commissioner, thank you very much for your answer, but I would like to put a practical question. There are still difficulties today, especially in countries bordering on others where there is genuine misery. Would it not perhaps be useful for the Commission to try to come to a general agreement at least with the states that have already applied for membership of the European Union, in other words with the 11 states that really do want relations with us? We need a general agreement that also covers the question of transit in the various states where there really is misery - Romania for instance - so that we can resolve this problem, for to act through embassies takes a very long time and is very bureaucratic. Muchas graçias, Señor Presidente!
I entirely agree with Mr von Habsburg that the countries which have applied to join the European Union are certainly not expected to cause any problems here, or else have already agreed not to obstruct goods in transit, to take the example he mentioned. But the country in question here is not an applicant country, it is Ukraine, and as you know we have a partnership agreement with Ukraine which specifically states that in areas such as goods in transit, the goods must not be discriminated against compared with goods of national origin. In this respect, I entirely agree with Mr von Habsburg that we must try to eliminate these kinds of obstacles, even with countries with which we have partnership agreements. However, I fear that this will have to be done on an ad hoc basis each time the occasion arises, because in this case, for example, the levy on humanitarian supplies and so on was reinstated quite unexpectedly, and we were forced to intervene at a political level to have the decision reversed. We shall have to make sure that the new rules are applied throughout the country, but I am confident from our contacts hitherto that there will be a considerable improvement in the situation.
Thank you, Mr Commissioner.
Question No 35 by Ursula Stenzel (H-0128/97)
Subject: Phare - Poland
Since its introduction in 1995, the Phare programme has been the most important financial instrument for the countries of Central and Eastern Europe. However, implementation of Phare is beset by major problems because the programme is very fragmented and its funds are poorly allocated.
What is the Commission doing to utilize Phare programme funds more efficiently in the important preparatory stage?
What specific measures are being introduced in favour of Poland with a view to using Phare programme funds to prepare that applicant country's administrative authorities for accession? Does the Commission plan to step up training for Polish officials to familiarize them with current EU law?
As you know, the Phare programme began in 1989, primarily as a programme of technical aid to assist the process of economic conversion and reform in the countries of Central and Eastern Europe. As part of the pre-accession strategy, Phare was identified in 1994 as the ideal financial instrument for helping the associated countries to adopt the 'acquis communautaire ' and to complete the market reforms and economic restructuring required in the medium term to make them eligible for membership.
In view of the political timetable for the enlargement negotiations, we are currently planning a fundamental reorganization of both how the aid is allocated and what it is allocated for, in other words of the entire implementation system. The aim is to help the applicant countries with the transposition, interpretation and enforcement of the 'acquis ' , and it will make Phare more effective and useful as the main financial instrument for helping the applicant countries to prepare for membership of the Union.
In 1995 and 1996, Poland was allocated a total of ECU 377 million, 82 % of which was divided between just six sectors: transfrontier cooperation, transport, agriculture, small and medium-sized businesses, regional development, and the well-known Tempus programme. The aid in these sectors was concentrated on promoting the integration process either in material terms or in the fields of legislation or education. Harmonizing legislation and institutional consolidation are important elements of these programmes and are sure to be continued in future. Together with the Polish Government, the Commission is examining the further concentration of Phare assistance to support the Polish Government's national integration strategy.
On the training of government officials, I can tell you the following: in 1992, Phare financed a public administration reform programme in Poland which played an important part in the development of the new law on government services and the central government reforms introduced in 1996. The European Institute for Public Administration is currently holding training courses for officials in Poland which are also being funded by Phare, and funding is also being provided for a Dutch organization to give veterinary inspectors important training in methods of quality control.
From 1997, funding is to be provided for further specific institutional consolidation and training for officials on the Union 'acquis ' , in line with the government's new priorities under its national integration strategy, which I mentioned earlier.
I have just one small supplementary in relation to the training of officials, which the Commissioner referred to. I hope that it would be possible, since officials of the Polish parliament and Polish ministries will have to deal with this Parliament and assist, in the course of time, Polish Members of this Parliament, that the training could also involve links with Parliament and, indeed, Members of Parliament.
In this context I was pleased to be invited along with others to speak last autumn to a group of officials from the Polish parliament who were visiting London under the auspices of one of the London universities. It seemed to me that the officials were very keen to know more about Parliament. Could we take account of that in what is being organized?
We would be more than happy to look into this matter. I would also point out that we are very much in favour of the Poland/European Parliament joint parliamentary committees which meet at certain times and which may well provide opportunities for exchanges of information between MEPs and members of the Polish Parliament. More generally, however, I agree with the honourable Member that in our democratization programmes, for example, and our programmes designed to strengthen democratic institutions in Poland, consideration must also be given, wherever the need arises, to providing information for members of parliament as well.
Thank you, Mr Van den Broek.
Question No 36 by Felipe Camisón Asensio (H-0129/97)
Subject: Partnership and cooperation agreements with the countries of Central Asia and Mongolia
What is the Commission's proposed time-frame for approval of the partnership and cooperation agreements with Central Asia and Mongolia?
Three partnership and cooperation agreements have been signed with Central Asian countries: Kazakhstan in January 1995, Kirgizstan in February 1995, and Uzbekistan in June 1996. For these agreements to be concluded and enter into force, they must be ratified by the national parliaments in the Member States and, of course, by the European Parliament. Hitherto, the agreements with Kazakhstan and Kirgizstan have been ratified by the parliaments of seven Member States. The European Parliament has ratified the agreement with Kirgizstan, but the agreement with Kazakhstan is still pending. The process for approving the partnership and cooperation agreement with Uzbekistan began only recently and it has therefore not yet been ratified by anyone.
The Commission has also been instructed by the Council to negotiate a similar agreement with Turkmenistan, but so far there are no plans to negotiate such an agreement with Tadjikistan, where there is still a situation of armed conflict.
Finally, it is also not planned to enter into negotiations with Mongolia in the foreseeable future, since relations between the European Community and Mongolia are already covered by a trade and cooperation agreement which came into force on 1 March 1993.
I thank the Commissioner for the information he has this afternoon given to this House. In any case it is very clear that there is still a long way to go and the pace is slow. In fact, as the Commissioner has told us, the cooperation agreement with Uzbekistan signed in June 1996 has been ratified by Uzbekistan only. I should like to ask whether Finland has ratified recently. In the case of Kazakhstan it was in fact seven. Kazakhstan itself has serious problems with the democratic deficit and has not ratified either. The case is similar for Kirghizstan.
It appears that this Parliament, which has still not ratified any of the three agreements mentioned, is proposing to ratify the Kazakhstan agreement after tomorrow. In any event, as regards the three which the Commissioner mentioned, Mongolia, Turkmenistan and Tadzikistan, the process should be speeded up as far as possible since the main objective is to step up political dialogue with these countries.
I entirely agree with what the honourable Member said regarding the need to speed up the procedures for approving agreements which have been concluded, or are about to be concluded. I had the pleasure of accompanying the Dutch presidency and President Santer to the Moscow summit ten days ago, and if I tell you that the partnership agreement with Russia was concluded two years ago, as was the agreement with Ukraine, and we are still struggling to have them both ratified, you will have some idea of the effort required to persuade all 15 Member States to conclude the ratification process in good time. In this particular case, there has been an additional legal complication caused by the accession of Finland, Sweden and Austria, which now also have to go through the ratification procedures. But you may be sure that the Commission is doing everything it can to speed things up, since there are no actual political obstacles in any of the cases to which you referred.
Can the Commissioner comment on the current human rights situation in Uzbekistan, and does he think the situation there is suitable enough for the EU to proceed with the ratification of a partnership and cooperation agreement with that country? I would be interested to hear his views.
The reason why the Commission recommended that the Council should give it a mandate to negotiate a partnership agreement with Uzbekistan was because of the country's importance in the Central Asian region, and not because the democratic and human rights situation there is ideal. What persuaded us to approach the Council, and what persuaded the Council to agree to our request, was the fact that we were convinced that the government of Uzbekistan was entirely open to discussions on its human rights record, and indeed talks are still continuing. So while I would agree with Mr Truscott that the situation leaves something to be desired, it is also true that Uzbekistan is open to dialogue, and continuing to work on the partnership agreement could be an incentive for it to improve the quality of its democracy and its record on human rights.
Thank you, Mr Van den Broek.
Ladies and gentlemen, with Question No 36 we have used up the 20 minutes allocated for this block, so I must therfore first thank the Commissioner for the time he has given us, then tell you that Questions 37 to 44 will be answered in writing. So, ladies and gentlemen, we can move on to the next block which comes under the jurisdiction of Madam Commissioner Bjerregaard.
Question No 45 by Ivar Virgin (H-0077/97)
Subject: The creation of wetlands
Wetlands are able to trap nutritive salts and can protect our seas against eutrophication which poses a threat to the reproduction of animal species. This is a big problem in the Baltic Sea.
The current EU programme for environmental improvements in agriculture, Programme 2078, includes incentives for the creation of wetlands, though only in the case of the area set aside for this purpose. Support for the investment required to create wetlands capable of trapping nitrogen would benefit the environment, especially with regard to eutrophication. Does the Commission intend to change the rules so as to make this type of support possible?
Mr President, under Regulation No 2078 of 1992 the Member States must introduce programmes for environmentally compatible agriculture, but the detailed formulation of the programmes is in the main left to the Member States. There is nothing to prevent a Member State from using Regulation No 2078 to create wetlands at any suitable location on the territory of the State. It is not obliged to limit such measures to specially designated areas. Within specified ceilings, the Community can contribute to the financing of such projects.
Commissioner Bjerregaard has brought us good news. The matter has been debated in Sweden and it was then maintained that investment in this area was to apply only to acreage used as wetlands. I would find it very gratifying if this could be extended to include investments made to establish wetlands, e.g. excavation and construction work. It is clear that since Finland and Sweden became members of the EU, environmental issues in the Baltic Sea have once again come to the fore with nutritive salt being a serious environmental problem. The farming industry would therefore do well to recognise that this method may be used for making environmentally friendly investments.
I will merely confirm the conclusion Mr Virgin drew from my answer. Clearly, there are various economic possibilities for supporting these areas and various forms of co-financing which fall within the powers of the Commissioner for Agriculture. As there are a good many questions to answer, I will refrain from going into detail on the matter, but there are a number of facilities that can certainly be used.
Thank you, Mrs Bjerregaard.
Question No 46 by Tom Spencer (H-0114/97)
Subject: Endocrine-disrupting chemicals
Is the Commission aware of increasing scientific evidence which points to human and wildlife reproduction and hormonal balance being affected by a cocktail of chemicals passed through the food chain, through industrial emissions and products, and present in consumer food packaging?
These hormone-mimicking substances, known as endocrine disruptors, have been shown to have direct effects on animal reproductive systems and have been linked to declining human sperm counts, increased evidence of reproductive cancer, such as breast cancer and behavioural problems and neurological deficits.
Given that existing EU legislation on toxicity tests and release of harmful substances does not cover the effects of endocrine disruptors at present, what action does the Commission intend to take to safeguard future generations?
The Commission is well aware of the question of endocrine disruptors which affect various parts of the general hormone system, including reproductive systems, on which possible effects are mentioned in the question. There is now no doubt that these effects exist, but there is doubt as to what could be called the mechanism of action. There is also doubt as to the causal relationships, and test methods are lacking. Irrespective of this uncertainty, there are some rules in the field. We have classified as toxic to the reproductive system a number of substances which probably have effects on human health due to endocrine disruption. Substances such as PCB and DDT, which have often been mentioned as endocrine disruptors, have of course long been banned for other reasons. It is true that Community legislation on test programmes for industrial chemicals does not cover toxicity to human reproduction or effects on wildlife. That is a deficiency, because there is a need for test protocols to establish which of the hundreds of thousands of substances on the market can cause the endocrine-disruptive effects described.
In the Framework Programme For Research, and the arrangements under it for bilateral cooperation with the USA, the Commission has given top priority to the development of screening methods to identify potential endocrine disruptors and to new methods of assessing new side-effects, which are not covered by current legislation, as well as epidemiological studies to determine the extent of the problem. Thus, while it recognizes that there are certain effects on humans and the environment which may be due to disruption of the endocrine system by industrial chemicals, the Commission will seek to clarify how great the problem is, develop these screening methods and establish the causal relationships with a view to selectively regulating specific substances or groups of substances within the framework of a comprehensive programme.
I thank the Commissioner for that thoughtful answer. I suggest that this is a clear case of when we should observe the precautionary principle that if even 50 % of the threats implied by our current state of scientific knowledge prove to be real, then we are facing a very serious and very complicated challenge indeed.
I ask the Commissioner to confirm that we might expect from the Commission some specific work in the research programmes of the European Union (things which both the Commission and the European Environment Agency do directly), using her considerable influence to encourage both industrial and theoretical research in this area; and secondly, that she might consider, with her colleagues in the Commission, a review of how this threat impacts not just on the Environment Directorate but across a broad sweep of Commission proposals and activities.
I entirely agree that these matters must remain subject to the precautionary principle, and I also agree that that principle must be applied extensively in the research programme. I mentioned in my answer that we had already ensured that it would be applied, and I also consider it important that we continue to build on that. I think it may be appropriate to look at the matter in a broader context and, in the light of the brief debate we have had here, we will consider how we can tackle it on a somewhat broader basis than dealing with it solely as an environmental issue.
Apart from the matter of endocrine-disruptors raised by Mr Spencer, the Commissioner will be aware that there are others areas where EU legislation does not cover the ingestion of harmful substances through both the food chain and the water supply. Will the Commissioner also consider looking into EU standards to encompass the recent outbreak of crypto-spirillum bacteria in the UK? I have submitted a more detailed question on this matter but would be interested in hearing the Commissioner's initial thoughts on the issue.
I cannot promise to answer all supplementary questions on substances we need to look at more closely in connection with the question put by Mr Spencer. We have already got to grips with some of these problems in the context of the Drinking Water Directive, of which the questioner is no doubt also aware. I understand from Directorate-General XI that we have not concerned ourselves specifically with the problems raised by the questioner, but we will look at them in the context indicated.
Would the Commissioner agree that things seem to have been moving very slowly on endocrine disruptors, and could she give any dates by which she hopes there might be some results from the research? Could she tell us whether she is planning research simply on substances in isolation, or whether any work at all is going to be done on the cocktail effect, which many people feel is particularly dangerous in this field and about which very little is known?
When we discuss these problems relating partly to human health and partly to the environment, we very often get into a situation in which we quickly need scientific results other than those immediately available to us. It very often happens that the results we get are such that we rightly become concerned over a development and feel the need to act. On the other hand, we cannot do that without ensuring that it is thoroughly investigated. We cannot act on suspicion. Hence, as I said in answer to Mr Spencer earlier, we are endeavouring to move things forward on the research front and to secure some of those results. Clearly, we are also endeavouring to prioritize these subjects which are giving rise to concern among the population. I am sorry that I cannot give a more precise answer at the present time, but I am not in a position to do so. I am only aware that we have got things moving on the research front. How far we are forward and when I shall be able to present any results, I am not able to say in the context of Question Time today. But it provides an excellent opportunity to seek some clarification of the matter, and I will make sure that that is done.
Thank you, Mrs Bjerragaard.
Question No 47 by Konrad Schwaiger (H-0124/97)
Subject: Decimation of fish stocks by cormorants in the Rhine and other EU inland waterways
Is the Commission aware that the destruction of fish stocks by cormorants in and along the Rhine has become a European problem?
Is it aware that in late 1996 thousands of fishermen from France, Germany and Switzerland held a mass demonstration in Strasbourg to draw attention to the cormorant menace?
Does the Commission regard the Land government of Baden-Würtemberg's 'Cormorant Decree' of 16 December 1996 as an appropriate and adequate measure for decimating cormorant populations in internal waterways in which they were not indigenous?
Would it not be desirable to consider other measures to bring a permanent cross-border reduction in cormorant numbers?
Is the Commission contemplating, if they continue to proliferate, removing cormorants - at least temporarily - from Annex 1 of the bird protection Directive?
It is not the first time I have had the occasion to answer such a question. We are aware of the rising number of cormorants in certain regions of the EU, which are widely regarded by anglers and fishing interests as having a negative effect on fish stocks. The situation was described in a recent study from 1996, entitled Cormorants, Phalacrocorax carbo, a first step towards a European management plan . This report does not contain any particular indications or complaints of observed damage to leisure or commercial fisheries on the Rhine, but I am aware that the subject often crops up in public discussions. On the other hand, the report does point out that the species has attained positive conservation status. In order to take account of this fact and the many and varied viewpoints and concerns manifested on this subject, the Commission will present a proposal to the committee concerned to remove the sub-species from Annex 1 to Council Directive 79/409 on the Conservation of Wild Birds. The Commission will also urge Member States to cooperate on controlling populations of this sub-species. In fact, the Member States can control the populations of species locally under the terms of Article 9 of the Bird Directive, if they wish to take action at places where cormorants constitute a problem. As regards the Cormorant Decree of Land Baden-Württemberg of 16 December 1996, the Commission has not yet received notification of any such a measure.
Mr President, Commissioner, are you aware that the Committee of the Regions' working group on agriculture has also drawn attention to this problem and that the ministers of agriculture of various regions are now also addressing the Commission on this question? The first cormorants appeared here, in this area on the central Upper Rhine, in 1973. In the late 1970s there were 10 pairs. Now there are 20 000. Are any further studies needed here given that fishermen and anglers are already on the streets to draw attention to their problems? Should we not take joint action here and consider culling the stock to a reasonable level? Your answer seems rather hesitant to me.
I do not think my answer was particularly hesitant. I pointed out that a proposal would be presented to the committee concerned to remove the sub-species Phalacrocorax carbo sinensis from the Directive. I also stated in my answer that we would be urging Member States to cooperate on controlling populations of this sub-species. So I think my answer gave a sufficient indication that we are looking at the problem and are putting the matter before the committees and authorities which will have to deal with it.
Emphasizing my support for the wild bird directive, it is important to say that angling is the biggest participation sport in Britain and, I assume, in Europe, and it is important to show that we listen to the points made to us by anglers.
It is not just a problem on the Rhine, it is a problem in the UK too, where, for example, the Billericay and District Angling Society in my constituency, which has over 3, 400 members, has seen the fish depleted in the 22 different waters which they use for angling. It is a voluntary association but they had to spend £1, 700 last year to restock with fish waters that have been depleted.
I do not want to see the culling of wild birds but I would like to see every alternative explored.
I particularly ask the Commissioner two things: firstly, will you accept that there is a European dimension to this? It is the depletion of fishstocks in our coastal waters and the failure of the common fisheries policy which is driving the cormorants inland. Secondly, will you comment on the position of the British Government where the Ministry of Agriculture and Fisheries has said it will take three to five years before it reports on this? If they can act under Article 9, as she said, will she not talk to them so that they can act more quickly?
I have to say that I am not aware of the reaction pattern of the British Government on this matter, but I stress again that what I have said here today is that we will use the Directive on the Conservation of Wild Birds to ask the committee concerned whether this sub-species, Phalacrocorax carbo sinensis by name, not a particularly easy one to say, can be removed from Annex 1, so that we can solve this problem which has been raised in various quarters.
If I understood the Commissioner correctly, she intends to remove cormorants from Annex I of an earlier directive. I find this most regrettable, because the link between cormorants and fish stocks has never been clearly proved. The main threat to fish stocks is actually overfishing, so we would be changing Annex I of the earlier directive for the wrong reason. I would hope that the Commission will change its mind on this, but Parliament will naturally have an opportunity to give its opinion on the proposal once it receives it in writing. But at this stage, I do not agree at all with what the Commissioner intends to do.
I was of course not proposing that Annex 1 should be removed from the Bird Directive. I was referring to a single species of cormorant and, on the basis of the information available to me and the DirectorateGeneral, I will present to the committee responsible the proposal I have indicated.
Thank you, Mrs Bjerregaard.
Since Questions No 48 and No 49 deal with similar subjects, they will be answered jointly.
Question No 48 by Carmen Díez de Rivera Icaza (H-0125/97)
Subject: Consultation of NGOs for Berne Convention
Can the Commission explain why the EU and the Member States were unable to reach a common position at last December's meeting of the Standing Committee of the Berne Convention for Conservation of Wildlife and Natural Habitats? Question No 49 by Ulla Sandbæk (H-0139/97)
Subject: Consultation arrangements and Berne Convention
Can the Commission provide information on the form of consultation arrangements between the Commission and Member States with non-governmental organizations prior to and during the standing committee meetings of the Berne Convention for each of the last five years?
Mr President, I have to say that I do not think I have a really satisfactory answer to give to these two questions. I will say to Mrs de Rivera that, at the 16th meeting of the Standing Committee, a common position was presented on progress achieved on the setting up of a marine nature park in Greece. A number of matters falling within the sole powers of the Community, such as fisheries, could not be dealt with, however, because the Commission had not yet received the mandate it had asked for from the Council.
Mr President, there is no doubt that the response, as the Commissioner said, is not at all satisfactory. Therefore, if she says it is not satisfactory, I must ask her whether she does not fear that there will be no common position by December 1997, which could affect the protection of species in the first place; if we are going to manage to arrive at a joint position by December 1997 what changes will have to be made? Will the Commission be better organized in order to reach agreement? And thirdly, are talks due to be held beforehand with non-government organizations, as is usually the case?
As I said, I did not think it was a particularly satisfactory answer to give. Of course it is not unusual that we are not able to discuss a matter because there is no common position. Prompted by this question therefore, and against the background of the representations I have received from the NGOs which have a special interest in this area, I intend to ensure that we do not end up in such a situation again. We must do what we can to move things forward in the Council - there is a recommendation from the Commission on the matter - so that we can get to play a more active role. So at least I can promise that, prompted by the questions raised in Parliament today, we will do what we can to avoid getting into such an unfortunate situation again.
I could understand you answering both our questions together, but it should not be so difficult to give me a separate answer to my question on what consultation arrangements there have been over the past five years between the Commission and the Member States. It must be quite easy to answer. I am not just interested to know whether the Commission will in future come prepared with a common position since, without it, we block fifteen votes, i.e. everything that is to be adopted by qualified majority in conjunction with the Berne Convention cannot be adopted when the Commission blocks fifteen votes, votes that cannot be used. That is in itself extremely unsatisfactory. But, after we got a habitat directive, the way things went was that the Commission met with the fifteen Member States at the preparatory meetings of the Berne Convention Standing Committee, where a common position was established. Does the Commissioner think it appropriate that the Commission should determine the common position of the fifteen Member States at a time when the NGOs were not yet in the picture and there was no possibility of taking into account the views of the NGOs, since the NGOs cannot be present at this preparatory meeting? I hope that it is clear what I wanted to ask about, now that time is so short.
No, I was not trying to get out of giving Mrs Sandbæk an answer to the question she had asked. I merely pointed out that there was a connection between the two questions and, in essence, I do not think the answer I gave to Mrs Sandbæk was all that much better than the one I gave to Mrs Rivera. As regards the formal consultations, there is no requirement that such formal consultations should take place in this area. So I cannot of course say that there have been so and so many consultations, because there was no obligation to hold such formal consultations. It is not so long ago that we had a discussion on financial support to the NGOs, in which we had the occasion to discuss the role of NGOs in the environmental field and in which I clearly stated my view that we should try to involve the NGOs actively in the work. That also applies in this area, and I think there is much to show that we are pressing for an improvement here. We must make sure that we make progress on that.
Thank you, Mrs Bjerregard. Ladies and gentlemen, with that question we have used up the 20 minutes allocated for this block and so I hope you will allow me to thank Mrs Bjerregaard for being here and for her replies and to inform you that Questions No 49 to 56 will be answered in writing.
Question No 57 by David Martin (H-0138/97)
Subject: Commission policy towards disabled people
In the Helios II document 'Towards Equal Opportunities for Disabled People' the Commission produced guidelines for dealing with good practices towards disabled people. Does the Commission adhere to those guidelines in its own personnel policy?
Mr President, the Commission's recruitment and staff policy is based on the principle of equality. Under this principle all suitable candidates are treated equally and all members of the Commission's staff have the same possibilities for career development.
The Commission looks favourably on all measures which promote the integration of disabled people into the Commission's working environment. The Commission has issued guidelines for the recruitment of disabled people. Its aim is that these guidelines should come into use in all the EU bodies.
The guidelines relate to all areas of working life: recruitment, education, career development and the working environment. In this they also comply with the principles which the Helios programme stresses. An official will be appointed to follow up the implementation of the guidelines. The Commission's new buildings will have to comply with the national legislation on access to public buildings for disabled people in the country in which they are situated. The rules concerning Commission buildings contain strict criteria on the adaptation of buildings to meet the needs of disabled workers.
Very briefly, firstly, my question was not specifically about recruitment policy but policy towards existing personnel.
I should like to give the Commissioner a hypothetical example: if a 62-year-old, registered blind official was working in an external office - in other words he is only three years from retirement - and he is comfortable in that office, can find his way around about it and there are no complaints about the quality of his work, would he think it a reasonable policy towards disabled people to consider compulsory transfer of that individual back to Brussels at that stage of his career?
Mr President, it very difficult to answer hypothetical questions. If this occurred to a disabled person who was carrying out his duties well and wanted to carry on working, I should gladly do my best to ensure that he was able to continue in his former duties, if this was in the interests of himself and the Community. In such matters an employer must show a great deal of flexibility.
The Commissioner mentioned making Member States' buildings accessible to disabled persons. Would he be in favour of having discussions with the other institutions at Community level to ensure that all our buildings - parliamentary buildings, the new Council building, and any agencies the Commission has - would be able to be accessed easily and speedily by disabled persons?
On his recruitment policy, would he look again at the problem of discrimination on the grounds of age, which has been a considerable difficulty? Would he enter into discussions on the recruitment policies on ageism as well?
Mr President, we have a project on this very subject which is just now being launched. Its purpose is to organize an architects' competition together with the Brussels institutions and the Belgian authorities. The aim is to create pedestrian ways between the buildings which can be safely used by disabled people. At present moving safely from one building to another in Brussels is completely impossible for disabled people too. We will be discussing this matter among the institutions on Monday, and on Tuesday we will be meeting the Belgian authorities. I am prepared to bring up this matter of rules governing the buildings themselves with the officials responsible in other institutions too, at our meeting on Monday. I am prepared to return to this matter later.
Concerning age limits, the Commission has decided on a new policy for the recruitment of officials on fixed-term contracts. This will mean that the Commission will continue to hold competitions for young applicants of under 32 or under 35 years of age, but also for older applicants at A4 to A5 level where the age limit will be considerably higher, even up to 55 years. The aim is thus to achieve more differentiated competitions.
I would like to ask the Commissioner, following on from his own response just now, with regard to access to buildings and discussions between the European Union authorities and the Belgian authorities, what plans, if any, he has in his role to consult with the disabled people themselves to ask them what access and what kind of special facilities they may need. All too often in these architectural situations everybody goes by the textbook, and when you look and ask a disabled person afterwards what the textbook solution is like, firstly, invariably it is more expensive than what disabled people want themselves, and, secondly, it is actually not right for what they require themselves.
I would just point out one factor alone: that in the new buildings we have in Brussels it is impossible for a person in a wheelchair to move from the B block to the C block or from the B block to the A block, because the passageways are too narrow. Therefore you have to go down in a lift to the ground floor and cross across the buildings outside or inside and get to another lift and go up there to get from one side of the building to another.
Mr President, I have spoken on this matter with individual representatives of disabled people but the Commission has not heard their opinion at organization level. I would be glad to speak on this issue with the honorable Member and hear of his experiences. It is clear that people who have personal experience of a disability will understand the matter best.
Thank you, Mr Commissioner.
Question No 58 by Josu Imaz San Miguel (H-0162/97)
Subject: 1998 budget and the Structural Funds
When the 1997 budget was drawn up an ECU 1 billion cutback was made to the Commission preliminary draft in the headings relating to Structural Fund payment appropriations. This reduction by the Council only affected Objectives 2, 3, 4 and 5 and the Community initiatives, leaving Objectives 1 and 6 untouched.
However, examination of the implementation of the 1996 budget as at 31 May reveals that the Objective 2 payment percentage (23 %) is higher than that relating to other objectives, such as Objective 1(17 %).
In its 1998 preliminary draft budget, is the Commission planning to increase the Structural Fund payment appropriations corresponding to Objectives 2, 3, 4 and 5 and the Community initiatives? Does the Commission consider the reductions made by the budgetary authorities to be logical in the light of the above budget implementation statistics?
Mr President, in 1996 there was an underspend in the payment commitments on the Structural Funds of 5.2 % or ECU 1200 m. In 1994 and 1995 the underspending was even more significant. In 1996 the utilization of appropriations in Objective 1 areas was 99.3 % and in Objective 2 areas 98.3 %. In 1997 by the beginning of March 14 % of Objective 1 appropriations and 27 % of Objective 2 appropriations had been spent. This shows that the level of utilization of appropriations may vary considerably from one objective area to another during a calendar year, but the differences do not always remain the same throughout the year. It is also useful to note that appropriations are transferred within budget headings to improve the efficient use of resources.
The Commission estimates that it will be able to deal with the requests for payment during 1997. But at the same time it has stated, in connection with cuts made in the Structural Funds by the budgetary authority, that it intends to propose additional appropriations during the course of the budgetary year if this proves necessary. In this connection it is still too soon to assess the individual points of the 1998 budget. The Commission will take a decision on these in April 1997.
Mr Commissioner, I thought I heard that 98 % of the payment appropriations under Objective 2 had been implemented. Could you please confirm that? Is it correct that 98 % of the payment appropriations under Objective 2 have been implemented for 1996?
If that is so, then the ECU 1 000 million reduction in payment appropriations suggested by the Council at its July 1996 meeting seems all the more incomprehensible to me, since that reduction in payment appropriations referred only to Community Objectives 2, 3, 4, and 5 - and excluded Objectives 1 and 6. I should like to know therefore whether the Commission shares my surprise that the Council should make this reduction exclusively as regards those objectives and whether the Commission considers that the Council made this proposal not for technical reasons of implementation, but for political reasons in line with the interests of certain Member States.
Mr President, the Council did indeed decide to cut the appropriations in this way. When the Council decided to cut payment appropriations, the Commission thought it best that these cuts should be made equally for all the objective areas. However, following a very long and difficult discussion, the Council decided to exempt Objectives 1 and 6. I can however state that our commitment appropriations have been largely used but that there has been clear over-budgeting for payment appropriations. There has been significant saving of appropriations. I do not myself believe that there will be any special problem in dealing with payments during this year. If there should be any such problem, we have already announced in the Council and in Parliament that the Commission will produce a draft supplementary and amending budget.
Thank you, Mr Commissioner.
Question No 59 by Charlotte Cederschiöld (H-0169/97)
Subject: Making the Commission more efficient
The Commission has launched several projects aimed at boosting its efficiency, including SEM 2000. The Community's institutions must be made more efficient, as many citizens will lose confidence in the Community if it does not operate as it should.
Are the efficiency-boosting measures going according to plan, and what economic benefits have they already yielded?
Mr President, when it took office the present Commission stated that an important objective was to reform its financial and staff management structures. This administrative development project, known as the SEM 2000, aims to rationalize administration and create a new administrative and budget culture for the Commission.
At the third stage of the project cooperation will be tightened up between the Member States. This is important because 80 % of the appropriations in the budget are administered in the Member States. A working party made up of representatives of the Member States' finance ministries is currently working to improve the management of Community funds, and its work has progressed very well. The working group's first report, which contained numerous proposals for measures, was prepared in December last year and had a positive reception in the Council and in the European Council.
In general, the administrative development work is progressing according to plan. As time goes on the necessary reforms will improve the efficiency of the use of Community funds. I agree with the honorable Member that administrative reforms are very important in boosting the confidence of the EU's citizens. I do not yet wish to put a figure on our results, but Parliament will have an excellent opportunity to assess these results annually when the Court of Auditors report comes out for Parliament's inspection.
I would like to thank you for an encouraging response, but I also understand that there has been some criticism from members of the Committee who have pointed to unreasonable working methods and bureaucracy. This criticism has now died down, which is all to the good, provided that it is based upon considerations of efficiency rather than on constructive criticism that is not allowed to come to the fore.
SEM 2000 has many beneficial part-projects. Amongst other things, the preliminary checking level, on payments, is to be increased. Three quarters of all payments are to be checked. Has this been done and has it produced a better result?
In addition, not enough has been done on the personnel side of things. We are aware of the large number of people employed by the Commission. SEM 2000 has for example taken up 23 of the positions of which 8 are on A2-level. Does the Commissioner know how many are directly employed by the Commission, how many work on a consultative basis and how many are used by the Commission as third party contractors? I would be grateful for information about the number of people working for the Commission and maybe some figures as this would make it easier for people to assess whether the work is being carried out in a more financially efficient manner.
Mr President, I would say to the honorable Member that the Commission is currently preparing a significant administrative reform. Our objective is, in connection with the 1998 draft budget, to take significant measures to decentralize administration. This will imply a reduction in in-house bureaucracy and greater powers begin given to the DGs to work in their own fields and at the same time increase their responsibility. We aim to decide on this matter at the end of April together with our decision on the budget, so that the first stage of the reform can enter into force in January next year.
At the same time the Commission is preparing a broader set of measures in connection with the 'Santer package'. When the funding packages for the years after 2000 are proposed, the Commission must also propose in that connection a concept for the Commission's role for the years 2000-2006: how its activities can be made more efficient and more transparent, to enable it to accept the challenge of enlargement. At the end of July, in connection with the first communications on the Santer package, Parliament will have an opportunity to debate this.
As regards criticism in general, I regard this as the basis of any healthy debate. It is even better if the criticism contains suggestions for improvements and how the implementation of reforms might be speeded up.
Thank you, Mr Liikanen.
Ladies and gentlemen, with Question No 59 we have come to the end of the time which is allocated under our agenda for questions to the Commission. Questions 60 to 94 will therefore be answered in writing.
(The sitting was suspended at 7.20 p.m. and resumed at 9 p.m.)
Question Time (Council)
The next item is Question Time to the Council (B4-0019/97).
Question No 1 by Mr Crowley (H-0098/97)
Subject: Second-chance schools
According to the Commission, five million young people between 16 and 25 years of age left school without a diploma and another 2 million are at risk of doing the same by the end of the century.
Does the Council consider that this serious social problem requires urgent action and will it now invite the Commission to develop partnership programmes with Member State governments with a view to utilizing European Social Fund resources to offer these young people training in skills which would better assist them to get a job?
I would like to thank you for the opportunity of being here with you today. I would answer Mr Crowley's question as follows: the question refers to schools for second-chance education and I would point out that for a considerable time now the Council has been paying special attention to the problem raised by Mr Crowley. In 1984 and 1987 the Council in its conclusions stressed the need for an ongoing campaign to combat illiteracy. On these occasions the Council and the Ministers of Education emphasised the serious consequences of school failures. And again in 1987 and 1989 the Council and Ministers drew conclusions and adopted a resolution which specifically dealt with combatting failures at school. The importance which the Council and Ministers attach to professional training for future opportunities for job seekers is evident from the fact that since 1976 the Council and Ministers of Education have passed thirteen resolutions or conclusions on the subject. This illustrates the continual attention which the Council pays to this problem. May I also remind you that in the decision of the European Parliament and the Council of 23 October 1995, which called for 1996 to be the European year of life-long education and training, the subjects for that manifestation included promoting professional training which ensured that all young people could acquire qualifications and promoting continued education and training.
I would also remind you of the Council decision of 6 December 1994 on deciding an action programme for the development of a European Community policy on profession training, the so-called Leonardo da Vinci Programme, which covers Community measures to improve professional training systems and provisions in the Member States by means of pilot projects and transnational programmes.
The Leonardo da Vinci programme stipulates, and I would refer Mr Crowley to part 4, section 1, that Community aid is given to initiatives in the Member States to set up transnational partnerships in this field and training to submit transnational pilot projects. As to the question of possible finance from the Social Fund, I would point out that Article 8 (2) of the decision to determine the above-mentioned Leonardo da Vinci programme stipulates, and I quote, ' The Member States have, within their responsibility to implement Community provisions, the possibility of creating links between this programme and the structural funds in accordance with the provisions on the implementation of the structural funds' , end of quotation. So there is already a link between Leonardo and the social fund.
Finally I would point out that under Article 10 (4) of the decision, the Commission must by 31 December 1997 present an interim report on the implementation of the programme to the European Parliament, the Council and the Economic and Social Committee and the Consultative Committee for Professional Training. As soon as that report is available an assessment can be undertaken into the way in which the above mentioned provisions have been implemented.
I would like to thank the President-in-Office for his very lengthy and informative response. However it did slightly go off the mark, because the question related specifically to the opportunities for secondchance education. In particular I am looking at people who are at risk, whether because of social problems and their lack of access to formal education, or because of dropping out of formal education and getting involved in crime and other activities.
What I would like to ask the President-in-Office is, accepting that high priority has been placed on this issue in the Council in the past, why is it that we are still facing this problem? Why is it that we have failed to look at the structural problems that are causing people to drop out of education? Finally, why is it that the Council as an appropriate body cannot work together in exchanging best practices? - because there are many Member States where there are fantastic second-chance educational facilities that do not seem to be available in other areas.
I would ask the President to bring this back to the Council if possible.
I shall do as Mr Crowley requests. I would point out that the chief responsibility for education and creating opportunities through education for socially weak young people lies first and foremost in the exclusive authority of the Member States and that the Community only has an ancillary role to play here and only takes action when, for example, it involves a trans-border project, or where special measures can be taken under the social or structural funds. If Mr Crowley is pressing for the Council to take action under its own responsibility then I think he is going a little too far with the normal division of authority between the Community and the Member States, but I shall certainly pass on your comments to the Commission and those responsible for any follow up and for the use of structural funds when the report is being drafted so that they may be taken into account.
Question No 2 by Mr Camisón Asensio (H-0103/97)
Subject: Madrid to Lisbon high-speed train service
Is there any likelihood that the projected future high-speed railway line linking Madrid and Lisbon will pass through the Spanish region of Estremadura?
Mr Camisón Asensio's question refers to the route of the future rail links between Madrid and Lisbon. I must reply that the decision on this kind of high speed railway link and the relevant route is a decision for both Member States. I recall that this link was included in the decision 1682/96/EEC of the European Parliament and the Council of 23 July 1996 on community guidelines for the development of transEuropean networks. In the map annexed to this decision, no. 3, 3.5, this link is described as a planned high speed railway link, but the exact route, however, is not given.
Mr President-in-office of the Council, thank you for the information you have given us. I have to say, though, that in recent years hundreds of documents have been distributed - quite a lot of them by the Council itself - some of them with a profusion of colours showing a hypothetical high-speed railway line between Madrid and Lisbon. The natives of Madrid and Lisbon, the inhabitants of Estremadura and La Mancha knew that the improvement was of great interest, albeit in the long term, and the proof of that is that it is not even included in the trans-European networks. But this 'in the long term' , since it is feasible, does bring some hope.
Now we are told that it is a question of a multi-modal link between Spain and Portugal and the rest of Europe and I am in fact asking this question in order to dispel the doubts once and for all. We see that there is still some doubt, but there is still hope from the Commissioner's words. And since there is hope, let us keep on hoping; but finally we see that the work has not been abolished, since the multi-modal Lisbon line has been approved from Lisbon to France via Valladolid.
I welcome the fact that Mr Camisón Asensio and myself are totally ad idem on the priority of this project and on the importance of international links between Member States. As you are aware, the European Council in its meeting in Essen came out strongly in favour of top priority being given to community involvement and to the financing of high speed links. As I said, the question of the actual implementation and choice of route are matters to be decided on by the Member States but nevertheless the European Council and the Council as such have always considered it a high priority. I am tempted to say, but I may be too outspoken, that it is up to your colleagues in the European Parliament to exert your influence when you can, and try to ensure that the higher priority of financing high speed links is reflected in the budget.
Question No 3 by Mrs Sandbæk (H-0108/97)
Subject: EU and CITES and elephants
The African elephant (Loxodonta Africana) was listed in Appendix I of the CITES Convention at the 7th COP held in Lausanne, Switzerland, in 1989. Southern African nations opposed the ban on the grounds that their elephant populations were well managed and in many cases growing beyond the carrying capacity of their land, and wished to resume a legal and controlled trade in elephant products for the benefit of conservation and rural communities. Southern Africa is home to 50 % of the total population of the species.
CITES COP 10, to be held in Harare, Zimbabwe, from 9-20 June 1997, will address the issue and analyse proposals from several Southern African countries. Will the European Union honour CITES Resolution conf. 7.9 (the Somali amendment) and support the down-listing of any elephant population that meets the criteria of the CITES Panel of Experts' review? If not, why not? Does the EU have plans to compensate those countries for losses of conservation revenues from an ongoing ban on the sale of elephant products?
Mr President, I would answer Mrs Ulla Sandbaek's question as follows. The Council has not yet received the Commission's proposal on discussing the EU's standpoint to be taken during the tenth conference of parties to the CITES Convention. And I am therefore unable to give a specific answer to the questions put by Mrs Sandbaek. I would, however, like to point out at this juncture that the report from the panel named in Resolution 7.9, the resolution quoted by the honourable member, forms only the basis for the parties' talks on any requests for transfers from Annex 1 to Annex 2.
I am equally unable to comment on any possible loss of income resulting from the protection of those animals, as elephant products will not longer be allowed to be sold, nor on whether the EU intends to compensate the countries concerned. As I said the Council has yet to study the Commission proposal which has not yet been presented.
Since this has yet to be considered by the Council, I should like to ask it to take account of the fact that the panel of experts set up to review CITES has given its opinion on the elephant populations in Botswana, Namibia and Zimbabwe, which states that these are not under threat and are increasing, and in the case of one of these countries, the panel has said that it is very probable that the proposal will have a positive effect on elephant conservation and community conservation and development programmes in the country. This means that there will be a positive effect if controlled sales of ivory are allowed. Could you perhaps comment on this?
I agree with Mrs Sandbaek, but now I am talking in general terms, that with proper wildlife management it should be possible to market the products resulting from that wildlife management. The only thing is that it must be properly balanced against the more general and wider measures of tackling the ban on illegal trade, particularly in ivory. There is a certain area of tension there and we should always assess that sensibly. Once the Commission has presented its proposal on the CITES Conference I shall bring Mrs Sandbaek's remarks to the attention of the Council.
Question No 4 by Mr Bianco (H-0110/97) and Question No 5 by Mrs Ahlquist (H-0148/97) on the situation in Albania will not be taken as the issue is already on this week's agenda.
Question No 6 by Mrs Banotti (H-0115/97)
Subject: Interim trade agreement with Israel
Is the Council satisfied that Article 1 of the interim trade agreement with Israel is being both properly monitored and implemented?
Will Parliament receive a report from the EU special envoy to the Middle East, with particular reference to the special tasks assigned to him in the Dublin Declaration of December 1996?
The article to which Mrs Banotti refers in her question is often called the human rights clause. Respect of human rights and of democratic principles is an essential part of the Barcelona process, the cooperation between the European Union and the countries of the Mediterranean. It is an integral part of all Euro-Mediterranean association agreements, including the interim agreement with Israel. The European Union therefore follows closely the human rights situation in countries with which such agreements have been concluded in order to ensure that the conditions for the agreement are being respected. That refers to both Israel as it does to the PLO, with whom the European Union signed an interim agreement on 24 February last.
Under the joint approach in relation to the appointment of a special envoy for the peace process in the Middle East the envoy on the authority of the Presidency must report to the Council of General Affairs. This in no way prevents Parliament from inviting the envoy to the relevant parliamentary committee for an exchange of views on the subject raised by the honourable member.
Mr President-in-Office, are you satisfied with the reports that are coming from the special mediator? Do you anticipate that he will give direct reports to the relevant parliamentary committee on a regular basis? There are disturbing reports that the Palestinians are still encountering considerable difficulties, particularly in relation to the export of their goods from Gaza and the somewhat exigent security measures which can have a detrimental effect on these products before they are exported: products, for example, such as flowers which form a significant part of Palestinian trade with Europe and which, when exposed to the sun, very quickly die.
Ambassador Moratinos was appointed at the end of last year as the Council's special envoy to the peace process in the Middle East. His first job was to pull out all the stops to concentrate his total attention on restarting the peace process which had grounded to a halt, especially the situation in Hebron and the evacuation in Hebron by the Israeli army. I can assure you that the Council, and especially the Dutch presidency, is extremely pleased with the work and achievements of Mr Moratinos in the peace process. At the present time, for Mr Moratinos has been in his position for only a few weeks, I have been given special reports on the human rights situation. Mr Moratinos has specifically been asked to observe that since relations between Israel and the Palestinian authorities and the Palestinian people require close monitoring, as does action on breaches of human rights. It is also regularly discussed in normal contacts between the Council and Ambassador Moratinos.
Mrs Banotti's question of impediments to trade is also being monitored by the Council and the Member States. What we are particularly concerned about here is doing everything possible to stimulate economic activities and create economic opportunities in the Palestinian areas in view of the unemployment and the social problems in these regions; a strong economic basis is essential for stable, peaceful relations in the Palestinian regions and between the Palestinian authorities and Israel. The smooth resumption of trade is regularly addressed in our talks with Israel and with the Palestinian authorities, especially with the leadership of the PLO. We are aware of the situation. It is an old subject of discussion, but the European Community, the Commission and the Council will not let it be dropped from our talks.
Question No 7 by Mrs Hautala (H-0120/97)
Subject: Groupeuro
In the context of the Information Programme for European Citizens (Prince), the Commission has established a network of independent EMU experts called Groupeuro. The Commission demands that they sign a statement whereby they agree that 'they may speak in a personal capacity for a part of their lecture, provided that they state explicitly that they are going to do so and do not express any views contrary to those of the Commission.'
Is the Council aware of such demands by the Commission? Does the Council find them helpful in order to convince the European citizens of the single currency? Is this declaration in accordance with the ethics normally expected of scientists and with democratic, pluralist values?
In reply to Mrs Hautala's Question on the Groupeuro, I would point out that the Council is unaware of the Commission's rules for the activities of a network of independent EMU experts that was set up in the context of the information Programme for European Citizens, the so-called PRINCE programme. The Commission is entitled on its own responsibility to take a decision on this information campaign and the conditions attached thereto. The network to which Mrs Hautala refers was set up independently by the Commission under its right of initiative conferred by the Treaty, and I would ask her to consider putting this question to the Commission and not to the Council.
. (FI) Mr President, I would point out to the President-in-Office of the Council that in fact I also put this question to the Commission, because it is indeed as you say, and the Commission has the right to make these rules itself. I received a written answer today and I am concerned that the Commission really supports this practice. Certainly in Finland and a number of other Member States it has been severely criticized. How can we trust the experts sent by the Commission if they have already been gagged and bound to support the Commission's point of view? Worse still, the Commission says in its reply that in such circumstances it is perfectly entitled to ask for such guarantees of loyalty. This in its way is an even more wide-ranging practice and in my opinion it will be good for the Council to be aware of this.
I should also like to tell you that Commissioner Liikanen, who represents a slightly more modern and perhaps more democratic concept of administration, has condemned this practice today in the Finnish press. I hope the Commission will take up a position on this and will talk to the commissioners about it because this project is important to the Council as well.
My first problem was that I was unaware of the Commission's regulation, but I now have a second problem, namely that I do not know the Commission's answer to Mrs Hautala's question, so this debate is rather bizarre. If she thinks the Commission's activities in her country hinder normal events concerning the European Monetary Union, then the government in Helsinki will not fail to raise the matter with the Commissioner responsible either directly or through its own Commissioner. But I find it rather difficult to answer this question on the basis of documents and information with which I am not familiar.
I must say that I am rather surprised that the Council is not taking this matter more seriously. The Council should after all be responsible for whether these types of methods are acceptable or not. The matter cannot be waved aside with the excuse that you do not know anything about it. First of all I find it deplorable, ignorant even, not to know what is going on in one's own organisation. Secondly, I think it ought to be a matter of principle to reply when you are given a question and not to refer the matter to another institution, especially as it is the Commission's own proposal that is being criticised and the Council has overall responsibility for what is happening in this area, as has always been the case with the Council and the Council's representatives. My question is what action the Council plans to take bearing in mind the information given by a Member of the European Parliament.
To avoid any misunderstanding: the Commission has a responsibility of its own to provide information on the implementation of legislation and the implementing decisions concerning the European Community and it is not up to the Council to monitor the Commission in all details. I repeat that it is difficult to continue discussion on these questions and answers because I do not know the Regulation nor the Commission's answer to the written questions put by Mrs Hautala.
As Mrs Stenzel is not present, Question No 8 (H-0127/97) falls.
Question No 9 by Mr Bertens (H-0132/97)
Subject: Developments in the negotiations on the ban on anti-personnel mines
The European Parliament has declared its unequivocal support for a ban on anti-personnel mines. It has also welcomed the action recently taken by the Council in this matter on the Community's behalf.
APMs are currently being discussed both in the 'Ottawa process' and at the UN disarmament conference. The UN conference is, however, in danger of grinding to a halt over other issues. It is therefore extremely important that the European Union should give a high priority to the Ottawa process.
Does the President agree that the first follow-up conference in the Ottawa process in Vienna was a success, partly because it was attended by more than 100 countries?
Can he guarantee that the Council is committed to the Union's active involvement in the Ottawa process, regardless of the activities of the UN disarmament conference?
What specific action will the President of the Council take to ensure that the follow-up conferences in the Ottawa process, like that in Brussels in June, are successful, with a treaty being concluded at the end of the year?
I understand that Mr Bertens has put three questions and I shall take each of them in turn. I agree with Mr Bertens that the participation of 110 countries in the Vienna conference must be regarded as a great success. This large-scale participation demonstrates international concern about the problem of land mines and anti-personnel mines in particular. At the same time, however, it is equally clear that major efforts still are required to overcome the differences of opinion on the content of a general ban on antipersonnel mines and the way such a ban should be implemented.
On Mr Bertens' second question I would say that in the past the European Union has supported the Ottawa process on various occasions. All 15 Member States took part in the Ottawa and Vienna conferences. Land mines and the way in which a total ban should be effected is the subject of intensive EU coordination. It is also important to adopt tactics which offer the greatest chance of results. The forum is a means, not an aim in itself. In deciding on its tactics the Union also takes account of developments in the various fora, including the Geneva Disarmament Conference.
The European Union recently decided to try to start negotiations in the Geneva Disarmament Conference on an effective world-wide ban on the use, production, possession and transfer of anti-personnel mines, with the aim of producing a treaty as quickly as possible. This negotiation process does not in any way exclude active EU participation in the Ottawa process. At this stage, however, it is impossible to determine what the future specific contribution of the European Union in the Ottawa process will be, independent of developments in the conference on disarmament and elsewhere.
To Mr Bertens' last question I would reply that the Presidency assumes that all 15 member States will make a constructive contribution in Brussels. I cannot yet indicate the specific content of the EU contribution in Brussels. As I have already said, it will partly depend on developments elsewhere. The Presidency has proposed to the Member States that coordination meetings should start at the beginning of June.
I would like to thank the Council warmly for its commitment to a total ban on the most inhumane weapon we know, the anti-personnel mine or the anti-people mine. I am also pleased that the Ottawa process is not only being closely monitored but that it is also regarded as a good forum. I hope that this forum, which was instigated at Canada's initiative last October, will lead some way or other by the end of this year to like minded countries supporting a convention. I regret that land mines will not feature prominently in the disarmament conference, as also happened in 1995 and 1996. I realise that there are some five Member States of the European Union, including France and the United Kingdom, which prefer it that way, but I hope that this Presidency at any rate will use its diplomatic endeavours to change that position.
On behalf of the Presidency I wish to stress the absolute political priority of containing an international plague which has got completely out of control. Land mines used to be a military weapon, nowadays they are an instrument of terror which in the wrong hands spread death and destruction. The Presidency lays great store by coordination prior to the Ottawa process but especially in developing formal disarmament negotiations which could under the auspices of the UN bring about a treaty on the ban on production and trade in anti-personnel mines. Resistance to such a concept will have to be broken down and the economic interests will undoubtedly also have to be considered, but this process has been started and we shall bring it to a conclusion as best we can.
I just wish to thank the President-in-Office for the excellent, lengthy and detailed answer on this important subject.
I just wondered, following Mr Bertens' third question on follow-up work, whether the Council is aware of the large level of publicity that was generated on this very subject by the visit to Angola with the Red Cross of a former member of the British Royal Family, Princess Diana. Does the Council feel that she and other international celebrities have a role to play in perpetuating the serious publicity that could be given to this highly important issue?
The Council as such has taken no note of the visit of a member of the British royal family to Angola. I personally learned about it through the media, and without commenting specifically on that visit I think it is very important to create sufficient political support to put an end to land mines as an instrument of terror. People with vision and power to motivate other people can in their own way contribute to public awareness.
Question No 10 by Mr Wibe (H-0133/97)
Subject: Tax-free sales in the EU
The Commission stated in its answer to a question on 18 February 1997 that there was no need to investigate the consequences of abolishing tax-free sales in the EU and that the decision to abolish them had been taken long ago, so that there had been ample time in which to adapt.
Commentators believe about 100 000 jobs in all to be at risk if tax-free sales are abolished. Ferry services between the Scandinavian countries in particular earn vital revenue from tax-free sales. Many routes, such as that between Umeå (Sweden) and Vaasa (Finland), could close if tax-free sales are ended.
In view of this, does the Council not think that an impact assessment should be carried out before tax-free sales are abolished in 1999? If such an assessment indicates that the consequences will be severe, e.g. for employment or ferry services in Scandinavia, the Council ought to be able to review its decision, e.g. by extending the time limit for its implementation, at least in the case of ferries.
Is the Council prepared to commission an assessment of the impact of ending tax-free sales and is it prepared to postpone implementation of the decision or grant exceptions, e.g. in the case of ferries operating between Member States?
Mr President, I would answer Mr Wibe's questions as follows. I would remind you that tax-free sales in intra-Community travel does not mesh with an internal market without frontiers. That is why the Council in adopting the directives on the abolition of tax borders, with effect from 1 January 1993, decided to put an end to these tax-free sales.
The Council is equally aware of the economic problems and social consequences this means for the sectors concerned. That is why it decided a long time ago to allow a long transition period, namely from 1 January 1993 to 30 June 1999, during which these tax-free sales may be enjoyed by travellers in intra-Community travel.
Thank you for that brief reply. I have learnt that when discussing these types of reforms one ought to ask oneself: Where is the beef? Or to put it in 'European terms' : Where is the profit? In this case, I cannot see any profit for anyone involved. In a theoretical model with unlimited competition and a balanced market reforms of this kind could possibly bring a financial profit. However, in the EU, as it is at present, with 20 million unemployed, such profits do not exist.
It should be mentioned that in Sweden we are talking about approximately 5, 000 jobs, primarily on the ferries, that will be lost. For the Community this must be closer to 10, 20 or 30 times more, in addition to the indirect effects of freight becoming more expensive. I believe it is wrong to push through this type of reform when the levels of unemployment are as high as they are. I therefore appeal to the chair of the council to bring the matter up for discussion and to at least initiate an analysis of the implications of these amendments.
I take note of Mr Wibe's comments. I think he has a rather one-sided view of this issue. The major winner of this policy change in Europe is the treasuries of the Member States which will have considerable increases in their excise revenue because the big tax-free sales, which were always an anomaly for normal intraCommunity traffic, will cease and be replaced with normal tax levies. I also think that the major winner will be public health as the problem of alcoholism may well be slightly reduced.
May I thank the Council for its reply, even if I think it was somewhat negative. I can understand the principle that an internal market should not have duty-free trade. The most important question is on the other hand what is to be done to reduce unemployment in Europe. It is undoubtedly the case that this proposal will have negative consequences for employment, particularly in those countries furthest away from the centre of Europe. These countries will be worst hit.
Through its Minister of Labour, the Netherlands have, in other matters, put forward exceptionally good proposals as far as employment is concerned. This is currently the most important issue, one that must take precedence over any principle. Reality is more important than any principle. Employment is more important than abolishing duty-free trade.
My first reply may have been somewhat short, my second reply to Mr Wibe was short but to the point. I think that if you want a serious discussion on this we must approach it in a serious way. My basic assumption is that tax exemptions, particularly excise on cigarettes and alcohol, for this is what it is all about, for normal intra-Community trade is a total anomaly.
Now it is a fact of economic life that a certain economic activity has grown up around this anomaly, on ferries and tax-free sales at airports. That is what the whole discussion centred on when this measure was being prepared, away back in the eighties, so there is no question of any surprise element here. And in addition to that there was a six-year transition period. I think that everyone who wittingly benefited from this anomaly was warned in plenty of time, plus the transition period, so that they could do whatever was necessary to switch over to other types of marketing of their transport services from the sale of cheap alcohol.
I also think that you are underestimating the macro-economic effect in general. I think that if you investigate the amounts the British treasury is currently losing through tax-free import of alcohol in lorries, or perhaps not lorries, but in any case in the luggage of her own citizens, I think that treasury loss could finance a large number of new economic activities in Great Britain, for example, which would more than compensate for the activities on the ferries.
And I think that if you are insisting that some kind of injustice is being meted out to a specific group, then logically you must be presenting a one-sided view of affairs, with which I cannot agree.
The President-in-Office has himself said that it is time to start tackling this matter more seriously. I would therefore like to give him the chance to do so by asking him two specific questions that he should be able to answer more or less in detail if he agrees to the abolition of duty-free trade. The first question is: How many people will be without work if the EU decision to abolish duty-free trade between Member States is implemented in 1999? The second question is: If the ferry companies' income is to be reduced by approximately 30 per cent, which probably will be the case if duty-free trade is abolished, how will this affect transport charges?
Mr Stenmarck will not be surprised to learn that when he bombards me with such a specific factual question that I do not have the information at my fingertips. But I would say that you can never isolate that from other facts if you calculate the effects of abolishing tax-free sales on ferries. In the English Channel it is related to the opening of the channel tunnel or other new forms of transport. So it cannot be seen in isolation.
I also do not think it opportune to continue this discussion solely from examining the consequences for one sector alone. One could equally say that this measure produces a considerable increase in revenue from excise for the Swedish or British treasury. That can be used to help promote economic activities or reduce taxation which will also help to stimulate the economy. So if you want to have this debate we must have it on the basis of serious wider considerations with account taken of all aspects which are relevant and which are based on accurate statistics.
Question No 11 by Mrs Kinnock (H-0140/97)
Subject: Combatting international corruption
Can the Council assure Parliament that preventing and combatting corruption on an international scale will be added to areas listed in Article K.1 of the TBU as a matter of common interest with a view to cooperation and common action?
I would reply to Mrs Kinnock's question as follows. As she will appreciate, I feel that in general terms and in particular as President-in-Office of the Council it is not my place to dwell on what is being discussed in the Intergovernmental Conference as these are matters for negotiations between the Member States and the Council as such has no role to play there. I can however confirm that this question, which was included in a draft proposal from the Irish government for the Intergovernmental Conference, is receiving full attention. I cannot, however, give her the assurance she is seeking on behalf of the Council. That depends on the final result of this Intergovernmental Conference. I can inform the Honourable Member that after the protocol to the Convention on protection of the financial interests of the European Community was adopted in September 1996 the Council continued to work on combatting international corruption. Parliament gave its opinion on that in a resolution on 15 November 1996. There is every reason to hope that the irregularities referred to by the Honourable Member have already been tackled under the present Treaty.
I thank the President-in-Office for his response and I appreciate the difficulty he has in being more specific. However, I would like to pursue one or two issues with him. Under the third pillar, bribery within the European Union is a criminal offence. So why is it that we do not make a similar commitment when dealing with third countries? Would not such an initiative be desirable in developing countries and countries in transition, as well as within the European Union? Since the Council was not able to be more specific, I should like to ask the President-in-Office if he would be prepared to welcome a Commission proposal designed to secure such a development in developing countries and countries in transition with respect to bribery and corruption?
I must consider that carefully because the subject raised by Mrs Kinnock, international bribery and corruption, covers an enormous area where the European Community as such, for example through its responsibility for international customs traffic or its development cooperation programmes, is involved in the most varied ways, including in relations with third countries. I can assure you that it is certainly taken into account in the normal execution of programmes and activities and in the general functioning of the European Community, and not only because the European Court of Auditors warns where the European Union runs the risk of entering the danger zone on this point. When it comes to judicial cooperation and detection cooperation with third countries then the matter becomes somewhat more complicated because the whole responsibility of the European Union is based on intergovernmental cooperation and one of its shortcomings, I must admit, is that it is difficult to develop very constructive cooperation with third countries on the basis of the third pillar. This subject as such is not really on the agenda of the Intergovernmental Conference but will be studied in a group of senior officials which was set up by the Dublin European Council and which was instructed to report in a very short time on organised crime in Europe and beyond, in so far as Europe is involved. As I understand it attention will also be paid to improving the judicial and administrative working of cooperation with third countries in preventing and detecting fraud and crime.
Question No 12 by Mr Sjöstedt (H-0141/97)
Subject: Opt-out from the third stage of EMU
It seems most likely that a majority of Members of the Riksdag will vote against Sweden taking part in the third stage of EMU at the beginning of 1999, even if it fulfils the convergence criteria. Sweden does not officially have a derogation from the relevant part of the Treaty.
Does the Council take the view that, in order to settle this matter, Sweden should, during the current IGC, follow Denmark and the UK in applying for a formal exemption from the third stage of EMU? Or would it be equally acceptable for Sweden simply not to sign up to the common currency, regardless of what the Treaty officially says?
First of all I would say in reply to Mr Sjöstedt's question that the European Council in Madrid fixed the starting date for the third stage at 1 January 1999. Under Protocol 11 to the Treaty the United Kingdom, however, is not committed to proceeding to the third stage of the Economic and Monetary Union without its government and parliament specifically deciding to do so. Under Protocol 12 Denmark announced it would not proceed to the third stage of the Economic and Monetary Union, at least until further notice. Under the Treaty of the Union or a treaty of accession all other Member States decided to participate in the third stage on condition that the Council, in the composition of heads of states and government, and I refer in this context to Article 109J(4) of the Treaty of the Union, confirms they meet the conditions for participation, the so-called convergence criteria. Member States not meeting these criteria will be granted a derogation under Article 109K. Any Member State may itself determine which procedure should be applied, including the role of its parliament, in order to prepare for the above mentioned decision of the European Council. During the fourth sitting of the negotiation conference on Sweden's accession to the European Union the conference took note of the declaration to that effect made by the Swedish delegation. As to the operation of the Intergovernmental Conference, it is not up to the Council to comment on the conference agenda or on any initiatives the Member States may wish to take.
I thank you for a detailed, legal reply to the question. However, the question also concerns a very specific political reality that I am sure Mr President is aware of, i.e. that the majority of the Swedish Parliament probably will decide not to be part of a single currency from 1999. Despite the reply from the Presidentin-Office, I still want an answer to the actual question. Do you really mean that a country can do this? Or does the council prefer to make changes in the actual Treaty during the Intergovernmental Conference? Surely this is something on which the council has a viewpoint. I would like a clearer reply to my question about which model the council prefers when Sweden decides not to be part of the single currency.
I have tried to explain clearly the legal situation of the accession process to the third stage of monetary union. I would point out that the decision will only be taken in a year's time, that a lot of water can flow under the bridge between now and then and that I do not wish to jump the gun, either with regard to decisions in the European Council or decisions by the Swedish government or decisions by the Swedish parliament or decisions any other Member State may wish to take under Article 109J a year before the due date. I would, however, urge you not to speculate on what might happen, we still have a year ahead of us to prepare the way.
Mr President, I should just like to ask one question, and at the same time I must apologize, because we could not hear very clearly over here, so I only think I understood what the President-inOffice of the Council was saying. My question is as follows. Is there really any point in speculating about what will happen in Sweden in the year 1999? As far as I know, elections are due to be held between now and then and, to judge by current public opinion, there is likely to be a change in the majority, in which case the whole thing would be invalidated. It would be better to cross that bridge when we come to it.
Mr Habsburg's comment is exactly in line with what I myself said. I said that there was no point in speculating about any decisions to be taken by either the Swedish government or the Swedish parliament or the Council or the government of the Member States in a year's time, and a year in politics, as Mr Habsburg well knows, is a long time.
Question No 13 by Mr Papayannakis (H-0150/97)
Subject: Accession negotiations with the Republic of Cyprus
At the recent General Affairs Council on 24 February 1997, differences of opinion emerged regarding the EU's negotiating partner for the purpose of accession negotiations with the Republic of Cyprus, which are scheduled to begin six months after the end of the ICG. According to official information, some members of the Council consider that the Turkish Cypriot community should also be represented in these negotiations, an idea which has not been rejected by the Government of Cyprus, which has already said that its delegation could include Turkish Cypriots.
However, it seems that some members of the Council favour the participation of a separate Turkish Cypriot delegation in the negotiations, which would place the Republic of Cyprus - the only state in Cyprus recognized by the UN and EU - on an equal footing with the Turkish Cypriot 'state' set up in the north of the island after the Turkish military invasion in 1974 and so far recognized only by Turkey. Could the Council inform the European Parliament of its views concerning this possibility? This question will be taken jointly with Question No 14 by Mrs Daskalaki (H-0173/97)
Subject: New factors in the negotiations on the accession of Cyprus to the EU
At the General Affairs Council of 24 February 1997, a number of Member States sought to involve the Turkish Cypriots in the negotiations on the accession of Cyprus to the EU, thus placing the Republic of Cyprus and the Turkish Cypriot 'State' established in the northern part of the island following the Turkish military invasion in 1974 on an equal footing, contrary to the conclusions of the UN and the EU, according to which there is but one legal and recognized government in Cyprus.
Does the Council not think that participation by the Turkish Cypriots in these negotiations would mark a major turning point in relation to the Council's earlier decisions and run counter to the letter and the spirit of the decision of 6 March 1995 on the establishment of 'structured dialogue'?
Could it give Parliament a clear and definitive position on these matters?
I should like to take both Mr Papayannakis' and Mrs Daskalaki's questions together. Under the conclusions of the European Council in Cannes in June 1995 accession negotiations with Cyprus on the basis of the Commission's proposals begin six months after the conclusion of the Intergovernmental Conference. I would add that account will be taken of the results of that conference. This is the Union's starting point which was confirmed again to the government of Cyprus at the meeting of the Association Council on 25 February 1997. Close coordination within the international community to support the efforts of the United Nations is essential in order to reach a general settlement in accordance with the resolutions of the UN Security Council leading to a federation with two communities and two zones.
The prospect of Cyprus joining the European Union offers a chance this year to find a solution to the old and thorny Cyprus issue. As confirmed in its conclusions of 6 March 1995 the Council believes that Cyprus' accession to the European Union should lead to greater security and well-being for each of the two communities on the island. It should help the northern part of the island to catch up in economic terms and to improve growth and job prospects.
The Council believes that the Turkish Cypriot community ought to appreciate more the advantages of Cyprus' accession to the European Union and overcome its misgivings. The Council has asked the Commission to make the necessary contacts with the Turkish Cypriot community, in agreement with the government of Cyprus. The Council equally confirms its stance of not recognising the authorities of North Cyprus.
It was with this aim in mind that the current financial protocol was signed in June 1995 to support the efforts for a general settlement of the Cyprus question. An amount of ECU 12 million was earmarked for possible confidencebuilding initiatives agreed with Cyprus. It is expected that additional funds may be made available to finance programmes and projects to promote the development of the whole island.
Thank you, Mr President-in-Office, for your answer. I agree with most of what you said, and am very pleased to do so. However, the decisions you described, on the one hand recognition of the Republic of Cyprus as a partner in talks, and on the other hand participation of the Turkish Cypriot community in the negotiations, a participation which the Republic of Cyprus has in any case accepted and proposed, those two decisions should lead towards some development, some outcome. My question, therefore, is this: Can you tell us now when the European Union is to meet with Cyprus in the context of political dialogue, in the context of structured dialogue with a view towards accession? Because since we agree about the general principles, progress ought to be made. I am telling you that time is passing. So when will meetings take place to further the structured political dialogue?
Contacts between the European Union and the Cypriot government in general are very intensive. I have already mentioned that the Association Council met very recently. Commissioner Van den Broek visited both parts of Cyprus very recently. We are very busy preparing for the prospect of starting accession negotiations with Cyprus in the near future. Such negotiations will also have the necessary accompanying political monitoring.
Mr Papayannakis' question referred to a very specific point, namely the political dialogue between the European Union and Cyprus. Mr Papayannakis is undoubtedly aware that this political dialogue did not get far with the Association Council because the fifteen Member States were unable to agree on the political declaration drafted by the European Union to prepare for this political dialogue.
I am sure there will soon be an opportunity to resume talks whereby I am assuming that everything being done by the European Union and by Greece in the context of the Council is directed at creating the conditions under which the peace talks with Cyprus can be resumed, and resumed in such a way that gives assurance that there will be no political spokes in the wheel to upset the commitment given by the European Union on the start of accession negotiations with Cyprus. I repeat: all efforts on the part of the Council and of the Members of the Council must be directed at creating the political environment for smoothing the path towards the start of the accession negotiations with Cyprus. It is clear that the general atmosphere would be improved by a definite prospect of peace negotiations being resumed in the near future under the auspices of the United Nations and preferably producing results in the very short term.
Mr President, I am particularly grateful to the President-in-Office of the Council for his detailed answer, and I share the view expressed by Mr Papayannakis that along general lines it is a very good answer. However, I would like to return to the subject of structured dialogue. I want to ask, indeed to insist a little, on the following: granted all these difficulties and facts that we all know about and that the President-in-Office mentioned earlier, does the Council have a view about any specific timetable for this resumption of structured dialogue? And in any case, what must now be done to overcome the previous difficulties?
The Council will undoubtedly resume talks on the small difference of opinion, because the disagreement was about one small sentence, on the political declaration to prepare the structured dialogue. I am confident that this will also be taken in the wider context of these talks, for it is not about the structured dialogue with Cyprus at all. It is about creating the political conditions for the Council's commitment on starting the accession negotiations with Cyprus being put into action without hindrance. That is a commitment the Council which is standing by and which we also want to put into action. We want no political complications there. It is part of a wider context which involves Greek-Turkish relations and relations between the Turks and the European Union which affects all parties - and I would point out in this context that the European Parliament has also a certain responsibility of its own here - and which should contribute to the whole complex of political sensitivities and political risks being brought back to manageable proportions, to the political difficulties being reduced to problems which can be resolved and to the accession prospects of Cyprus being fulfilled.
As Mrs Izquierdo Rojo is not present, Question No 15 (H-0151/97) falls.
Question No 16 by Mr Lindqvist (H-0153/97)
Subject: The EU's foreign and security policy
The clearest expression of the Union's objectives in security and defence is to be found in Article J.4(1).
The present wording is: 'the common foreign and security policy shall include all questions related to the security of the Union, including the eventual framing of a common defence policy, which might in time lead to a common defence.'
In the draft for a new Treaty the word 'eventual' has been replaced by 'progressive'. The present wording 'which might in time lead to' now reads 'in the perspective of'. This represents a clear upgrading of the objective for the common foreign and security policy, i.e. a common defence.
Are these changes designed to pave the way for a common EU defence?
My reply will not completely satisfy Mr Lindqvist because he is asking about the Intergovernmental Conference and I am unable to give him an answer on behalf of the Council. I do not think it opportune to answer, but from my own observations and involvement in the IGC I would just like to assure Mr Lindqvist that the matter he raised is receiving a great deal of attention. I would even go further and say that it is one of the main subjects of negotiations within the framework of reviewing the second pillar of the Treaty on European Union.
I thank you for the reply, even if it did not reveal anything new. For a Member State such as Sweden, the question of military alliances is very important. It is important in the light of Sweden's long experience, 180-200 years, of being a country free of military alliances. However, it is also important for the future to preserve what the people and the parties more or less agree on. It would therefore be a loss and a dilemma - a rather serious dilemma - if new regulations were introduced into a future EU Treaty, which would take the matter even further than the regulations, which still apply and which even during the referendum in 1994 caused an intense debate in our country. I do understand that the members of the Council cannot say at the present time what will come out of the Intergovernmental Conference. However, the matter is important from our point of view which is the reason for asking the question.
Question No 17 by Mr Needle (H-0154/97)
Subject: OECD recommendations on combating bribery
In 1994 and 1996 OECD member states adopted at ministerial level a set of recommendations on combating bribery in international business relations. Very little has happened in terms of implementation. Would the Council share the view that a concerted, simultaneous action of the 15 Member States would be a means of breaking the deadlock and of carrying other OECD members along? Should not one of the first steps consist in ending tax deductibility of bribes paid to foreign officials (which creates considerable distortions of competition and represents a major obstacle to development)?
I would like to say the following in response to Mr Needle's question. It is correct that the OECD Council adopted a recommendation on 11 April 1996 inviting the OECD members states to review their tax legislation and end tax deductibility for bribes paid abroad. As a result of this recommendation and of other current discussions, such as those in the Council of Europe, some countries have either ended tax deductibility of bribes paid abroad or are planning to do so. As this issue in some countries is linked to a possible change in their penal legislation, in particular the penalisation of corrupt foreign officials, it may take some time for the legislation in the various member states to be revised in the light of the OECD recommendation. Although this is a recommendation adopted outside the framework of the Community and therefore does not come within the powers of the Union, the Presidency will certainly pass on Mr Needle's request to the delegations. I would just mention in this context that the Council is currently working on a draft agreement making the bribing of officials from the EU Member States a punishable offence. The Council views corruption as a very important matter. We must unequivocally condemn the practices of individuals who unscrupulously harm the whole community and tax payers in particular. It goes without saying that the Dutch presidency will leave no stone unturned in dealing with this subject.
I thank the President-in-Office for that very encouraging reply and I am delighted that, taken together with the question from Mrs Kinnock earlier on, we have had a welcome and very positive response on this important subject this evening.
I should like just to press you on a couple of small points about what can actually be achieved, particularly given the slow process in the Council of Europe and the OECD. Does the Council believe that the Commission could be encouraged to use the legal instruments already available to it, in particular in the field of competition rules, for example, and rules governing the internal market?
Lastly, given the initiatives about which you have spoken in the framework of the OECD and the changes by the World Bank, does the Council intend to press for new European Union procurement rules so as to prevent corruption more effectively?
On the implementation of the OECD recommendation which concerns tax legislation and penal legislation, it strikes me that regulations on competition and the internal market do not directly affect this discussion, so I must think carefully about this one. For the time being I am unable to answer your question on European rules on procurement. I think it very important that the European Union, which is responsible for a large number of invitations to tender every year, should be extremely wary of any shady practices involving tenders. I think the European Commission and the European Court of Auditors must constantly be on the alert. The Council Presidency will not fail to play its part.
As Mr Pirker is not present, Question No 18 (H-0165/97) falls.
Mr Pirker's office told me that the Bureau had been informed that I would be taking over Mr Pirker's question.
Mr Pirker's office was kind enough to inform you, but it was not kind enough to inform us as well.
I was told that the Bureau had been informed.
I am sorry, but that did not happen.
Question No 19 by Mrs Cederschiöld (H-0168/97)
Subject: Deadlines in areas which are part of the third pillar
The IGC is discussing the introduction of deadlines in areas of the third pillar that are now being transferred to the Community domain. The term 'deadlines' in this case means the year by which Member States must fulfil the requirements imposed by virtue of communitization.
In the Council's view, how will the introduction of such deadlines affect enlargement of the Union?
On Mrs Cederschiöld's question on the deadlines for transferring powers under the third pillar, I can only say in my capacity as President-in-Office of the Council that this too is one of the many proposals being discussed in the Intergovernmental Conference. As my predecessors and I myself have said on various occasions in earlier replies to questions on the workings of the IGC, the Council is not a party to this conference. It is therefore inappropriate that I say anything further here today.
I would just like to say a few words here. Not, however, to elicit a reply from the Council as we can all read the documentation and understand the position of the presidency in this question. I do still believe that there is good reason for general discussion here, particularly over the fact that the Third Pillar area is not working satisfactorily. I am sure people would be willing to exert some pressure in this matter, which could be of assistance at the Intergovernmental Conference.
The fact is that it will not work if we have more Member States; it will definitely not work if we reach 27 Member States. We need a majority decision to deal with questions concerning internal security. The delays which have been discussed, i.e. year 2003 or considerably later, would seriously affect enlargement. This would destroy the hopes of the new democracies. The new countries could become discouraged and maybe even desperate, which I believe could be dangerous. That is why I would like to stress the impossibility of giving a satisfactory answer. If the IGC does not succeed, how will we then be able to initiate effective decision-making in matters concerning borders and migration? One last question: Should an improved common foreign policy environment arising from enlargement be paid for by citizens with worse internal security caused by an ineffective decision-making process?
I repeat that it is not opportune for me to comment on the content of the Intergovernmental Conference, but Mrs Cederschiöld put another question which does fall within the remit of the Council. She asked about the link between the conclusion of the Intergovernmental Conference and the start of accession negotiations. I wish to state that the Dutch presidency attaches the greatest importance to doing everything in its power to conclude the Intergovernmental Conference under its presidency, and that is because of the political link between the conclusion of the Intergovernmental Conference and the start of accession negotiations. The Intergovernmental Conference, including the work of the think tank under Mr Westendorp, has already been on the go for nine months and we consider it of the utmost importance that the governments of the Member States meeting in the conference continue to make themselves available during the final three months to conclude the conference properly. I fully agree with Mrs Cederschiöld that we keep the periods for starting accession negotiations - and we all know that these negotiations will be rather lengthy and that they have to be followed by a ratification process - as short as possible for precisely the reasons adumbrated by Mrs Cederschiöld, namely that we cannot afford the expectations of the applicant countries to be dashed through internal division and procrastination.
Question No 20 by Mr G. Collins (H-0174/97)
Subject: Cot deaths
Despite efforts to prevent Sudden Infant Death Syndrome, the number of deaths rose in Ireland in 1996 following a steady decrease during the previous five-year period.
Will the Council outline the ways in which it believes the European Community can contribute to preventing Sudden Infant Death Syndrome? Does it consider the 5th Framework Programme for Research and Technological Development, in addition to research in the fight against age-related diseases, should support research into SIDS and, finally, will the Council encourage the setting up of a Union-wide register of cot deaths which will enable all unexplained cot deaths to be notified, as is the case in Ireland, to the respective Departments of Health and relayed within the EU?
Mr President, in reply to Mr Collins' question on cot deaths I can assure him that the Council shares his concerns on the development he described. I must, however, inform him that in the context of action in the field of public health the Council has not yet received any specific proposal on the notification of cot deaths or on the creation of a Union-wide register.
It is possible that certain general actions in the framework of the Community action programme on public health, information, education and training which was adopted by the European Parliament and the Council on 29 March 1966 could indirectly contribute to the prevention of cot deaths, but sudden infant death syndrome as such is not specifically mentioned there.
It is the duty of the Commission in cooperation with the Member States to ensure the implementation of this programme. Were the Commission to produce a proposal, the Council will certainly consider it seriously with the encouragement of the Presidency.
As Mr Andrews is not present, Question No 21 (H-0176/97) falls.
Question No 22 by Mr Gallagher (H-0181/97)
Subject: Compensation for Irish fishermen
The fishing industry and the fish-processing industry in Ireland have been severely hit by the storms of recent months. Will the Council now instruct the Commission to immediately bring forward an urgent compensation package to assist fishermen and those involved in the fish-processing industry affected by these severe storms?
In reply to Mr Gallacher's question on compensation for Irish fishermen for the damage suffered from the storms of recent months I wish first of all to express my sympathy to all concerned. I must point out that it is not the responsibility of the Council to request the Commission to present proposals for compensation. It is up to the Member States concerned to bring this matter to the attention of the Commission which is authorised to grant emergency aid to victims of disasters.
I want to thank the President-in-Office for his reply. However I do not accept what he suggests, that it is a matter for the Member States to make a case to the Commission. He also suggests by implication that there is a fund there. Could I draw the President-in-Office's attention to the fact that the Commission made a case to the Council of Ministers in March 1995 and it included a proposal for aid for the establishment of bad weather unemployment funds. This was rejected by the Council of Ministers. That contradicts what the President-in-Office has just said.
I am asking the President-in-Office now, is there a fund there and if there is a fund can he give me details of it? If there is no fund will the Council now give favourable consideration to the proposal which was rejected in March 1995?
I am not familiar with the 1995 proposal which was rejected by the Council or by Parliament, I am not too clear about that. I cannot comment on it. The Commission has funds for emergency aid. But this form of intracommunity aid for victims of disasters comes specifically under the authority of the Commission. The Commission decided independently on 16 October 1996 to use ECU 300, 000 for victims of the severe floods in Ireland in January 1996.
Incidentally Parliament may ask the Commission itself to release funds for victims of disasters by adopting a resolution, for example, in its debates on urgent questions.
As Mr Papakyriazis, Mr Ephremidis and Mr Theonas are not present, Question No 23 (H0184/97), Question No 24 (H0190/97) and Question No 25 (H-0191/97) fall.
Question No 26 by Mr Posselt (H-0193/97)
Subject: Enlargement and internal security
What stage has been reached in the cooperation and structured dialogue with the Central and Eastern European candidate countries with regard to internal security, and what implications does this have for the security situation on the EU's external frontiers?
In reply to Mr Posselt's question I can say that the structured dialogue with the Central and Eastern European countries started in June 1996 under the French presidency in Luxembourg. It entered a new phase in March 1996. A specific subject is given top priority attention during each presidency. During the second half of 1996 the dialogue concentrated on the problem of drugs. A seminar was held on that subject on 24 and 25 October 1996 and the conclusions of this seminar adopted as such by the partners on 28 and 29 November 1996.
A meeting of the working party 'Drugs and Organised Crime' was held with the Central and Eastern European countries on 10 March. The Council services are currently implementing the conclusions of that meeting, which include a number relating to internal security, for example exchange of information, monitored deliveries and rules on the control of precursors for chemical drugs.
The dialogue is now concentrating on asylum problems. The conclusions will be presented to the Council in May. Specific practical problems of border controls are being dealt with under the so-called 'CIREFI' , which is an EUwide data bank on asylum affairs. The applicant countries have already attended meetings in the past on this subject. A second meeting with Central and Eastern European countries on this matter will be held under the Dutch presidency.
Mr President, thank you for this very precise answer, and I should just like to ask whether certain elements of the cooperation that would be expected to result from membership might perhaps, given the length of time the negotiations will take, be given priority, in the interests of cooperation and in the interests of public security. For example, could not EUROPOL start working directly with the police forces of the candidate countries, and could not the structured dialogue be extended to cover three issues that are particularly explosive, namely the slave trade, an area in which organized crime is already earning more than in the drugs trade - and secondly the theft and smuggling of works of art, which is a major problem in Bavaria and the Czech Republic, and thirdly the drugs problem, which has already been mentioned?
I reply to Mr Posselt's second question I would say that the Council attaches the utmost importance to cooperating with Central and Eastern European countries on the prevention of and fight against organised crime. Organised crime does not stop at the borders of the European Union. Central and Eastern European countries are just as concerned as ourselves. The Union and Member States attach great importance to giving this top priority, including the areas mention by Mr Posselt.
There are still some restrictions which have not yet been solved but we are working on them. The first restriction is that the Europol Treaty has not yet been ratified. Practical cooperation in the immediate future can only be on the provisional European Drugs Unit which has a limited capacity. We must keep that in mind. But I believe that as soon as Europol is ratified and the necessary human and financial resources made available then it can quickly be extended to the Eastern European countries.
Another aspect I would refer to, and I already mentioned this in reply to Mrs Kinnock's question, is the shortcoming in the institutional means of the third pillar; specifically, it is very difficult to make agreements with third countries under the third pillar. I have already mentioned that the group of senior officials dealing with combatting organised crime, a group set up in Dublin by the European Council which is to report back to Council in April, will also discuss this aspect of cooperation between the European Union and Central and Eastern European countries in fighting organised crime.
Question No 27 will be answered in writing.
That concludes Question Time.
Driftnets
The next item is the oral question by Mr Arias Cañete, on behalf of the Committee on Fisheries, to the Council (B4-0017/97 - O-0001/97), on driftnets.
Mr President-in-office of the Council, I thank you first of all for being here and for being willing to discuss the future of driftnets with us. As you know, the Commission has a proposed amendment to the current regulation on technical measures seeking to ban driftnets exceeding 2.5 kilometres in length as from 31 December l997. This proposal dates from 1994 and thus far neither the Council nor the Commission has done anything to break the deadlock. I am putting this question to the Fisheries Committee to underscore our conviction that various events which have taken place since 1994 in the legal, legislative, social, economic and environmental spheres, have placed the Commission proposal in a totally different global context. We therefore think that the content urgently needs to be reviewed.
Although there have not since 1994 been the serious disputes seen in previous years, that was because inspection vessels were permanently deployed by sea-bordering countries as well as a Commission monitoring vessel. That has all proved so costly that it appears that the Commission does not intend to deploy its vessel for next summer's fishing year in the Atlantic. That will no doubt mean that the member countries will step up their inspection activities, because those of us who know the fleets well are aware that the dispute is still lurking beneath the surface and that rules are still being broken, as the Commission's own reports indicate. It seems clear that nets of 2.5 kilometres are not an economic proposition for most ports and the proof is that many countries, under pressure to carry out inspections, have dismantled their driftnet fleet as uneconomical - as in the case of Ireland and the United Kingdom - or for other more complex reasons nonetheless directly related to unprofitability, as is the case with Italy.
On the other hand, we in the Council, Commission and Parliament are currently working on a new proposal for a regulation on technical measures. Is there any point in approving this proposal when there is still an amendment to the previous regulation which is still dragging on and which has not even been included in the new proposal?
Another original - and in my opinion very important - aspect arises from the approval of the New York Agreement on trans-zonal and highly migratory species which the European Union is preparing to ratify. I would draw attention to some of the points in Article 5, particularly 5 (f), according to which the states undertake to reduce to a minimum contamination, depletion of stocks, waste, fishing by equipment which is used once then discarded, accidental catches of species of fish or other creatures outside the scope intended, by the adoption of measures which include the use of gear and techniques for selective fishing which do not harm the environment and which are not expensive. Other sections of this Article might be mentioned, but I think that is sufficient to make the point that promises are not being fulfilled with regard to these nets.
There again the ecology movement and those Member states most concerned about the environment have a much clearer view of driftnets nowadays than they had in 1994 and what happened with regard to the United States' threatened embargo against Italy, which directly affects the entire Community tuna and sword fish production, further demonstrates what we can expect if we do not tackle the problem.
Finally, Mr President, I should like to remind you of another factor which has been largely responsible for the changes cited: this Parliament's own resolution on the banning of driftnets dating from 1994 and which was, moreover, by excluding the Baltic and use within the 12-mile zone, instrumental in securing the agreement of the northern countries of the Union.
We therefore think that there are sufficient aspects left to warrant a new proposal and that, if it makes the requisite effort, the Council can find a way out. On behalf of the Committee on Fisheries and in view of the arguments put forward, I ask for that effort and that impetus.
I must put the record straight on a number of facts. The present Community legislation on drift nets, EEC Regulation 3094/86, amended by Council Regulation 345/92, bans the use by Community vessels of drift nets of more than two and a half kilometre's length, irrespective of the waters being fished. The only exception to this regulation is the Baltic Sea where special international rules apply. On 8 April 1994 the Commission presented a proposal to the Council for a total ban on drift nets with effect from 1 January 1998. The Council debated this proposal in the light of the opinion from the European Parliament and the opinion from the Economic and Social Committee on various occasions but has so far been unable to reach a qualified majority opinion. The proposal is still on the table and while waiting for a Council decision the Member States and the Commission have cooperated in implementing stricter controls and conservation measures on tuna fishing in the Atlantic Ocean and since 1996 in the Mediterranean Sea.
The proposal was last discussed at the Fisheries Council of 22 April 1996 when the Council again stressed that the present Community legislation on drift nets must be fully respected. The Council also expressed its satisfaction on the results achieved to date on the conservation measures. The Council also welcomed the Commission's initiative to try to meet these objectives during the fishing season without increasing the overall fishing activities. The Commission representative stated that the Commission wished to see progress made and would welcome any constructive ideas from delegations on procuring a qualified majority on its proposal. On 17 December 1996 the Commission presented the Council with a plan produced by the Italian authorities for a decision on a specific measure to encourage Italian fishermen to switch certain fishing activities. This proposal was aimed at the Italian fleet gradually abolishing the use of drift nets with the smallest possible effect on employment.
Measures have been taken to encourage fishermen to switch to other more selective methods for the period 19971999 and to offer them compensation for any loss of income. This proposal of 17 December is currently being debated in the Council and the European Parliament consulted. In the light of Parliament's opinion the Presidency intends to do everything in its power to ensure that the proposal is adopted during the Dutch presidency. The Member States are also reminded of the Commission's request during the Council meeting of April 1996 to take the initiative and produce constructive proposals to solved the problem of drift nets. Without such an initiative, for which unanimity is required in the Council, in the absence of an amended Commission proposal, the prospects for a solution are not favourable. I think I should leave it at that.
Mr President, Mr President of the Council, I believe it is right to hold this debate, and to be able to go deeper into the matter next month, when we will be dealing with the conversion plan for driftnet fishing, which affects Italy.
Italy, or more accurately its new government, has taken a firm line on the issue and it is highly likely that within three years it will have succeeded in moving fishing vessels using driftnets up to 2.5 kilometres in an acceptable direction. The plan is voluntary and will therefore involve those intending to convert their own businesses.
But the problem has to be dealt with not just from a distinctly Italian viewpoint, but taking account of a wider area surrounding the Mediterranean. We are convinced certain resources are being overfished and overuse of driftnets is creating problems, not least environmental ones. This has been scientifically proven.
This problem reaches beyond Italy to third countries, because the risk is that once the European fleets have been converted, the use of driftnets could easily proliferate in the third countries.
So there has to be a conversion plan covering the whole Mediterranean and it is also important for Europe to develop its Europartenariat role with Mediterranean countries, encouraging awareness in these countries of the environmental effects of this type of fishing.
We also have to recognize that there are fleets fishing indiscriminately in the Mediterranean - I am referring to the Japanese and Korean fleets - as well as flags of convenience ploughing those waters and having an enormous impact on fisheries resources.
That is why the problem of driftnets has to be analysed jointly with the complex effort in the Mediterranean fishing sector. Other types of fishing and other fishing gear are extremely prejudicial to the maintenance of certain very delicate species. Dolphins and 'caretta caretta' turtles are of course suffering significant repercussions from other types of fishing too, like longline.
So I believe we must press ahead with controls, but recognizing our duty to comply with the Community regulation setting the length of driftnets at 2.5 kilometres. I believe this is a fundamental point we must keep to.
In my opinion, Mr President, your answer is completely unsatisfactory. You say that there are no constructive proposals. But from whom? In my opinion, these constructive proposals are lacking on the part of the Council, and certainly not on the part of the European Parliament! We have already, on many occasions, given our opinion on the problem of driftnets. In the past, we have always prohibited them - quite rightly - because public opinion, which is what we represent here, regards the protection of marine creatures and the maintaining of the ecological balance as being threatened by these nets.
The fishing industry also means safeguarding people's economic and social living conditions. However, we must be extremely careful here, particularly at a time when those areas where fishery resources are available are experiencing losses. The use of driftnets brings with it two negative consequences. First of all there is the problem that when driftnets are used the species to be caught cannot be selected. In addition, sea creatures are senselessly killed by these so-called 'ghost nets' . Even if we have to make a distinction between the fishing problems in the North Pacific, the South Pacific, the North Atlantic, the South Atlantic, the Baltic Sea, the Mediterranean and within the twelve-mile limits, the fact remains that, basically, the use of driftnets is disastrous everywhere.
We should continue to set an example on this issue, in accordance with our previous decision. Some updating is needed. The Council's acceptance, possibly revised, of the Commission's 1994 proposal is therefore absolutely vital and a matter of great urgency.
In order to defend its interests and values, and those of other communities and countries, the EU must find a way, within its own institutions and within the international bodies concerned, to achieve an immediate and appropriate prohibition on the use of driftnets, and at the same time come up with the necessary effective control measures.
Mr President, if a man wants to drown his dog he first accuses it of having rabies. Nowhere is this proverb better illustrated than in the case of driftnets.
First of all, there is the question of what is included in the mixture. To lump together under the same heading the nets that are used in the Mediterranean and those that are used in the Atlantic really smacks of trickery. In the Mediterranean, they fish for swordfish, a rare species. The fish are very scattered, which makes it necessary to use very long nets, whereas in the Bay of Biscay, which is the subject of my proposal, they fish for tuna, a species which occurs in abundance and which is found in shoals, so that it can be caught in nets that are not so long.
It has also been claimed that nets that are 2.5 km in length could not be profitable. Yet this is just a generalized falsehood. You only have to go and check. And people did go and do just that - two boats were chartered by the Community in 1995-1996 - and checks were carried out - 60 to 70 inspections per season - and no infringements were found. Now we are being led to believe that these nets would be diabolically efficient, but do you know what percentage of tuna is fished using nets? Is it 80 %, 50 % or 25 %? Not even that much, but less than 12 % of the total catch!
So what arguments are we now left with? The resolution contains only one: the argument that driftnets are described as non-selective, and the bigger they are, the more this is true. But this argument completely ignores the study carried out by the IFREMER, which covered two seasons and included observers from five countries. The conclusion of this study was that the rate of selectivity is 85.8 %; in other words, it is one of the most selective methods of fishing. Finally, what would be the consequences if French tuna fishermen were to abandon this technique? It would be a disaster as far as resources are concerned. In actual fact, these are fishing vessels that derive 50 % of their annual turnover from the tuna-fishing season. If they are denied this opportunity, they will have no alternative but to give up fishing for tuna, and carry out their winter occupation, which is trawl-fishing, all the year round. This would have an effect on species, such as the hake for example, which are very much at risk.
Mr President, if it had been up to the European Parliament there would have been no need to ask this question because away back in 1994 we said that at the end of that year there should be a ban on drift nets. I would just remind you of our report.
There is no need either for me to explain why we in this House object to what happens with drift nets. Mrs Langenhagen has described that in sufficient detail. The Italian drift nets in particular catch less than 20 percent of the total allowable catch of tuna and sword fish, the remaining 80 percent is by-catch. I do not need to explain how serious that is for the marine environment.
Now the President-in-Office of the Council says that the Dutch presidency will do its best to discuss this proposal again, this proposal that was last discussed in the Council on 22 April. I would ask the Council to take seriously the Commission proposal, namely for a ban with effect from 1 January 1998. I wish to ask the President-in-Office of the Council when it will be put on the agenda and how the Presidency intends to prepare this for the coming Fisheries Council.
Mr President, it is three years since the Commission presented its proposal on the banning of driftnets and the decision is still blocked within the Council. Although governments, such as the Italian government, are prepared to adopt measures to reduce the use of such nets, these initiatives are not sufficient from any point of view and there are Member States which have banned them, but until there is a generalized ban the situation will be exactly the same.
It is argued that fleets from third countries are still using such nets. Let us not fool ourselves - until the European Union bans them it will be impossible to take action against third countries to persuade them to desist.
Moreover, the European Union tries to excuse itself by carrying out monitoring operations, which do not basically affect the problem and which, furthermore, are exorbitantly expensive in relation to their effectiveness.
There are weighty arguments for banning the use of driftnets. First reasons concerning the environment and the conservation of fish stocks. When these nets are used approximately 80 % of the catch is accidental which has an enormous impact on protected species. Banning such nets is fundamental, both for the sake of conservation of resources and the protection of endangered species.
There are also reasons of an economic nature which militate in favour of banning these nets. They are not very selective, affect other fishing activities and place those fishing with selective methods at a distinct disadvantage. Let us make no mistake. These nets do not even benefit those using them. Some governments are turning this into a state issue, but that is another matter. The market situation, the low quality of the catches which these nets yield and the high investment and amounts for amortization make their use uneconomical. The fishermen indeed are the prisoners of the investments they have made. The reduced profits which these catches bring pushes the amounts for amortization up to excessive levels.
Some governments ought then to deal decisively with the problem of conversion for the sake of their own fishermen and future generations. Fishing in the Community and throughout the whole world is facing an unprecedented crisis caused by the lack of resources and the problem of the market. Driftnets are an example of what should not be done in fisheries policy. The Council should be aware of that and solve this question once and for all. Here is a challenge and a great opportunity for the Netherlands Presidency.
Mr President, like others, I too must express a certain disappointment at the reply from the President-in-Office of the Council, because I do not believe it can be said there is a lack of constructive proposals.
The problem is that we have before us a 1994 Commission proposal, a series of positions taken by the European Parliament, but also a UN resolution. Given this situation we might have expected coherent decisions from the Council and action to obtain positive results from the Presidency-in-Office.
Why are we asking for a total ban on the 'spadare' ? The answer is that the 'spadare' is non-selective tackle, as has already been mentioned, and it is used not only in the Mediterranean, but also in the Atlantic. In particular it is used on French, English and Irish fishing vessels, although the practice has tended to decline in recent years. But there is no doubt that the greatest impact is occurring in the Mediterranean.
This impact can be summarised as follows: according to the International Whaling Commission, the 'spadare' , so-called because it is used to catch swordfish, kills around 5000 dolphins and dozens of sperm whales every year. Furthermore, the target species, the swordfish, constitutes only 17-18 % of the catch, which demonstrates the non-selective nature of this type of fishing.
Furthermore, according to the FAO, swordfish stocks are being overfished. This means that a decrease in fishing would involve an increase, by weight, in catches which currently comprise young fish which often have not reproduced.
In the Mediterranean, the area at greatest risk, an Italian fleet is now operating and, perhaps increasingly, fleets from third countries. The only way to control these third countries is to state that the European Union no longer uses the 'spadare' and establish trading relations with third countries creating disincentives against using the 'spadare' . That is the only credible solution.
Either there are advantages to 2.5 kilometre net lengths or there are not. If there are advantages, the complaints are incomprehensible; if not there are two possibilities: either fishermen who say they use 2.5 kilometre nets are using longer ones, or they would benefit from a change in direction.
So the only way to guarantee Italian fishermen an income and a future in fishing is to ban the 'spadare' completely, carry out a conversion process, use more selective methods that are less dangerous for the environment and cement relationships with third countries to ensure control of the use of the 'spadare' in that zone.
Why, Mr President, are we resuming here today the debate on driftnets, when the only new scientific evidence confirms their selectivity, and when other types of fishing equipment are being developed that are highly questionable, such as the 'naveran' , for example? Why is it that we are trying, at all costs, to stir up a controversy which has already been settled, to the best possible advantage to everyone?
The last two long-finned tuna fishing seasons in the North Atlantic have demonstrated the responsible behaviour of driftnet fishermen, who have been strictly observing the 2.5 km limits. This is proved by the very large number of national and Community inspections that have been carried out on French tuna fishing vessels. These two seasons have also shown that vessels can use both nets and lines at the same time, and that these two techniques have proved to be perfectly compatible.
Finally, it has been proved that minimum profitability is possible within the framework of the 2.5 km limits. But let us not forget that, for many fishermen, accepting the 2.5 km limits represents a considerable sacrifice. Some of them have given up fishing, and there are also all those who naturally based their calculations regarding their vessels' capacity and their investments on the rules that were in force at the time, when the limit was 5 km. Dropping it to 2.5 km has placed an extremely heavy burden on them in the form of extra costs.
This is not, therefore, the moment to give them the impression that the rules might be changed again. As far as driftnets are concerned, we must stop stirring things up for political reasons, and stop maintaining this climate of uncertainty and anxiety.
What our fishermen need, on the contrary, is for the rules of the game to remain stable. They need a lasting regulatory framework if they are to be able to carry out their difficult occupation with the necessary degree of forward planning.
What we have to do, Mr President, is very simple. First of all we must remember that the driftnet is a vital piece of working equipment for many fishing communities in Europe. We must then confirm the fact that there is a system of rules, and that there is one system that applies to everyone and to all fishing areas, and that that system is the 2.5 km limit. Even if this is harsh, at least it has the merit of being clear. Finally, we must also make sure that everyone is scrupulous in applying it, both third countries and, of course, the Member States concerned, all of whom should send out an inspection vessel during the next season.
It is by doing this, Mr President, and not by fanning the flames, that we shall avoid a return to past conflicts, which are harmful to everyone, and it is in this way that a lasting peace will be brought to our fishing grounds. It is in this direction, Mr President, that our parliamentary group would like to see the Council, in its wisdom, proceed.
Mr President, we are conducting an old debate here, since it goes back to 1994, when Carmen Fraga - who is to swordfish and tuna what Astrid Lulling is to honey or what I myself am to vines - the passionate advocate of the swordfish, first brought up this subject, this problem of the conflict between net and line. At the time, the Commission proposed a ban, but a ban that would come into force after a period of four years. This period will come to an end at the end of December 1997. Carmen Fraga Estévez herself wanted an immediate ban, with no variations, though as it turned out there would have been some variations - an immediate ban except for the Baltic (why the Baltic?) and for territorial waters, but it is true that, as far as the twelve-mile limits were concerned, the coastal State would have sovereignty.
This is a problem of a Hegelian nature. It is a dialectical problem, because the good and the bad are not only on one side. It is true that there are opposing economic arguments: the hundreds of Spanish fishermen, who are, moreover, Carmen Fraga's voters, and the Italians. We went, with Mrs Péry, to Palermo, where 500 Italian fishing vessels are involved. On the other hand there is the question of financial equilibrium - Mr d'Aboville, or the Mayor of Luçon, was talking about this just now - the financial equilibrium of the sixty fishing undertakings, or the sixty vessels, of the Isle of Yeu, and all the problems that would arise from having to convert the fishing fleets. Mr Baldarelli mentioned this a few minutes ago.
And then there are the ecological arguments, the real walls round the Atlantic - 20 km in the case of Italy - against which everything is battering, just like in the days of the Second World War! The turtles, the dolphins, would die! If we look at the real situation, the actual wastage, if I may call it that, is only 2 %, though I admit that that is already too much. I should like to remind you of what the fishermen of Sicily said to us. When we went to see them, they told us that, although they understood what was happening to the dolphins, they were themselves under threat of extinction. Father and son, they have always fished for a living. The little dolphins were at risk of disappearing, but then so were the little fishermen! They also pointed out that the Koreans and the Japanese were not affected by the ban. But will the dolphins make a distinction between a Korean net, a Japanese net and an Italian net? This poses a problem. There is also the risk of intensive fishing. I think that Mr d'Aboville said just now, for heaven's sake, that it was something like 12 % of the catch.
The Commission, in its wisdom - which is rare, and therefore worthy of comment - has finally, for once, arrived at a sort of compromise, which originated with the United Nations, and which the UNO itself adopted in 1989: a 2.5 km net instead of a 5 km net. It involved cutting the net in two, if I can put it like that. One net, one piece of fishing gear. But with all the risks that this involved, all the problems of damage to nets, and the time it takes to change a net, this could mean losing at least one day's fishing, if not more.
I thought that with this compromise we had managed to put an end to the psychodrama, the neurosis, about fishing nets in the Bay of Biscay. And it was all being done under supervision - eight inspectors to keep watch over the long-finned tuna, eight EEC inspectors! If British cows had had as many inspectors as tuna fish, we would probably not have had that other drama.
So, the tuna war will not take place, because, and Mrs Fraga will understand what I am saying, we should stick with the 2.5 km limit. This is a compromise, and it will enable us to restore peace to the troubled waters of the Bay of Biscay.
Mr President, the key word in this question is 'balance' . We must try in the first place to find a fair balance between viable fishing activity on the part of the Community fleet and the conservation of resources.
Despite what some French colleagues have said, the fall in the number of scombroid species in the Bay of Biscay is alarming and it is a result of the use of these very nets.
Balance means in the second place equal treatment for all. Driftnets have been banned for Spanish and Portuguese fishermen since the 1986 Treaty of Accession. Fishermen from other countries use nets up to 2.5 kilometres long and in the Bay of Biscay nets up to 25 kilometres are allowed.
We ask that the use of driftnets be banned in general, irrespective of area. We also ask the Council to tackle the question directly, to take a decision on the banning of the nets and at the same time to settle what amounts of compensation would be appropriate.
We should also like to call attention to the paradox involved in importing into the Union large quantities of fish caught by foreign fleets using these nets. Could we be selective in our imports so that we put the brake on driftnets not only for our own fleets and our own waters?
Finally, Mr President, during the transitional period the Commission should ensure there is more monitoring. Although they are not sufficient, the two vessels chartered by the Commission and other measures taken with regard to fishing for tuna in coastal waters were decisive in reducing tension and avoiding the sad events of 1994.
Mr President, the reply from the Presidency of the Council could not have been more misleading. It gave no indication that things would move any faster. We get the impression that this proposal will still be excluded from the agenda or systematically blocked within the Council. And that we find disconcerting, as is the obstinacy of some Member States, because the only thing which the stepping up of monitoring over the past few years by the Member States and the Commission has shown is that driftnets of the regulation length are not economically viable; some Member States' fleets have stopped using them and where they are still used it is thanks to aids granted by some Member States.
These are fishing techniques which, when all is said and done, are ecologically harmful, uneconomical - within the letter of the law - and which, moreover, in the present situation for some Member States actually cause commercial disputes with third countries. I the circumstances the Netherlands Presidency has a golden opportunity to settle this question which cannot simply be left to one side in the general revision of technical measures. It would be absurd if, in a situation where there was over-capacity when the new multi-annual guidelines were being discussed, we were to continue to allow the use of non-selective fishing techniques. The amendments proposed by Parliament might provide the flexibility needed to achieve the requisite majority in the Council - so that could not of course be the Commission's original proposal. In conclusion, Mr President, I urge you to include this question in the agenda of this Council and to establish the necessary contacts and talks to make it possible to achieve agreement there on a solution which would constitute a step forward in the development of a responsible and sustainable common policy.
Mr President, we are against the proposal for an immediate ban on driftnets in the Mediterranean because it would only hit Community fishermen, while third countries' vessels would continue to fish without rules or controls.
No-one would argue that driftnets are harmless or have no impact on resources, but it is obvious that immediate abolition would not only fail to produce the desired results, but would look like discrimination to the fishermen and have serious consequences on jobs. The consequences would be especially serious for Italy, bearing in mind that this activity goes on almost exclusively in the Objective 1 area, and public order problems cannot be ruled out.
Italy itself is now demonstrating willingness to find a solution. A 'spadare' plan has been drawn up, the fruit of an agreement between the government and the organizations in the sector, and providing for financial participation by the Community. The Commission's proposal for financial support has already been analysed and judged favourably, at the Council of Fisheries Ministers last December. But the fishing vessels are being fitted out to start the fishing season even now.
So the Community must give a clear signal of its determination to resolve the issue of Italian driftnets positively, so that the fishermen and shipowners do not find themselves, yet again, starting the season in an uncertain and precarious atmosphere.
The commitment we are seeking from the Council, Mr President, is to adopt the support measures to the Italian plan as quickly as possible, bearing in mind the extraordinary situation which justifies not only recourse to the FIFG but also access to other Community funds where the quotas intended for Italy are not fully used.
Mr President, as some previous speakers have said, the Council's answer seems to me to be far from sufficient on this problem of fishing with driftnets. I am referring only to the problem seen in the Mediterranean and the specific harm which such fishing with driftnets causes for the fishermen, to be precise in the Balearic Islands, which suffer the damage occasioned by the presence of over 500 Italian vessels fishing with driftnets.
It has often been said that the Mediterranean is an ailing sea, a sea with problems concerning the conservation of species. The conservation of these species depends on the use of fishing techniques which are as selective as possible and driftnets can never be a selective system of fishing.
I have approached the Commission on several occasions concerning the harm being done in the Balearic Islands by this type of fishing. It has been indicated and stated that the date for prohibition would be December 1997 at the latest. I cannot see at the moment that the Council is intending to meet these deadlines envisaged, which will do serious harm to some Community fishermen.
Mr President, Mr President-in-office of the Council, ladies and gentlemen, the words of the President-in-office of the Council really are misleading. Previous speakers have mentioned this and I must repeat it. We were hoping for much more from the Presidency of the Council and still more from the Netherlands Presidency.
The current impasse in which the legislation on driftnets finds itself is simply untenable. It has been said here that the Commission asked for these nets to be discontinued from the end of this year - Parliament has repeated it on many occasions - and it appears, ladies and gentlemen, that we are going to have to keep on repeating it.
Allowing time to go by without solving this problem makes the situation worse, detracts from the credibility of the Community institutions and leads to undesirable situations, such as the present situation in Italy where there is pressure from North America, as mentioned here also.
A new fishing year will be opening soon bringing with it the risk of confrontation between Community fleets and the deployment of costly patrol and monitoring measures which could be avoided, since the problem is none other than the manifest incompatibility between fishing methods, as has been mentioned here; on the one hand the traditional and selective methods which respect the environment and on the other the destructive driftnets. It is known that nets of 2.5 kilometres are not profitable. The same course which the Italian government has taken for conversion by means of the corresponding aids should be pursued for the Atlantic and those Member States still using it, thus settling the problem which keeps the fishermen on tenterhooks and each year costs the Community budget dearly.
The new situation in the Mediterranean, Mr President, the proposed exclusion of the Baltic should make it possible to obtain a better majority in the Council to break the deadlock on this problem finally as Parliament has requested. It is the Council which is in a position to solve the problem. I might say that the Netherlands Presidency could not be in a better position to achieve this historic political success, since it is not directly involved.
We therefore request the Council to show political responsibility and coherence. Since we were not satisfied with what the Council said, and I think most Members agree with me, we ask them not to give up until these 'walls of death' have been totally eradicated.
Mr President, firstly, I wish to take the opportunity during this debate on fisheries to refer to an incident off the south-west coast of Ireland on Sunday last on a bright, sunny day, with calm seas and good visibility. The incident involved the 16-metre Irish vessel, Exodus , and the 33-metre British vessel, the Seahorse , crewed by Spaniards and Portuguese. An inquiry is under way by the Irish authorities. I suggest to the House that the Commission keep itself fully informed of developments relating to the inquiry and that it keeps the Committee on Fisheries fully informed. I hope that we will have an opportunity to debate the outcome of the inquiry at a later stage.
I call on Parliament to send its condolences to the relations of skipper Danny O'Driscoll who died as a result of this incident and, indeed, to the community of Castletownbear.
I, for one, am not disappointed at the response from the Council as the Council is being realistic in relation to the driftnet issue. If it is intended to ban driftnets, then logic would suggest a ban on beam trawling or indeed any other method of fishing deemed to be deleterious to the environment.
Since a reduction of the limits to 2.5 km, there has been a 66 % fall in tuna landings in my country. There has been no economic analysis or consultation with the industry and scientists have never recommended a ban on driftnetting.
Mr President, I too want to sympathize with the relatives of the fisherman who was drowned off the south coast of Ireland in a collision which took place on Sunday.
I want to refer to the question by Mr Arias and to say that I admire his tenacity and that of Mrs Fraga on this question. But obviously there are two sides to it. Most of the public sentiment surrounding the whole question of driftnet fishing comes from experiences in the Pacific, where everything is entirely different, where the tuna fish swim close to dolphins and where driftnets do cause a loss of other sea life besides what they are intended to catch.
In the Pacific, also, nets are 40-50 km in length and that is an entirely different situation from what we have in the Atlantic. We should remember that a net 2 1/2 km long spans a distance of about 1, 500 metres when deployed in the Atlantic. It is a fairly insignificant length of net in that situation. We should remember we are not dealing with the Atlantic.
What I want to say is that we should try to find a solution. There are two problems, but what we have here is mainly a conflict of interests between the French, on the one hand, who use long liners, and the Spanish, on the other. What I would suggest is that if we as a Community decide that nets may not be used, then the people who are prevented from engaging in the legitimate practice of catching tuna fish with nets should get compensation. A sensible solution would be that if the French and the Irish and British are forced out because their system of fishing is unacceptable, then obviously the Spanish fleets will catch more fish and they could concede to the Irish and the British and the French other quotas of similar value and everybody would be happy. The tuna would be caught in the way that is acceptable to us and the French and Irish and British would not have to sustain any losses. That is an obvious solution: either financial compensation or compensation in some other form. We should not use spurious environmental arguments to condemn a practice that we know and is scientifically shown to have no implications other than the catching of tuna fish.
Thank you, Mr President. It is reasonable and necessary to increase production in the fisheries sector, always provided that is accompanied by increased selectivity. Driftnets to not achieve that selectivity, but rather pose a threat to the resources/production ratio mentioned previously. To give an example: just imagine that if the 400 Basque and Gallician vessels were to use those nets the stocks of scombroid species in the Bay of Biscay would be wiped out forthwith. That therefore implies a threat to the environment, unprofitability, incompatibility with traditional nets in the same waters, conflict between fleets, real difficulties as regards control and the risk of commercial sanctions.
Something must therefore be done. I should like to put a specific proposal to the Netherlands Presidency: the Presidency of the Council could spearhead an agreement between the Member States for the final solution of this problem. You, Mr President of the Council, mentioned the consideration of initiatives to achieve voting by qualified majority in the Council. Consider the possibility of excluding the Baltic from that initiative, laying down the definitive ban on these nets from 31 December 1997. And try to associate States such as Italy with this initiative - Italy's Minister for Fisheries, Mr Pinto, said in Venice on 29 November last year that he was in favour of taking these nets out of the Mediterranean, in exchange for the compensatory measures which you have mentioned as a socioeconomic alternative.
The Member States which might oppose these measures - the United Kingdom, France and Ireland - do not constitute a minority sufficient to block the procedure. But they could join forces with a majority with an alternative plan for conversion from driftnets in the Atlantic - a plan financed from the FIFG which could in the course of 1997 and 1998 finance: first the cost of the investment already made in driftnets; secondly training for fishermen in more selective methods of fishing for the same species - tuna; thirdly the investment needed for conversion. Please try to convince governments such as the British government that during the last fishing year it spent six hundred thousand pounds to monitor fisheries activities which brought in only four hundred thousand pounds from catches by only five vessels.
This is one alternative - the other is to carry on with an unresolved environmental problem, a latent conflict in Community waters, vast Commission expenditure, gaps in the legislation described annually in the Commission reports and finally the threat of commercial sanctions by the United States which will adversely affect the entire Community market unless the Italian problem is solved. The ball is in the court of the Netherlands Presidency.
As we just heard, Mr Imaz San Miguel has given the President-in-Office the floor. I imagine Minister Patijn wishes to reply, as several Members have criticized his earlier speech.
The Dutch presidency, and the Dutch in general, are well known for knowing their way about water. Unfortunately I have not yet learned the art of walking on water. That is the kind of skill expected when it comes to reaching a Council decision on the Commission proposal of April 1994. With the best will in the world the Council has been unable to produce a qualified majority on the basis of the Commission's current proposal. You may regret that, but that is the political reality and it also means that no legally valid decision can be taken on the basis of the Treaty on European Union, which is the constitution of our community. But there are two ways of producing that result. Either the Commission amends its proposal so that a number of Member States currently against it can change tack, but I fear that the Commission is unlikely to do so because it would then have to come here and explain to you why it has amended its proposal and would then be subject to the same kind of criticism as the Council presidency, or the Council presidency tries to overrule the Commission with its own compromise proposal, but that requires unanimity and that is quite out of the question. You have encouraged us to do everything in our power to bring the Commission proposal of April 1994 to a successful conclusion. If we see a chance to do so we shall take it, but the Dutch cannot walk on water.
The other track, even if this is apparently blocked at the moment for political reasons, is to act, for example, on the basis of the Italian government's proposals to work through structural measures aimed at the fishing communities in Italy to phase out the use of drift nets by these communities and encourage them to switch to other techniques or other economic activities. There is a Commission proposal from December last year, I believe, which invites the European Parliament for an opinion and I would urge you not to block this second track and to produce your opinion as quickly as possible so that something can be done which might produce a tangible effect in the Mediterranean.
Preserving the marine environment is a Council priority, but in realistic terms of everyday politics it will have to be balanced at all events against economic and regional interests. If we win that one there will be a decision in the Council, but if the diversity of the Community is such that no agreement can be reached then you are left without a decision and I unfortunately must say that at the moment that is what it looks like - unless you can give the Commission some political margin for manoeuvre to amend its proposal so that a majority in the Council can accept it.
We cannot continue the debate, Mr Eisma, because we have another item on the agenda. But what exactly was your point?
Does the Commission share the wish expressed by the President-in-Office of the Council to amend the Commission proposal?
Mr President, on behalf of Commissioner Bonino, I should like to stress that the Commission certainly also regrets the fact that no progress has been made on this matter in the Council. As we have heard, the Commission's proposal has been pending there since 1994 and, according to the information I have received, the Commission has repeatedly indicated to the Council that it is in favour of a compromise being reached which could secure a qualified majority. I can only reiterate what I gather has already been said a number of times, namely that we are in favour of a solution being found which takes account of the economic interests of the fleets in question and of the relevant environmental considerations.
On a point of order, Mr President, I do not consider that the Commission has answered the question put by the previous speaker and I would ask if the Commission could indicate soon whether in fact it is thinking of playing an active role in the drafting of a new proposal.
Fishing off the coasts of Angola and Guinea
The next item is the joint debate on the following reports:
(A4-0013/97) by Mr Cunha, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol defining, for the period from 3 May 1966 to 2 May 1999, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Angola on fishing off the coast of Angola (COM(96)0323 - C4-0475/96-96/0176(CNS)); -(A4-0385/96) by Mr Macartney, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol establishing, for the period 1 January 1996 to 31 December 1997, the fishing rights and financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Guinea on fishing off the Guinean coast (COM(96)0111 - C4-0270/96-96/0084(CNS)).
Mr President, Commissioner, ladies and gentlemen, since 1987 the European Union has had Fishing Agreements with Angola. First of all, a three-year Agreement and since then the Agreements have been renewed every two years.
The current Agreement which is valid from May 1996 to May 1997, covers the fishing fleets of five Member States - Spain, Portugal, France, Germany and the Netherlands - and includes a considerable enlargement of the possibilities of fishing off those coasts. It maintains catch levels for prawns and shrimps - species of extremely high value, and substantially increases fishing opportunities for bottom long and surface longliners, specialising is sea bass and other demersal species and including for the first time pelagic fishing for horse mackerel and Atlantic mackerel.
This Agreement costs a total of 40 million ECU, which is a considerable increase over the previous Agreement, which cost only 18.5 million ECU. There are three fundamental reasons for this increase, the first, the most important one, is the increase in the period of duration of the Agreement which has gone up from two to three years; the second reason is a considerable increase in the possibilities for fishing given to the Community's fleet; the third reason is the updating of the cost of compensating the Angolan State, which had not been updated since 1992.
I should like to emphasise the fact that this Agreement is also innovative in other areas, in particular in that it very much respects the principle of conservation of fish resources, allowing for the possibility of declaring biological rest periods on the basis of scientific data calling for them. It also sets maximum capture limits on the more sensitive species such as shrimps and prawns. On the other hand, I should like to emphasise the fact that although this Fishing Agreement - as is the case of all fishing agreements - is a commercial agreement, it also respects the principles of co-operation and development, in particular because it finances activities such as scientific research into fish resources, bursaries, the promotion of the local fishing fleet, and it also increases from three to five the number of sailors who can sail on Community ships, in addition to providing for vocational training for those same sailors.
Our conclusion, as rapporteur, is that this is a positive Agreement for both sides: for the European Union and for Angola. It is also positive because it increases from two to three years the duration period, which should give shipowners risking their capital some stability.
Finally, I should like to draw the attention of the European Parliament and the Commission to the habitual delays in consulting the European Parliament, something which is now part of our history! I should just like to point out that this Agreement was signed by the Commission with Angola on 2 May 1996 and that the European Parliament was only consulted for its opinion on 12 September 1996. This is really very strange! On 12 September, in other words just a fortnight before the deadline for paying the first amount due under the Agreement. This is a sign that something is not working quite right here. The rapporteur notes that, in fact, in order for the institutions to be properly respected, we really must change the administrative and political machinery so that the European Parliament can be consulted within a reasonable length of time and so that its opinion can really have an effective influence on the decision-making process. I do not think that this is asking too much.
Mr President, I would echo some of the points which my colleague, Mr Cunha, has made. But let me say that in approaching the discussions on this issue, I first of all took what seems to be the rather unusual step of consulting the Embassy of the Republic of Guinea and tried to get their input into the report. I commend this to others who find themselves in the same position because they very much appreciated that we were talking to them to get their opinions. The agreement was already reached so that no aspect of it could be called into question. But they made some comments to me on behalf of the Guinean Government, which I was able to incorporate in the report.
First of all, it has to be said that Guinea is desperately dependent on revenue from agreements like this for its ordinary governmental functions. So they have a rather weak position because they are so dependent on the EU for revenue. Nevertheless, within the agreement there are some new developments which show exciting possibilities for using these agreements towards the development end of the spectrum. We often talk about the dilemma of whether these agreements should be trade agreements or development instruments. Parliament has repeatedly said we should move more and more towards seeing them as development instruments. Mr Crampton has made this point in his own contribution to Parliament, as have many others.
So it is good to see that the Guinean agreement begins to move in that direction. For example, there are for the first time specific grants for scientific research and for study and training built into the agreement as well as the amounts of aid offered for general revenue, some of which will find its way - this is always the defence of this kind of system - through the priorities of the relevant government to schools, clinics and development of that nature. So we should not rule out that aspect at all.
However, the potential for these agreements is enormous. A country like Guinea, which is one of the poorer countries of Africa, has a great potential if it can achieve stability, which I think it has now achieved despite the instability in the region, if it can exploit the economic zone which it possesses. This is a problem because it faces invasion by foreign boats. I am not talking about EU boats - at least we have an agreement which regulates that - but a number of fleets from elsewhere, particularly from Asia which have been found in violation of the territorial waters of the Republic of Guinea. Guinea is, at the moment, very vulnerable. We really have to look, as the EU, at that problem and look towards a regional solution right along the West African coast. This, I know, would be welcomed by most of the countries in Africa with which we have agreements. They feel vulnerable to blandishments or the simple invasion of boats from parts of the world other than the EU.
In 1958 Guinea became famous in Africa because when De Gaulle said to the French colonies 'Do you accept the new French Union of all the colonies?' , they all said 'oui' but Guinea said 'non' . And the famous 'non' of Sekou Touré was met with a whole lot of reprisals from the French. Guinea suffered quite severely for standing up for its principles and becoming independent. Ironically, two years later, all the other colonies which had said 'oui' were also being given their independence, no questions asked, and a lot of aid. I have a lot of admiration for the Guineans for standing up for independence but they have a backlog from that period to cope with. So, as we approach countries like Guinea, we should be generous in our interpretation.
In conclusion, I should like to say a few words about the comments from the other committees of Parliament. The Committee on Budgets is absolutely right on its procedural points. Every time this Parliament makes the same point saying: ' we want to be concerned and consulted before the agreement takes effect' , and every time it is ignored. Mrs Jöns has made the point very precisely and I would support all her arguments.
Likewise the Committee on Development and Cooperation, as I mentioned, made absolutely the right point in saying that these agreements should be seen as tools of development. These agreements are important. We take them seriously in Parliament. I wish, however, that we could get the Council and the Commission to build us into the procedure in a more effective way so we could really feel part of that process.
Mr President, Commissioner, ladies and gentlemen, I am speaking here on behalf of the Committee on Budgets, and I should like to emphasize the following points. As the previous speaker has already said, we are dealing here with agreements that were initialled in December 1995 and May 1996. The history of these two agreements proves yet again how important it was that we should finally improve the procedure for keeping this House informed and involving it in the concluding of international fishery agreements.
I hope, in any case, that the kind of evasive tactics demonstrated by part of the budgetary authority will now be a thing of the past. The code of conduct that we adopted along with the 1997 budget was intended to ensure that this would be the case. Not to be consulted until five (and in the other case four) months after the initialling of the agreement is bad enough! But for the Council to go on to decide that the agreements should be provisionally implemented, and for the Commission then to pay out not inconsiderable sums of money to Guinea and Angola, namely ECU 2.7 million in one case and in the other case as much as ECU 13.5 million, without having consulted our opinion, that really is too much!
In other words, the Commission, as it generally has done in recent years, took the Council's decision on provisional implementation as a sufficient legal basis for paying out the first tranche. One might almost be forgiven for thinking that our opinion counts for nothing any more! Therefore I would ask the Council and the Commission - and I am sorry that the Council representative is no longer here - that in future negotiations on fishery agreements they should observe the code of conduct, and when concluding an agreement they should inform both the Committee on Fisheries and the Committee on Budgets regarding the progress of the negotiations and the financial consequences. This is what we agreed jointly - and I emphasize the word jointly - in the code of conduct.
The code of conduct also lays down that the Council, the Commission and the Parliament should do everything possible to ensure that the procedures involved in the legislative process are carried out as rapidly as possible. But this also means - and I would ask the Commission to take particular notice of this - that the Commission should begin its negotiations with non-member countries in good time, so as to leave enough time for the rest of the process to proceed properly. It would be nice if these requests did not have to be repeated, rather like a prayerwheel, every two years!
Mr President, one of the key characteristics of the global fishing situation at the moment is that stocks worldwide are heavily depleted. We have to ask ourselves why that is the case. One of the major items which has always been identified with that stock depletion is the overcapitalization of the global fishing fleet. One of the reasons for that overcapitalization is the vast sums spent by national governments on subsidizing longdistance fishing industries. That in itself means that there is a race to fish in order to make enough money to service that capital, that agreements are made with different countries in order to move fishing volume away from home waters into other EEZs elsewhere around the world. That is exactly what international fishing agreements, as concluded by the European Union, are all about. It is that subsidy that has caused the overcapacity that has led to the depletion of stocks. It is a cycle that has to end in order to protect fish stocks for fishermen for the longterm future.
That is why the Liberal Group in this Parliament is the only one that is actually facing reality and saying that the public subsidization of fishing agreements has to stop. That is why within both these agreements we are tabling amendments that say that the fishing fleets, the vessels and the owners themselves who benefit from these agreements should pay the full cost of these agreements, and that they should no longer rest on the taxpayers of the EU - not because that is bad in itself but because through subsidy we have overcapitalization and continued depletion of stocks.
I ask this Parliament to support those amendments to ensure that we safeguard our fish stocks and fishing communities for the future.
Mr President, this opinion is just once again a pro forma, a formal intervention in the legislative process on an Agreement which has already been carried out. Against this background, it is no surprise that the European Parliament should be less and less happy with international fishing agreements. This is an institutional problem but it is also a procedural one, a methodical problem, given that the Commission systematically confronts the European Parliament with a fait accompli.
It is important that this should not penalise fishermen and other people connected with the industry, who depend on this vital aspect of fishing policy: international fisheries agreements. An approach to these Agreements which is solely based on cost benefit is reductive, limiting, equivocal; what it is aimed at is ending the so-called international fisheries agreements. Against such a tide, I should say that this is a good Agreement - I am talking about the Agreement with Angola, for both the European Union and for Angola itself. Let us hope that the shipowners and Community fishermen using it can benefit in full from the fisheries opportunities which have already been negotiated.
Mr President, I agree with a lot that has been said about the lack of consultation with this Parliament and I hope that the Commissioner present will take that back to the Commission. We need to be fully involved in the presentation of these fishing agreements right from the start.
Like Mr Mccartney, I went to the Angolan Fishing Ministry and talked to them and they were dreadfully concerned. They were going to sign the agreement because they needed the money. I do not think that these developing countries, especially countries that have gone through such a tragedy as Angola, should be forced into that position. But they need the money and they were saying quite clearly they do not think they will be able to monitor this agreement. They will not be able to monitor 1, 500 km of coastline with seven outdated boats and no airplanes. So we ought to help them. We ought to help these developing countries. Our fishing agreements ought to be coherent with our development policy. This is the theme, or one of the major themes, of the report I shall produce for this Parliament in May.
I have to stress this. We have a responsibility all of us, particularly to the developing world, and particularly to countries which were our colonies in the past to whom we have not shown the respect they deserve. We need to help them develop their own fishing industries so that in the long run - and I emphasize the long run because it will be the long run - they are able to export their own fishing products and get the added value of their fishing industries for their own development.
Mr President, I welcome the renewal of the fisheries agreements with Angola and Guinea, because they benefit European fishermen and consumers and also help Angola and Guinea who thus receive a significant source of income.
The mutual benefit is assured by making fishing by local and European fleets complementary activities. The cooperation agreements with both countries have also been strengthened, as mentioned here, as have aids to the fisheries sector in the form of technical programmes and practical occupational training, for example.
This, it seems to me, is a question of a few balanced and fair protocols entailing a cost for the European Union which is reasonable. The ACP countries must also be helped of course with monitoring measures in their waters in order to conserve stocks and also to drive out those factory ships fishing illegally.
We must deplore, as we so often need to, the fact that the Commission and the Council relegate the Parliament to a very marginal role beneath its station in budgetary matters. The information submitted to us by the Commission is normally very scant and consultation of Parliament - which is one of the budgetary organs - scarcely takes place; everything arrives late, wrong and when the agreements have already come into force.
I think the European Parliament should act, but extremely carefully if it wants to kick the Council and the Commission into action, for fear of accidentally kicking our own fishermen in the process. And we must stamp out the image which some people with a bad conscience have of these fisheries agreements with the ACP countries; they are not agreements which harm the population nor do they threaten the local fisheries sector. The European Union pays a fair amount of financial compensation and the agreements are beneficial for the development of those countries and at the same time keep our fishermen in employment.
Mr President, the Commission would firstly like to thank the rapporteurs for these two excellent reports concerning fisheries agreements. As regards the new protocol to the fisheries agreement with Angola, it should be pointed out that this creates increased scope for a variety of fishing activities. Also, the fishing opportunities for shrimps and prawns are maintained and a new type of fishery is included - pelagic fishing - which opens up the agreement to other EU countries such as Germany and the Netherlands. It should be emphasized that the agreement's period of validity has been extended from two to three years, and this longer timescale will provided more stable conditions for Community shipowners. For the first time, the annex to the protocol allows the Angolan authorities to introduce a biological recovery period. The financial compensation has been increased to take account of the new fishing opportunities created by the agreement.
As regards Amendments Nos 1 and 3, the Commission agrees with the sentiment they express, but is unable to endorse them. The Commission already ensures that information is provided in an appropriate way on implementation of the agreements, in particular at the meetings of the Committee on Fisheries and prior to each meeting. Nor can the Commission accept Amendment No 2, since when the interinstitutional agreement was negotiated, only the Mediterranean financial protocols were included in the classification as non-compulsory expenditure. The other agreements were excluded, such as those on fisheries.
The Commission cannot approve Amendment No 4, since the Council lays down negotiating directives individually for each agreement, but not when every protocol is renewed. When the Commission negotiates these protocol renewals, it ensures that the directives it was given by the Council are respected.
Turning to the fisheries agreement with Guinea, the Commission believes that the new conditions for fishing by the Community fleet in Guinean waters can ensure that the agreement is implemented more effectively, while observing the fundamental requirement that fishery resources should be conserved. Through this new protocol, the Commission and the Guinean authorities have sought to encourage EU vessels to return to Guinean waters, a return which was started under the previous protocol, and to provide Guinea with resources that will enable the country to improve the supervision of its fishing zone and combat illegal fishing. The technical and financial provisions of the protocol have this dual aim, and this applies in particular to the provision concerning the special financial contribution for fisheries surveillance bodies.
As for the amendments which have been tabled, the Commission cannot endorse the four amendments, since the first three fail to make a clear distinction between the aims, the thinking and the procedures which are specific to the fisheries agreements with the ACP countries and those which are specific to the European Development Fund. It must also be considered that even if the outcomes which the Commission is aiming at in the negotiations on fisheries agreements are of a commercial nature, in the sense that a balance is being sought in the concessions made on each side, these outcomes respect and are in keeping with the measures being applied as part of development policy.
On Amendment No 4, the Commission would point out that the protocol does not impose an obligation on Guinea to submit a report on the detailed use of the sum referred to in Article 6. However, the Commission will make enquiries of the Guinean authorities as to how this sum is used, and will then pass on the information to the European Parliament in an appropriate way as part of the current information procedures.
In conclusion, I should like to say that I will of course ensure that the Commissioner responsible, Mrs Bonino, is made aware of the fact that Parliament wishes to be involved in the process at an earlier stage.
Mr President, ladies and gentlemen, I apologise for the late hour, but I felt that I should tell the Commissioner that I am deeply disappointed with the response that she has given to our very modest proposals for amendments. I must say here, before the European Parliament, that the Commission has not given the slightest signal of changing a perfectly ridiculous situation which is insulting to the European Parliament when it comes to Fisheries Agreements. As far as Amendment No 3 is concerned, calling on the Commission to present us with a progress report in the last year of an Agreement's duration, the Commission does not even seem willing to approve such a suggestion. Quite frankly, we are being messed around!
The joint debate is closed.
The vote will take place tomorrow at noon.
(The sitting was closed at midnight)